Exhibit 10.42

LEASE

between

388 REALTY OWNER LLC

 

   Landlord   

and

CITIGROUP GLOBAL MARKETS INC.

 

   Tenant      

PREMISES:

390 Greenwich Street

New York, New York 10013

Dated: as of December 18, 2007



--------------------------------------------------------------------------------

ARTICLE 1

   Term and Fixed Rent    1

ARTICLE 2

   Delivery and Use of Premises    5

ARTICLE 3

   Taxes and Operating Expenses    8

ARTICLE 4

   Intentionally Omitted    22

ARTICLE 5

   Subordination    22

ARTICLE 6

   Quiet Enjoyment    23

ARTICLE 7

   Assignment, Subletting and Mortgaging    23

ARTICLE 8

   Compliance with Laws    33

ARTICLE 9

   Insurance    37

ARTICLE 10

   Intentionally Omitted    43

ARTICLE 11

   Alterations    43

ARTICLE 12

   Landlord’s and Tenant’s Property    48

ARTICLE 13

   Repairs and Maintenance    50

ARTICLE 14

   Electricity    50

ARTICLE 15

   Services    51

ARTICLE 16

   Access; Signage; Name of Building    52

ARTICLE 17

   Notice of Occurrences    53

ARTICLE 18

   Non-Liability and Indemnification    53

ARTICLE 19

   Damage or Destruction    56

ARTICLE 20

   Eminent Domain    59

ARTICLE 21

   Surrender    60

ARTICLE 22

   Conditions of Limitation    62

ARTICLE 23

   Reentry by Landlord    65

ARTICLE 24

   Damages    66

ARTICLE 25

   Affirmative Waivers    70

ARTICLE 26

   No Waivers    71

ARTICLE 27

   Curing Tenant’s Defaults    71

ARTICLE 28

   Broker    72

ARTICLE 29

   Notices    73

ARTICLE 30

   Estoppel Certificates    75

ARTICLE 31

   Memorandum of Lease    76

 

TC-1



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

ARTICLE 32

   No Representations by Landlord    77

ARTICLE 33

   Easements    78

ARTICLE 34

   Holdover    79

ARTICLE 35

   Miscellaneous Provisions and Definitions    80

ARTICLE 36

   Extension Terms    88

ARTICLE 37

   Arbitration    93

ARTICLE 38

   Confidentiality; Press Releases    95

ARTICLE 39

   Rooftop; Tenant’s Antenna and Other Equipment    96

ARTICLE 40

   Back-Up Power System; Chillers    97

ARTICLE 41

   Benefits Cooperation    98

ARTICLE 42

   Intentionally Omitted    99

ARTICLE 43

   Leasehold Mortgages    99

ARTICLE 44

   Right Of First Offer To Purchase    107

TABLE OF SCHEDULES AND EXHIBITS

 

Schedule 1:

   Form of Certificate of Insurance

Schedule 2:

   Employees

Schedule 3:

   Current Occupancy Agreements

Exhibit A:

   Legal Description

Exhibit B:

   Recorded Agreements

Exhibit C:

   Form of Guaranty

Exhibit D:

   Superior Mortgagee SNDA Agreement

Exhibit E:

   Not Used

Exhibit F:

   Not Used

Exhibit G

   Landlord’s Non-Disturbance Agreement

Exhibit H:

   Not Used

Exhibit I:

   Form of Memorandum of Lease

Exhibit J:

   Alternate Article 19

Exhibit K:

   Cable Interconnect

Exhibit L:

   Form of Reciprocal Easement Agreement

Exhibit M-1:

   Form of Tenant’s Estoppel

Exhibit M-2:

   Form of Landlord’s Estoppel

 

TC-2



--------------------------------------------------------------------------------

390 Renewal Exercise

   89

Additional Charges

   3

Adjacent Parcel

   78

Adverse Assignee Modification

   26

Affiliate

   24

Alterations

   43

Alternative R&M Program

   19

and/or

   83

Appeal Deadline

   73

Applicable Time Periods

   58

Arbitration Notice

   90

Audit Notice

   20

Audit Period

   20

Audit Representative

   21

Back-Up Power System

   97

Bankruptcy Code

   63

Base Rate

   84

Base Unit Elements

   57

Basement

   1

Basic Capacity

   51

Benefits

   99

Broker

   73

Building

   1

Building Systems

   57

Business Day

   82

Cables

   78

Capital Date

   8

Chillers

   97

Citigroup Tenant

   25

Cogeneration Procurement

   51

Commencement Date

   2

Commensurate Rights

   29

Comparable Buildings

   28

Confidential Information

   95

control

   24

Corporate Successor

   24

CPI

   82

CPI-AUC

   82

Current Occupancy Agreements

   24

Date of the Taking

   59

Delayed Performance

   17

Diesel Area

   97

Diesel Generator

   97

Dispute Period

   20

Environmental Laws

   84

Escrow Agent

   76

Escrowed Release

   76

Excluded Obligations

   27

Existing Superior Mortgage

   22

Existing Superior Mortgagee

   22

Expert Designation Notice

   43

Expert Response Notice

   43

 

DT-1



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Expiration Date

   2

Extended Item Cost

   17

Extended Landlord Capital Item

   9

Extended Landlord Capital Item Notice

   17

Extended Response Dispute Notice

   17

Extension Election Notice

   89

Extension Premises

   89

Extension Term

   89

Failing Party

   93

FF&E

   31

First Extension Term

   88

First Ten Year Option

   88

First-Class Landlord Standard

   17

Fixed Rent

   2

Force Majeure Causes

   82

Franchise Division

   88

GAAP

   8

Generator Area

   97

Guarantor

   88

Guaranty

   88

Hazardous Materials

   84

herein

   83

hereof

   83

hereunder

   83

holder of a mortgage

   82

Holdover Damages

   80

Improvements Restoration Work

   58

Initiating Party

   91

Insurance Cap

   42

Insurance Election

   42

Insurance Notice

   42

Interest Rate

   84

IT Division

   88

Land

   1

Landlord

   1, 83

Landlord Act

   56

Landlord Compliance Capital Item

   8

Landlord Party

   54

Landlord R&M Capital Item

   8

Landlord Reimbursement Amounts

   8

Landlord Reimbursement Items

   8

Landlord Reimbursement Notice

   19

Landlord’s Non-Disturbance Agreement

   28

Landlord’s Notice

   89

Landlord’s Submitted Value

   91

landlord’s waiver

   47

laws and requirements of any public authorities

   82

lease

   1

Lease Year

   3

Leasehold Improvements

   57

Leasehold Mortgage

   99

Leasehold Mortgagee

   100

Legal Requirements

   82

 

DT-2



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Lobby

   1

Lower Price

   109

Market Value Rent

   93

Material Adverse Alteration

   44

Material Documents

   16

Minimum Sublease Rent

   29

mortgage

   82

mortgagee

   82

Mortgagee

   1

Named Tenant

   24

Net Recurring Additional Charges

   8

notices

   73

Insurance Quote

   42

OFAC

   87

Offer Contract

   108

Offer Price

   108

Offered Property

   108

Offering Notice

   108

Office Floor

   1

Office Floors

   1

Operating Expenses

   8

Option Period

   108

person

   83

Premises

   1

Prior Owner

   37

Prohibited Uses

   7

Qualifying Lease

   80

Qualifying Lease Notice

   80

Qualifying Sublease

   28

Rating Agency

   28

Rating Threshold

   42

Real Property

   8

recognition agreement

   47

Recorded Agreements

   61

Records

   20

Reimbursement Dispute Notice

   20

Reimbursement Operating Expenses

   9

Reimbursement Taxes

   10

Rent Notice

   89

Required Cert Proceeding

   14

requirements of insurance bodies

   83

Responding Party

   91

Response Notice

   89

Revocable Consent Agreements

   88

Revocation Notice

   90

Revocation Period

   90

Second Extension Term

   89

Second Ten Year Option

   89

Service and Business Relationship Entities

   33

SNDA Agreement

   22

Specialty Alterations

   49

Sublease Document

   27

Sublease Income

   30

 

DT-3



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Sublease Profit

   30

Sublease Term

   30

substantially the same

   109

Succession Date

   2

Superior Interests

   100

Superior Lease

   22

Superior Lessor

   22

Superior Mortgage

   22

Superior Mortgagee

   22

Superior Mortgagee SNDA Agreement

   22

System Area

   97

Tax Payment

   13

Tax Year

   11

Taxes

   10

Tenant

   1, 83

Tenant Act

   55

Tenant Compliance Capital Item

   11

Tenant Party

   54

Tenant R&M Capital Item

   12

Tenant’s Collateral

   46

Tenant’s Property

   49

Tenant’s Submitted Value

   91

Tenant-Funded Residual Cap Ex Amounts

   12

Term

   2

Terms

   108

Third Extension Term

   89

Third Ten Year Option

   89

Trust Deed Holders

   1

Undisputed Items

   21

UPS Area

   97

UPS Battery System

   97

Useful Life

   13

Useful Life Estimate

   17

 

DT-4



--------------------------------------------------------------------------------

LEASE (this “lease”), dated as of December 18, 2007 between 388 REALTY OWNER
LLC, a Delaware limited liability company, having an office at c/o SL Green
Realty Corp., 420 Lexington Avenue, New York, New York 10170 (“Landlord”) and
CITIGROUP GLOBAL MARKETS INC., a New York corporation, having an office at 388
Greenwich Street, New York, New York 10013 (“Tenant”).

W I T N E S S E T H

WHEREAS, immediately prior to the date of this lease, Tenant owned fee title
interest in and to the Land and the improvements thereon consisting of a ten
(10) story building (the “Building”) known as 390 Greenwich Street, New York,
New York. The Land is more particularly described in Exhibit A annexed hereto,
which together with the Building comprise a part of the Real Property;

WHEREAS, immediately prior to the execution and delivery of this lease, Tenant
conveyed its ownership interest in and to the Real Property to the Landlord
named herein;

WHEREAS, Landlord currently owns the Real Property; and

WHEREAS, Tenant desires to lease the entire Real Property from Landlord for a
term commencing on the date of this lease,

NOW, THEREFORE, for the mutual covenants herein contained and other good and
valuable consideration, the receipt and adequacy of which are hereby
conclusively acknowledged, the parties hereto, for themselves, their successors
and permitted assigns, hereby covenant as follows:

ARTICLE 1

Term and Fixed Rent

1.01. Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord,
upon and subject to the terms, covenants, provisions and conditions of this
lease, the premises described in Section 1.02.

1.02. The premises (herein called the “Premises”) leased to Tenant shall consist
of the entire Real Property, including, without limitation: the entire 2nd
through 8th floors of the Building (each such floor is individually referred to
herein an “Office Floor” and collectively as the “Office Floors”), the lobby of
the Building (herein called the “Lobby”), the basement of the Building (herein
called the “Basement”), and mechanical areas encompassing the 9th and 10th
floors of the Building. Landlord and Tenant hereby agree that the Premises shall
be deemed to contain an aggregate of



--------------------------------------------------------------------------------

764,918 rentable square feet (which is the area on which Fixed Rent is
determined hereunder) comprised as follows:

Office Floors:

 

2nd Floor

   80,660 1

3rd Floor

   92,927  

4th Floor

   92,927  

5th Floor

   92,927  

6th Floor

   93,587  

7th Floor

   93,587  

8th Floor

   93,587  

1st Floor/Lobby:

 

Retail/Storage space

   5,984

Office Space

   66,649

Basement:

 

Retail/Storage space

   52,083

Subject to the terms, covenants, provisions and conditions of this lease,
Landlord hereby grants to Tenant the exclusive right to use the Premises and to
control the operation and management thereof.

1.03. The term of this lease (the “Term”) shall commence on the date of this
lease (herein called the “Commencement Date”) and subject to the rights of
Tenant to elect to extend the term of this lease pursuant to the provisions of
Article 36 in which case the term of this lease shall end as of the last day of
the applicable Extension Term, the term of this lease shall end at 11:59 p.m. on
December 31, 2020 (the later of such dates is herein called the “Expiration
Date”) or on such earlier date upon which the term of this lease shall expire or
be canceled or terminated pursuant to any of the conditions or covenants of this
lease or pursuant to law.

1.04. The rents shall be and consist of the following amounts with respect to
the Premises:

(a) fixed rent (herein called “Fixed Rent”) at the rate of: (x) for the period
commencing on the Commencement Date and ending on the last day of the

 

 

1

Includes 205 rentable square feet of storage space.

 

2



--------------------------------------------------------------------------------

first Lease Year, the sum of TWENTY-EIGHT MILLION EIGHT HUNDRED TEN THOUSAND ONE
HUNDRED FORTY AND 00/100 DOLLARS ($28,810,140.00) per annum ($37.66 per rentable
square foot per annum and $2,400,845.00 per month) and (y) the Fixed Rent
payable as of the day immediately preceding each anniversary of the Commencement
Date shall be increased annually on each anniversary of the Commencement Date by
the percentage increase in the CPI in effect for the month of October in the
year in which the relevant anniversary of the Commencement Date occurs over the
CPI in effect during the month of October for the immediately preceding Lease
Year; provided, that, in no event shall the Fixed Rent in any given Lease Year
(A) exceed 103.75% of the Fixed Rent in effect for the immediately preceding
Lease Year, or (B) be an amount lower than the Fixed Rent for the immediately
preceding Lease Year. Thus, for example, if (i) the Fixed Rent in the first
Lease Year is $28,810,140.00, (ii) the CPI for October, 2007 is 200.1, and
(iii) the CPI for October, 2008 is 204.8, the Fixed Rent for the second Lease
Year would be $29,487,178.00 (i.e., $28,810,140.00 x 102.35%). By way of further
example, if (i) the Fixed Rent in the second Lease Year is $29,487,178.00,
(ii) the CPI for October, 2008 is 204.8, and (iii) the CPI for October, 2009 is
215.6, the Fixed Rent for the third Lease Year shall be capped at $30,592,947.00
(i.e., $29,487,178.00 x 103.75% (in lieu of 105.27% increase)). As used herein
the term “Lease Year” shall mean each period of 12 consecutive calendar months
beginning on the Commencement Date. If the Commencement Date is not the first
day of a calendar month, the initial fractional calendar month together with the
next 12 calendar months shall constitute the first Lease Year. Fixed Rent shall
be payable commencing on the Commencement Date, and thereafter in monthly
installments in advance on the first day of each and every calendar month during
the Term, to be paid in lawful money of the United States to Landlord at its
office, or such other place as Landlord shall designate on at least thirty
(30) days advance written notice to Tenant, and

(b) additional rent (herein called “Additional Charges”) shall consist of any
sums of money (other than Fixed Rent) that may become due from and payable by
Tenant directly to Landlord pursuant to any express provision of this lease.

1.05. [Intentionally Omitted]

1.06. Tenant covenants and agrees to pay Fixed Rent and Additional Charges
promptly when due without notice or demand therefor, except as such notice or
demand may be expressly provided for in this lease, and without any abatement,
deduction or setoff for any reason whatsoever, except as may be expressly
provided in this lease. Fixed Rent shall be paid by electronic funds transfer to
an account designated from time to time by Landlord on at least thirty (30) days
advance written notice to Tenant. Additional Charges shall be paid by good and
sufficient check (subject to collection) drawn on a New York City bank which is
a member of the New York Clearing House Association or a successor thereto.

 

3



--------------------------------------------------------------------------------

1.07. If the Term commences on a day other than the first day of a calendar
month, or if the Expiration Date (or such earlier date upon which the Term shall
expire or be canceled or terminated pursuant to any of the conditions or
covenants of this lease or pursuant to law), subject to the last sentence of
this Section 1.07, occurs on a day other than the last day of a calendar month,
the Fixed Rent and Additional Charges for the applicable partial calendar month
shall be prorated in the manner provided in Section 1.09. In the event that this
lease shall be terminated under the provisions of Article 22, or in the event
that Landlord shall reenter the Premises under the provisions of Article 23, or
in the event of the termination of this lease, or of reentry, by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, the payment of Fixed Rent and
Additional Charges shall be paid in the manner provided in Article 23 or 24, as
applicable.

1.08. No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the correct Fixed Rent shall be deemed to be other than a payment on
account, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance or pursue any other remedy in this lease or at law
provided.

1.09. Any apportionments or prorations of Fixed Rent or Additional Charges to be
made under this lease shall be computed on the basis of a 365-day year (based on
the actual number of days in the period in question).

1.10. If any of the Fixed Rent or Additional Charges payable under the terms and
provisions of this lease shall be or become uncollectible, reduced or required
to be refunded because of any act or law enacted by a governmental authority,
Tenant shall enter into such agreement(s) and take such other steps (without
additional expense to Tenant) as Landlord may reasonably request and as may be
legally permissible to permit Landlord to collect the maximum rents which from
time to time during the continuance of such legal rent restriction may be
legally permissible (but not in excess of the amounts reserved therefor under
this lease). Upon the termination of such legal rent restriction, (a) the Fixed
Rent and/or Additional Charges shall become and thereafter be payable in
accordance with the amounts reserved herein for the periods following such
termination, and (b) Tenant shall pay to Landlord promptly upon being billed, to
the maximum extent legally permissible, an amount equal to (i) the Fixed Rent
and/or Additional Charges which would have been paid pursuant to this lease but
for such legal rent restriction less (ii) the rents paid by Tenant during the
period such legal rent restriction was in effect. The provisions of this
Section 1.10 shall have no applicability with respect to Benefits, or any
program, law, rule or regulation of any governmental authority,
quasi-governmental authority or public or private utility or similar entity
designed to induce tenants to enter into, renew, expand or otherwise modify
leases, perform tenant improvements or utilize energy-efficient appliances, or
any other tenant-inducement program, law, rule or regulation; provided, however,
that the provisions of this sentence shall not be construed

 

4



--------------------------------------------------------------------------------

in any manner to reduce the Fixed Rent payable under this lease unless and to
the extent that Landlord is reimbursed or otherwise compensated for such
reduction on a dollar-for-dollar basis by any governmental authority,
quasi-governmental authority or public or private utility or similar or
dissimilar entity.

1.11. Landlord shall be entitled to all rights and remedies provided herein or
by law for a default, after the expiration of any applicable notice and cure
period, in the payment of Additional Charges as are available to Landlord for a
default, after the expiration of any applicable notice and cure period, in the
payment of Fixed Rent.

1.12. This lease shall be deemed and construed to be a “net lease” and Tenant
shall pay to Landlord, absolutely net throughout the Term, Fixed Rent,
Additional Charges and other payments hereunder, free of any charges,
assessments, impositions or deductions of any kind and without abatement,
demand, notice, deduction or set-off of any kind, and under no circumstances or
conditions, whether now existing or hereafter arising, or whether beyond the
present contemplation of the parties, shall Landlord be expected or required to
make any payment of any kind whatsoever or be under any other obligation or
liability hereunder, except as expressly provided in this lease.

ARTICLE 2

Delivery and Use of Premises

2.01. (a) Tenant acknowledges that Tenant owned the Real Property immediately
prior to the Commencement Date, and has inspected the Premises and is fully
familiar with the condition thereof. Tenant has accepted the Premises in its “as
is, where is, with all faults” condition, and Landlord shall not be required to
perform any work, install any fixtures or equipment or render any services to
make the Premises ready or suitable for Tenant’s occupancy.

(b) Tenant hereby waives any right to rescind this lease under the provisions of
Section 223(a) of the Real Property Law of the State of New York, and agrees
that the provisions of this Section 2.01(b) are intended to constitute “an
express provision to the contrary” within the meaning of said Section 223(a).

2.02. (a) Subject to any applicable Legal Requirements, the Premises may be used
by Tenant and Tenant’s Affiliates and any persons claiming by, through or under
Tenant (including, without limitation, any subtenants of Tenant permitted under
Article 7) for any lawful purposes, including, without limitation,
administrative, executive and general offices, trading facilities, data center
and retail use (including, without limitation, a retail bank and automated
teller machines). Notwithstanding the foregoing, Landlord makes no warranty or
representation as to the suitability of all or any portion of the Premises for
any use, including, without limitation, as a place of public

 

5



--------------------------------------------------------------------------------

assembly requiring a public assembly permit or a change in the Certificate of
Occupancy for the Building or as to whether there will be adequate means of
ingress and/or egress or adequate restroom facilities in the event that Tenant
requires such a public assembly permit or such a change, and Landlord shall have
no liability to Tenant in connection therewith (provided, however, that Landlord
shall reasonably cooperate with Tenant’s application for any such public
assembly permit or change in the Certificate of Occupancy, subject to Tenant’s
obligation to reimburse Landlord for its out-of-pocket expenses, as more
particularly set forth below), nor shall Landlord have any obligation to perform
any alterations in or to the Premises in order to render it suitable for any
use, including, without limitation, the issuance of a public assembly permit or
for a change in the Certificate of Occupancy.

(b) Landlord agrees that throughout the Term, Landlord shall not change the
Certificate of Occupancy for the Building unless consented to by Tenant (which
consent may be granted or withheld by Tenant in its sole discretion).

2.03. If any governmental license or permit (other than a Certificate of
Occupancy for the Building) shall be required for the proper and lawful conduct
of Tenant’s business in the Premises or any part thereof, Tenant, at its
expense, shall duly procure and thereafter maintain such license or permit and
submit the same to Landlord for inspection within thirty (30) days after
Landlord’s request therefor. Tenant shall at all times comply in all material
respects with the terms and conditions of each such license or permit.
Additionally, should Alterations or Tenant’s use of the Premises require any
modification or amendment of any Certificate of Occupancy for the Building,
Tenant shall, at its expense, take all commercially reasonable actions necessary
to procure any such modification or amendment, provided that such action
complies with Section 2.02 and shall not subject Landlord or any Landlord Party
to any civil or criminal liability therefor (except to the extent that Tenant
agrees to indemnify and hold harmless Landlord and all Landlord Parties from any
such civil liability). Landlord shall cooperate with Tenant in connection with
Tenant’s obtaining of any such governmental license or permit (including any
permit required in connection with Tenant’s Alterations) or any application by
Tenant for any amendment or modification to the Certificate of Occupancy for the
Premises or any portion thereof as permitted hereunder, and Landlord shall
reasonably promptly execute and deliver any applications, reports or related
documents as may be requested by Tenant in connection therewith, provided that
Tenant shall reimburse Landlord (as Additional Charges) for all reasonable
out-of-pocket costs and expenses incurred by Landlord in connection with such
cooperation and in effecting any such modification or amendment within thirty
(30) days after demand therefor, accompanied by reasonably satisfactory
documentation of such costs and expenses, and further provided that Tenant shall
indemnify and hold harmless Landlord and all Landlord Parties from and against
any claims arising in connection with such cooperation or in effecting such
modification or amendment, other than any such claims arising from any incorrect
information provided by Landlord in connection therewith. The foregoing
provisions are not intended to be deemed Landlord’s consent to any use of the
Premises

 

6



--------------------------------------------------------------------------------

not otherwise permitted hereunder nor to require Landlord to effect such
modifications or amendments of any Certificate of Occupancy (without limiting
Landlord’s obligations to cooperate with Tenant in connection with any such
modifications or amendments as hereinabove set forth).

Notwithstanding anything to the contrary contained herein, Tenant shall not at
any time use or occupy the Premises or suffer or permit anyone to use or occupy
the Premises, or do anything in or upon the Premises, or suffer or permit
anything to be done in, brought into or kept on the Premises, which shall
(a) violate the Certificate of Occupancy for the Building; (b) cause injury to
the Premises or any portion thereof or any equipment, facilities or systems
therein; or (c) constitute a violation of any Legal Requirements.

2.04. Notwithstanding anything to the contrary contained in this lease, Tenant
shall not lease or sublease any space in or upon the Real Property or the
Building (including the Premises) to, or otherwise permit the use of any portion
of the space in or on the Real Property or the Building by any tenants or
occupants who would use the space for any of the following uses: (i) offices of
any governmental agency or quasi-governmental agency, including with respect to
any foreign government or the United Nations, an embassy or consulate office, or
any agency or department of the foregoing; (ii) medical, dental or other
therapeutic or diagnostic services as opposed to medical or health facilities
which are ancillary and incidental to Tenant’s primary use of the Premises,
(iii) abortion clinics; (iv) manufacture, distribution or sale of pornography;
(v) dry cleaning plants (as opposed to dry cleaning and laundry stores which do
not perform, on site, dry cleaning services); (vi) establishments whose primary
sales on their premises are alcoholic beverages; (vii) foreign governments
and/or any other entity or person that is entitled to sovereign immunity;
(viii) military recruitment office; (ix) retail use on any Office Floor with
off-street public traffic; (x) residential or hotel purposes, (xi) school or
classroom (but not training and classroom facilities that are ancillary to the
use of the Premises for the uses permitted hereunder); (xii) manufacturing, and
(xiii) any use that would violate any Legal Requirement or the Certificate of
Occupancy for the Building or that is illegal. Each of the uses which are
precluded by this Section 2.04 are herein called a “Prohibited Use”.
Notwithstanding any of the foregoing, in no event shall any use of the Premises
existing as of the date hereof by any Citigroup Tenant or permitted under any
Current Occupancy Agreement (so long as any such Currency Occupancy Agreement is
in effect, including any amendment, modification or renewal thereof) constitute
a Prohibited Use with respect to the portion of the Premises so used unless such
use is illegal or falls within the use specified in clauses (i) or (ii) above.
Any dispute between Landlord and Tenant as to whether or not a proposed use
constitutes a Prohibited Use shall be resolved by arbitration in accordance with
the provisions of Article 37.

 

7



--------------------------------------------------------------------------------

ARTICLE 3

Taxes and Operating Expenses

3.01. The terms defined below shall for the purposes of this lease have the
meanings herein specified:

(a) “Landlord Compliance Capital Item” shall mean any repair or alteration which
should be capitalized in accordance with generally accepted accounting
principles, consistently applied (herein called “GAAP”) which is required to
comply with any Legal Requirement in respect of the Premises or the use and
occupation thereof, and which is made at any time during the Term following the
tenth (10th) anniversary of the Commencement Date (the “Capital Date”), and
which is not (i) included within the definition of Tenant Compliance Capital
Item or (ii) a repair or alteration that was required to be performed prior to
the Capital Date but was not performed at such time due to Tenant’s exercising
its right to contest such Legal Requirement in accordance with Section 8.02(a),
which repair or alteration shall be the sole responsibility of Tenant.
Notwithstanding anything to the contrary contained in this lease: (i) in all
instances in this lease where an item is required to be amortized in accordance
with GAAP, it is agreed that such item shall be amortized over its Useful Life,
(ii) the Useful Life of any such item shall be deemed to commence when such item
has been installed and has been made operational, and (iii) any dispute between
Landlord and Tenant over the Useful Life of an item shall be submitted to
expedited arbitration in accordance with the provisions of Article 37.

(b) “Landlord R&M Capital Item” shall mean any repair or replacement in respect
of the Premises or the use and occupation thereof (other than any Tenant R&M
Capital Item) which should be capitalized in accordance with GAAP and which is
made at any time during the Term following the Capital Date.

(c) “Landlord Reimbursement Amounts” shall mean the amounts of any Landlord
Reimbursement Items.

(d) “Landlord Reimbursement Items” shall mean, collectively, Reimbursement
Operating Expenses, Reimbursement Taxes, Tenant-Funded Residual Cap Ex Amounts
(to the extent not received by or on behalf of Tenant for such purpose from
casualty insurance or condemnation proceeds) and any other items that are
designated as Landlord Reimbursement Items in any other provision of this lease.

(e) “Net Taxes Additional Charges” shall mean the aggregate of Tax Payments less
Reimbursement Taxes.

(f) “Operating Expenses” shall mean all amounts paid by Tenant in connection
with the repair, replacement, maintenance, operation, and/or the

 

8



--------------------------------------------------------------------------------

security of the Real Property prior to and during the Term, except to the extent
that such costs constitute Taxes.

(g) “Real Property” shall mean, collectively, the Building and all fixtures,
facilities, machinery, equipment and other personal property used in the
operation, maintenance and/or repair thereof, including, but not limited to, all
cables, fans, pumps, boilers, heating and cooling equipment, wiring and
electrical fixtures and metering, control and distribution equipment, component
parts of the HVAC, electrical, plumbing, elevator and any life or property
protection systems (including, without limitation, sprinkler systems), window
washing equipment and snow removal equipment), the Land, any property beneath
the Land, the curbs, sidewalks and plazas on and/or immediately adjoining the
Land, and all easements, air rights, development rights and other appurtenances
benefiting the Building or the Land or both the Land and the Building but
excluding “Floor Area Development Rights” (as defined in the Zoning Resolution
of the City of New York, effective as of December 15, 1961, as amended from time
to time), if any, attributable to the Building.

(h) “Reimbursement Operating Expenses” shall mean that portion, if any, of the
Operating Expenses paid by Tenant pursuant to the terms hereof which represents:

 

  (1) with respect to any Landlord Compliance Capital Item or Landlord R&M
Capital Item which has a Useful Life that extends beyond the Expiration Date
(herein collectively called an “Extended Landlord Capital Item”), that portion
of the cost of any such Extended Landlord Capital Item that is allocable to the
portion of its Useful Life occurring after the Expiration Date amortized on a
straight-line basis in accordance with GAAP; provided, however, that

(i) [intentionally omitted]

(ii) with respect to any Extended Landlord Capital Item performed after the
Capital Date during the initial term or any of the Extension Terms where there
remain no further Extension Terms, or Tenant has not exercised an option for the
forthcoming Extension Term, then the portion of the cost of such Extended
Landlord Capital Item that relates to the portion of its Useful Life occurring
after the Expiration Date will constitute Reimbursement Operating Expenses.

To illustrate and without limitation:

 

9



--------------------------------------------------------------------------------

if with two (2) years remaining in the Third Extension Term, Tenant pays $10,000
to replace a component of the Building’s base building air conditioning system
which constitutes a Landlord Compliance Capital Item or a Landlord R&M Capital
Item and has a Useful Life of ten (10) years, the sum of $8,000 will constitute
Reimbursement Operating Expenses.

 

  (2) amounts paid by Tenant which are thereafter reimbursed or credited to
Landlord, whether by insurance or casualty proceeds or condemnation proceeds,
warrantees or otherwise, together with interest thereon to the extent received
by Landlord (except to the extent, but only to the extent, that Tenant is an
indirect beneficiary of such reimbursement or credit); and

 

  (3) expenses paid by Tenant and reimbursed directly to Landlord by third
parties.

(i) “Reimbursement Taxes” shall mean any taxes that are payable by Landlord and
are paid by Tenant on behalf of Landlord pursuant to this lease which are
excluded from the definition of Taxes or which are allocable to the period
occurring after the Expiration Date.

(j) “Taxes” shall mean (i) the real estate taxes, vault taxes, water and sewer
rents, use and occupancy taxes, licenses and permit fees and other governmental
levies and charges, assessments and special assessments and business improvement
district or similar charges levied, assessed or imposed upon or with respect to
the Real Property by any federal, state, municipal or other governments or
governmental bodies or authorities (after giving effect to any tax credits,
exemptions and abatements) and (ii) all taxes assessed or imposed with respect
to the rentals payable hereunder other than general income and gross receipts
taxes, or in respect of any franchise, easement, right, license or permit
appurtenant to the use of the Premises, and in the case of any item under clause
(i) or (ii), whether general and special, ordinary and extraordinary, unforeseen
and foreseen of any kind and nature whatsoever. If at any time during the Term
the methods of taxation prevailing on the date hereof shall be altered so that
in lieu of, or as an addition to or as a substitute for, the whole or any part
of such taxes under clause (i) or (ii), there shall be levied, assessed or
imposed upon or with respect to the Real Property (A) a tax, assessment, levy,
imposition, license fee or charge wholly or partially as a capital levy or
otherwise on the rents received therefrom, or (B) any other such additional or
substitute tax, assessment, levy, imposition, fee or charge, then all such
taxes, assessments, levies, impositions, fees or charges or the part thereof so
measured or based shall be deemed to be included within the term “Taxes” for the
purposes hereof. Any dispute between Landlord and Tenant as to whether any
taxes, assessments, levies, impositions, fees or charges should be included in
Taxes as amounts

 

10



--------------------------------------------------------------------------------

which are includable on the basis that they are “in addition to” Taxes in
accordance with the proviso at the end of the immediately preceding sentence
shall be determined by expedited arbitration in accordance with the provisions
of Article 37. Notwithstanding anything to the contrary contained herein, the
term “Taxes” shall exclude any taxes imposed in connection with a transfer of
the Real Property or any refinancing thereof (for example but without
limitation, transfer taxes and mortgage recording taxes); it being understood
and agreed for the avoidance of doubt, Taxes shall include any increase in the
amount of any tax described in clause (i) and (ii) of this paragraph due to any
such transfer or refinancing, and shall further exclude any net income,
franchise or “value added” tax, inheritance tax or estate tax imposed or
constituting a lien upon Landlord or all or any part of the Building or the
Land, except to the extent, but only to the extent, that any of the foregoing
are hereafter assessed against owners or lessors of real property in their
capacity as such (as opposed to any such taxes which are of general
applicability) in lieu of, in addition to or as a substitute for, the whole or
any part of such the taxes described in clause (i) and (ii) of this paragraph).
Notwithstanding anything to the contrary contained in this lease, if an assessed
valuation of the Land or Building shall include an assessed valuation amount
allocable to (x) an addition of new space in the Building made by or behalf of
Landlord or any other party to which Landlord may have conveyed such right
(without suggesting that Landlord or any other party shall have the right to add
new space to the Building without Tenant’s written consent, which consent Tenant
shall have the right to withhold in its sole discretion), or (y) to an addition
of an amenity in the Building made by or behalf of Landlord or any other party
to which Landlord may have conveyed such right which is not available for the
use or benefit of Tenant (without suggesting that Landlord or any other party
shall have the right to add any such amenity to the Building without Tenant’s
written consent, which consent Tenant shall have the right to withhold in its
sole discretion), then in any such case which occurs after the date of this
lease, then the computation of Taxes shall not include any amount which would
otherwise constitute Taxes payable by reason of the addition of such new space
or amenity, as the case may be.

(k) “Tax Year” shall mean each period of twelve (12) months, commencing on the
first day of July of each such period, in which occurs any part of the Term, or
such other period of twelve (12) months occurring during the Term as hereafter
may be duly adopted as the fiscal year for real estate tax purposes of the City
of New York.

(l) “Tenant Compliance Capital Item” shall mean any repair, replacement or
alteration which should be capitalized in accordance with GAAP and which is
required to comply with any Legal Requirement in respect of the Premises arising
from (a) Tenant’s particular manner of use of the Premises (other than arising
out of the mere use of the Premises as executive and general offices or retail
purposes or which are of a building wide application), (b) the particular manner
of conduct of Tenant’s business or operation of its installations, equipment or
other property therein (other than arising out of the mere use of the Premises
as executive and general offices or

 

11



--------------------------------------------------------------------------------

retail purposes or which are of a building wide application), (c) any cause or
condition created by or at the instance of Tenant (other than the mere use of
the Premises as executive and general offices or retail purposes or which are of
a building wide application), (d) the breach of any of Tenant’s obligations
hereunder, or (e) the negligence of Tenant or any of its agents (provided and to
the extent applicable that Landlord has purchased the insurance required to be
carried by Landlord pursuant to Article 9 and the insurance carrier fails or
refuses to provide coverage with respect to such negligence, and provided
further that Landlord shall file a claim with its insurance carrier for the cost
of any such repair, replacement or alteration, diligently prosecute such claim
and pay over to Tenant any amounts recovered from such insurance carrier in
connection therewith, not to exceed the amounts actually paid by Tenant with
respect to such repair, replacement or alteration); it being understood and
agreed that unless the need for the same arises out of one or more of the causes
set forth in clauses (a) through (e) of above, from and after the Capital Date,
if any, the term “Tenant Compliance Capital Item” shall not include
(w) structural repairs or alterations in or to the Premises (other than
Leasehold Improvements), (x) repairs or alterations to the vertical portions of
Building Systems or facilities serving the Premises or to any portions of
Building Systems (but shall include repairs to horizontal extensions of, or
Alterations to, such Building Systems or facilities that do serve the Premises,
such as electrical or HVAC distribution within Office Floors), or (y) repairs or
alterations to the exterior walls or the windows of the Building or the portions
of any window sills outside such windows, in any such case which should be
capitalized in accordance with GAAP and which are required to comply with any
Legal Requirement.

(m) “Tenant-Funded Residual Cap Ex Amounts” shall mean those portions, if any,
of the cost of any Landlord Compliance Capital Item or Landlord R&M Capital Item
paid for by Tenant as Operating Expenses and not otherwise included in
Reimbursement Operating Expenses, which is allocable to the Useful Life of such
Landlord Compliance Capital Item or Landlord R&M Capital Item occurring after
(i) the early termination of this lease (subject to the provisions of
Section 3.05(b)) or (ii) the non-occurrence of the Extension Term after Tenant
shall have exercised an Extension Option with respect thereto, in any of the
cases described above for any reason whatsoever.

(n) “Tenant R&M Capital Item” shall mean any repair or replacement in and to the
Premises which should be capitalized in accordance with GAAP arising from
(a) the performance, existence or removal of Leasehold Improvements, (b) the
installation, use or operation of Tenant’s Property, (c) the moving of Tenant’s
Property in or out of the Building, (d) the act, omission (where an affirmative
duty to act exists), misuse or neglect of Tenant or any of its subtenants or its
or their employees, agents, contractors or invitees (provided and to the extent
that Landlord has purchased the insurance required to be carried by Landlord
pursuant to Article 9 and the insurance carrier fails or refuses to provide
coverage with respect to such act, omission, misuse or neglect, and provided
further that Landlord shall file a claim with its insurance

 

12



--------------------------------------------------------------------------------

carrier for the cost of any such repair or replacement, diligently prosecute
such claim and pay over to Tenant any amounts recovered from such insurance
carrier in connection therewith, not to exceed the amounts actually paid by
Tenant with respect to such repair or replacement), (e) Tenant’s particular
manner of use of the Premises (other than arising out of the mere use of the
Premises as executive and general offices or retail purpose) or (f) design flaws
in any of Tenant’s plans and specifications for Leasehold Improvements. Tenant
R&M Capital Item shall not include (i) repairs to or replacements of any
structural elements of the Building which should be capitalized in accordance
with GAAP, (ii) repairs to or replacements of the vertical portions of Building
Systems or facilities serving the Premises which should be capitalized in
accordance with GAAP (i.e., excluding repairs to or replacements of horizontal
extensions of or Alterations to such Building Systems or facilities, such as
electrical or HVAC distribution within an Office Floor) or (iii) repairs to or
replacements of the exterior walls or the windows of the Building, or the
portions of any window sills outside such windows, in any case except to the
extent, but only to the extent, the need for such repairs or replacements arises
prior to the Capital Date, if any, or out of one or more of the causes set forth
in clauses (a) through (f) above. Furthermore, Tenant R&M Capital Item shall not
include any item of repair or replacement the need for which arises from
Landlord’s negligence or willful misconduct (provided that Tenant has purchased
the insurance required to be carried by Tenant pursuant to Article 9 and the
insurance carrier fails or refuses to provide coverage with respect to such
negligence, and provided further that Tenant shall file a claim with its
insurance carrier for the cost of any such repair or replacement, diligently
prosecute such claim and pay over to Landlord any amounts recovered from such
insurance carrier in connection therewith, not to exceed the amounts actually
paid by Landlord with respect to such repair, replacement or alteration), and
the entire cost of any such item shall constitute a Landlord Reimbursement Item
except to the extent that Tenant is paid any insurance proceeds in connection
therewith.

(o) “Useful Life” shall mean, with respect to any item, the useful life of such
item as determined in accordance with GAAP, if and to the extent that GAAP
provides a basis for determining such useful life, but in each case not to
exceed fifteen (15) years with respect to any item.

3.02. (a) Tenant shall pay directly to the City of New York or other applicable
taxing authority, as Additional Charges, an amount (herein called the “Tax
Payment”) equal to one hundred percent (100%) of the Taxes payable for each Tax
Year or part thereof which shall occur during and prior to the Term. Subject to
Section 3.02(c), the Tax Payments shall be made as and when they are due and
payable without penalty (but with interest to the extent permissible) to the
City of New York or other applicable taxing authority and Tenant shall
contemporaneously provide Landlord with evidence of such payment; provided,
however, Tenant may pay Taxes in installments (together with interest on any
deferred payments) if permitted by the applicable authorities.

 

13



--------------------------------------------------------------------------------

(b) If Landlord or Tenant shall receive any refund or credit with respect to any
Tax Payment made by Tenant (whether on, prior to or following the Commencement
Date), the entire amount of such refund or credit shall be payable to Tenant,
except to the extent, but only to the extent, if any, that such refund or credit
is with respect to Reimbursement Taxes which have been paid to Tenant.

(c) (i) Subject to compliance with the requirements of Section 3.02(c)(ii),
Tenant, at Tenant’s sole cost and expense, shall have the exclusive right to
seek reductions in the real estate taxes and/or the assessed valuation of the
Real Property and prosecute any action or proceeding in connection therewith by
appropriate proceedings diligently conducted in good faith, in accordance with
the Charter and Administrative Code of New York City. Notwithstanding the
foregoing, during the last two (2) years of the Term (taking into account any
Extension Option exercised by Tenant) Tenant, at Tenant’s sole cost and expense,
shall exercise such right with respect to said last two (2) years (herein called
a “Required Cert Proceeding”); provided, however, that Tenant shall not be
required to do so for any such year if Tenant obtains and provides to Landlord
with respect to such year a letter from a recognized certiorari attorney or
consultant that, in such person’s opinion, it would not be advisable or
productive to bring any such application or proceeding (without taking into
account any considerations with respect to any other properties owned by Tenant
or any affiliate of Tenant in the City of New York). In connection with any
Required Cert Proceeding, Landlord shall have the right to attend all meetings
between Tenant and Tenant’s certiorari attorney and/or consultant, and Tenant
shall act reasonably in accepting Landlord’s recommendations in connection with
any such Required Cert Proceeding. If Tenant elects to exercise such rights (or
if Tenant is required to exercise such rights pursuant to the foregoing
provisions of this Section), Landlord will offer no objection and, at the
request of Tenant, will cooperate in all reasonable respects with Tenant in
effecting any such reduction, abatement or refund. Landlord shall not be
required to join in any proceedings referred to in this Section unless the
provisions of any law, rule or regulation at the time in effect shall require
that such proceedings be brought by and/or in the name of Landlord or any owner
of the Real Property, in which event Landlord shall join in such proceedings or
permit the same to be brought in its name, subject to the following:
(1) Landlord’s sole obligation in that regard shall be to execute documents, and
undertake other ministerial acts, which must be executed by Landlord or any
owner of the Real Property (and Landlord shall never be obligated to execute any
such documents unless the information set forth therein is accurate in all
material respects and such documents are otherwise in form reasonably acceptable
to it); (2) any document submitted by Tenant to Landlord shall be deemed
accompanied by Tenant’s certification that the information set forth in such
document is accurate in all respects; and (3) Tenant shall indemnify, defend and
save Landlord free and harmless from and against any claims, liabilities, costs
and expenses (including, without limitation, reasonable counsel fees) incurred
in connection with, or otherwise resulting from such proceedings (including,
without limitation, those incurred in connection with, or otherwise resulting

 

14



--------------------------------------------------------------------------------

from, Landlord’s execution of any such documents or Landlord’s taking of any
such ministerial acts).

(ii) Tenant shall have the right to contest, at its sole cost and expense, the
amount or validity, in whole or in part, of any Taxes by appropriate proceedings
diligently conducted in good faith, if, and only as long as:

(A) Neither the Real Property nor any part thereof, could be, by reason of such
postponement or deferment, in danger of being forfeited and Landlord is not in
danger of being subjected to criminal liability or penalty or civil liability or
penalty by reason of nonpayment thereof, and

(B) Tenant shall have timely paid the Taxes in full prior to such challenge;
provided, however, if any such payment would void or render moot any such
challenge and that to the extent Legal Requirements permit Tenant to challenge
any real estate taxes prior to the payment of the same, then Tenant may so
challenge such Taxes prior to the payment thereof.

(iii) On or prior to the Expiration Date, Tenant shall assign to Landlord the
prosecution of any on-going contest referred to in this Section 3.02(c) which
effects a Tax Year subsequent to the Expiration Date. In any such event,
Landlord shall pursue such contest in good faith. Landlord shall have not have
the right to settle any contest which effects a Tax Year prior to and/or
including the Expiration Date without the consent of Tenant, which consent shall
not be unreasonably withheld. The provisions of Section 3.02(b) shall apply to
any refund of Taxes resulting from the prosecution of any such contest so
assigned to Landlord to the extent any such refund relates to the period prior
to and including the Expiration Date.

3.03. (a) Subject to the applicable terms and conditions of this lease, Tenant
shall (or shall cause its managing agent to), at its sole cost and expense,
manage and operate the Real Property in accordance with the First-Class Landlord
Standard and make repairs and replacements thereto (including, without
limitation, any such repairs or replacements that constitute Landlord Compliance
Capital Items or Landlord R&M Capital Items, subject to reimbursement of all or
a portion of the cost thereof to the extent required in accordance with the
provisions of this Article 3 and except as otherwise provided in
Section 3.04(d)) in accordance with Article 13 hereof. Subject to the applicable
terms and conditions of this lease, Tenant shall also, at its sole cost and
expense (but subject to reimbursement of any Landlord Reimbursement Amounts in
accordance with this Article 3), provide such services to the Premises as may be
required by Tenant and any persons claiming by, through or under Tenant.

(b) On the Commencement Date, Landlord shall make available to Tenant, and
provide Tenant with the benefit of, all licenses, permits,

 

15



--------------------------------------------------------------------------------

approvals, authorizations, guaranties and warranties required for the use and
operation of the Buildings which were assigned to Landlord, if any, in
connection with the acquisition of the Real Property and, in furtherance of the
foregoing, Landlord and Tenant shall enter into such agreements, on terms
mutually satisfactory to the parties thereto, as may necessary, to provide
Tenant with the benefit of such licenses, permits, approvals, authorizations,
guaranties and warranties as may be required for the use and operation of the
Premises.

(c) To the extent requested by Landlord, Tenant will schedule meetings with
Landlord at the Building (but not more frequently than once every three
(3) months during which Tenant (and/or Tenant’s managing agent) will advise
Landlord as to matters related to the management, operation and maintenance of
the Building; provided that if Tenant has elected not to renew this lease for
any Extension Term, during the last eighteen (18) months of the then current
term, Tenant and Landlord shall meet more frequently in order to facilitate a
smooth transition of the Premises upon expiration of this lease. Furthermore,
Landlord and persons authorized by Landlord shall have the right, at scheduled
times to be mutually agreed to by Tenant and Landlord (but not more frequently
than once per month; provided that if Tenant has elected not to renew this lease
for any Extension Term, during the last eighteen (18) months of the then current
term, more frequently than as aforementioned in order to facilitate a smooth
transition of the Premises upon expiration of this lease or in the case of an
emergency, to enter and/or pass through the Premises to inspect the Premises
provided Landlord shall use reasonable efforts to minimize any interference with
Tenant’s business operations and shall be accompanied by a designated
representative of Tenant if Tenant shall have made such representative
available. Notwithstanding the foregoing, Landlord acknowledges that Tenant may,
from time to time, have certain security or confidentiality requirements such
that portions of the Premises shall be locked and/or inaccessible to persons
unauthorized by Tenant and such areas will not be made available to Landlord
except in the case of an emergency. The provisions of this Section 3.03(b) shall
not restrict Landlord’s right to access the Premises in accordance with
Section 16.01 and Section 16.02.

(d) Tenant shall keep and maintain at all times full and correct copies of all
material licenses, permits, guarantees and warranties, with respect to the
operation and maintenance of the Real Property, and all material records in
connection with repairs and Alterations to, and service and maintenance of, the
Real Property and in connection with the operation of the Real Property in
general (in contradiction to the operation of Tenant’s business), and shall
preserve the foregoing for a period of six (6) years (collectively, “Material
Documents”). Within thirty (30) days after request by Landlord (but no more
often than once in any period of twelve (12) months; provided that if Tenant has
elected not to renew this lease for any Extension Term, during the last eighteen
(18) months of the applicable term, more frequently than as aforementioned in
order to facilitate a smooth transition of the Premises upon expiration of this
lease, Tenant shall make said Material Documents available from time to time for
inspection by Landlord and Landlord’s designee during reasonable business hours
at a location

 

16



--------------------------------------------------------------------------------

designated by Tenant in New York City, and, at Landlord’s request, at Landlord’s
sole cost and expense, Landlord can make copies thereof. Landlord agrees, and
shall cause its designee to agree, to keep confidential any and all information
contained in such Material Documents, except as may be required (1) by
applicable Legal Requirements or (2) by a court of competent jurisdiction or
arbitrator or in connection with any action or proceeding before a court of
competent jurisdiction or arbitrator; or (3) to Landlord’s attorneys,
accountants and other professionals; and Landlord will confirm and cause its
designee to confirm such agreement in a separate written agreement, if requested
by Tenant.

(e) Tenant shall not change or seek to change in any manner the “zoning lots” or
“tax lots” which currently constitute the Real Property or use, transfer or
encumber in any manner any “Floor Area Development Rights” attributable to the
Real Property, if any, and not currently used in the Premises, in each case
without the prior written consent of Landlord, which consent may be granted or
withheld in Landlord’s sole discretion. Landlord shall not change or seek to
change in any manner the “zoning lots” or “tax lots” which currently constitute
the Real Property nor shall Landlord or any other party to whom Landlord may
transfer any “Floor Area Development Rights” attributable to the Real Property,
if any, add space to, or otherwise increase the size of, the Building pursuant
to such Floor Area Development Rights, if any, or otherwise so long as this
lease is in effect.

3.04. (a) Except in the case of an emergency, or as otherwise may be required by
Legal Requirements, Tenant, before proceeding with any repair, alteration or
improvement which Tenant intends to treat as an Extended Landlord Capital Item,
shall give a notice to Landlord (herein called an “Extended Landlord Capital
Item Notice”), setting forth (i) an explanation of the facts which lead Tenant
to determine that a prudent non-institutional owner of a Comparable Building
would perform such Extended Landlord Capital Item at such time (herein called
the “First-Class Landlord Standard”), (ii) the estimated cost of such Extended
Landlord Capital Item (herein called the (“Extended Item Cost”), (iii) Tenant’s
determination of the Useful Life of such Extended Landlord Capital Item (herein
called the “Useful Life Estimate”) an/or (iv) whether a prudent
non-institutional owner of a Comparable Building in the ordinary course of
business would have performed such Extended Landlord Capital Item prior to the
Capital Date (herein called “Delayed Performance”). If Tenant proceeds to
perform an Extended Landlord Capital Item on an emergency basis or as otherwise
set forth above, Tenant shall promptly give an Extended Landlord Capital Item
Notice in connection therewith. Landlord shall have the right, which may be
exercised within fifteen (15) Business Days following the giving of an Extended
Landlord Capital Item Notice, to give a notice to Tenant (herein called an
“Extended Item Response Notice”), (x) disputing (A) whether the First-Class
Landlord Standard has been met, (B) the Extended Item Cost and/or (C) the Useful
Life Estimate, or (y) subject to the provisions of Section 3.04(d) below,
electing not to reimburse Tenant for the subject Extended Landlord Capital Item
(“Non-Reimbursement Election”). In the event that Landlord

 

17



--------------------------------------------------------------------------------

fails to give an Extended Item Response Notice within such fifteen (15) Business
Day period, Tenant shall have the right to give a second notice to Landlord,
which notice shall state that if Landlord fails to give an Extended Item
Response Notice within five (5) Business Days after the giving of such second
notice to Tenant, time being of the essence with respect to the giving of the
Extended Item Response Notice, then Landlord shall be deemed to have waived its
right to dispute the three items set forth in the Extended Landlord Capital Item
Notice and/or elect not to reimburse Tenant for the subject Extended Landlord
Capital Item subject to Section 3.04(d). In the event that Landlord fails to
give an Extended Item Response Notice within such five (5) Business Day period,
or in the event that Landlord gives a timely Extended Item Response Notice which
fails to dispute one or more of the three items set forth in the Extended
Landlord Capital Item Notice, Landlord shall be deemed to have waived its right
to dispute either all of such items or the items which Landlord failed to
dispute in its Extended Item Response Notice, as the case may be. Tenant shall
have the right, subject to the provisions of Article 11 and the provisions of
this Section 3.04 setting forth Landlord’s dispute rights, to proceed with the
performance of an Extended Landlord Capital Item notwithstanding that Landlord
may have given an Extended Item Response Notice and the dispute set forth
therein has not been resolved, or prior to the expiration of the time period in
which Landlord has the right to give an Extended Item Response Notice.

(b) If Landlord gives a timely Extended Item Response Notice and the parties are
unable to resolve the dispute within ten (10) Business Days after the giving of
the Extended Item Response Notice, either party, at any time thereafter, may
submit the dispute to a binding, expedited arbitration in accordance with the
provisions of Article 37. If an arbitrator appointed in accordance with Article
37 determines that Tenant failed to meet the First-Class Landlord Standard and
that the repair, improvement or alteration in question was unnecessary or that
the repair or alteration in question was the subject of Delayed Performance,
then the repair, improvement or alteration in question shall not be treated as
an Extended Landlord Capital Item, and Landlord shall not be required to
reimburse Tenant for any portion of the cost of such repair, improvement or
alteration. If an arbitrator appointed in accordance with Article 37 determines
that Tenant failed to meet the First-Class Landlord Standard, but that a less
expensive repair, improvement or alteration would have been made by a
first-class non-institutional owner of a Comparable Building at that time, then
such arbitrator shall set an Extended Item Cost and Useful Life Estimate to be
used by the parties to calculate the appropriate amount of Reimbursement
Operating Expenses in connection therewith. If an arbitrator appointed in
accordance with Article 37 determines that Tenant succeeded in meeting the
First-Class Landlord Standard, but disagrees with the Extended Item Cost and/or
the Useful Life Estimate contained in the Extended Landlord Capital Item Notice,
then such arbitrator shall set an Extended Item Cost and/or Useful Life Estimate
to be used by the parties to calculate the appropriate amount of Reimbursement
Operating Expenses in connection therewith.

 

18



--------------------------------------------------------------------------------

(c) With respect to any repair, alteration or improvement performed by Tenant
which is treated as an Extended Landlord Capital Item, Tenant shall provide to
Landlord, within a reasonable time after completion of such repair, alteration
or improvement, (i) reasonable evidence of payment in full for such repair,
alteration or improvement together with an amortization schedule for such item
prepared in accordance with Section 3.01(i)(1), (ii) copies of any sign-offs
required to be issued by the New York City Department of Buildings in connection
therewith, (iii) lien waivers from the contractors who shall have performed such
repair, alteration or improvement, and (iv) a certificate signed by Tenant’s
architect certifying as to the completion of same. Landlord’s obligation to pay
any Landlord Reimbursement Amounts payable by Landlord hereunder with respect to
any such repair, alteration or improvement shall be conditioned upon Landlord’s
receipt of the foregoing items to the extent applicable to such Extended
Landlord Capital Item.

(d) Notwithstanding anything to the contrary contained in Section 3.04(a),
Landlord shall only be entitled to make a Non-Reimbursement Election if (x) at
the time of the giving of such Extended Capital Item Notice Tenant has not
exercised an Extension Option which extends the Term beyond the then current
Term of this lease (i.e., Landlord shall only be entitled to make the election
under this clause (x) if there are three (3) or less years remaining in the Term
and Tenant has not exercised any Extension Option set forth in Article 36), and
(y) in lieu of performing such Extended Landlord Capital Item, it is feasible
not to diminish Building services below those generally provided by prudent
non-institutional owners of Comparable Buildings (other than to a de minimis
degree) through a repair and maintenance program (“Alternative R&M Program”)
with respect to the system or item in question; it being understood and agreed
that if such Extended Landlord Capital Item can be avoided through an
Alternative R&M Program, Landlord shall be obligated to pay to Tenant an amount
equal to the excess, if any, of (A) the cost the Alternative R&M Program, over
(B) the portion of the cost of the Extended Landlord Capital Item that Tenant
would have otherwise been responsible for under this Section 3.04 had such
Extended Landlord Capital Item been made, which amount shall be payable by
Landlord within thirty (30) days following Tenant’s submission to Landlord of an
invoice therefor together with documentation reasonably evidencing such excess
cost. Any dispute between the parties regarding the subject matter of this
Section 3.04(d) may be resolved by expedited arbitration pursuant to Article 37.

3.05. (a) At any time from and after the Expiration Date, Tenant shall have the
right to issue invoices to Landlord for Landlord Reimbursement Amounts (each, a
“Landlord Reimbursement Notice”). Subject to the provisions of Section 3.04 and
this Section 3.05, Landlord shall pay to Tenant the Landlord Reimbursement
Amounts shown on any Landlord Reimbursement Notice within thirty (30) days after
the giving of such Landlord Reimbursement Notice. Subject to the provisions of
Section 3.04 and this Section 3.05, in the event that Landlord fails to pay any
Landlord Reimbursement Amounts within such thirty (30) day period, and, after
the expiration of

 

19



--------------------------------------------------------------------------------

such thirty (30) day period, such failure continues for an additional five
(5) Business Days after written notice thereof has been given to Landlord, such
Landlord Reimbursement Amounts shall bear interest at the Interest Rate from the
date on which the Landlord Reimbursement Notice is deemed given in accordance
with the provisions of Article 29 until paid.

(b) In the event that this lease shall be terminated under the provisions of
Article 22, or in the event that Landlord shall reenter the Premises under the
provisions of Article 23, or in the event of the termination of this lease, or
of reentry, by or under any summary dispossess or other proceeding or action or
any provision of law by reason of default hereunder on the part of Tenant, any
Landlord Reimbursement Amounts that are then or shall thereafter become due and
payable to Tenant hereunder shall be applied as a credit against any sums,
including, without limitation, damages, due Landlord hereunder (but only to the
extent that Landlord otherwise recovers the full measure of the damages to which
it is entitled under this lease) and Landlord shall have no obligation to pay
same except to the extent the Landlord Reimbursement Amounts exceeds Landlord’s
full measure of damages.

(c) Landlord shall have the right, upon reasonable prior notice to Tenant, which
may be given by Landlord within ninety (90) days following the giving of a
Landlord Reimbursement Notice (such notice being herein called the “Audit
Notice”; and such period being herein called the “Audit Period”), to have
Landlord’s designated Audit Representative (as designated in such Audit Notice)
examine Tenant’s books and records (collectively “Records”) with respect to the
Landlord Reimbursement Item set forth in such Landlord Reimbursement Notice
(provided that any such audit shall be completed within the Audit Period) at a
location designated by Tenant, and, within ten (10) Business Days after
completion of such audit (herein called the “Dispute Period”), to give a notice
to Tenant (herein called a “Reimbursement Dispute Notice”), time being of the
essence with respect to the giving of both the Audit Notice and the
Reimbursement Dispute Notice, disputing (i) the appropriateness of any Landlord
Reimbursement Item set forth in a Landlord Reimbursement Notice or (ii) the
calculation of any Landlord Reimbursement Amount set forth in any Landlord
Reimbursement Notice; provided, that, in no event shall Landlord be entitled to
dispute any matter relating to any Extended Landlord Capital Item that Landlord
was entitled to dispute under Section 3.04 and which Landlord did not dispute,
was deemed to have waived or was otherwise resolved in Tenant’s favor. For
example and without limitation, if Landlord failed to dispute an Extended Item
Cost set forth in a Extended Landlord Capital Item Notice, Landlord shall only
have the right to dispute that portion of such Extended Item Cost set forth in a
Landlord Reimbursement Notice that exceeds the Extended Item Cost set forth in
the Extended Landlord Capital Item Notice for the particular item in question.
In making such examination, Landlord agrees, and shall cause its Audit
Representative to agree, to keep confidential (A) any and all information
contained in such Records and (B) the circumstances and details pertaining to
such examination and any dispute or settlement between Landlord and Tenant
arising out of

 

20



--------------------------------------------------------------------------------

such examination, except as may be required (1) by applicable Legal Requirements
or (2) by a court of competent jurisdiction or arbitrator or in connection with
any action or proceeding before a court of competent jurisdiction or arbitrator,
or (3) to Landlord’s attorneys, accountants and other professionals in
connection with any dispute between Landlord and Tenant; and Landlord will
confirm and cause its Audit Representative to confirm such agreement in a
separate written agreement, if requested by Tenant. In the event that Landlord
fails to give a timely Reimbursement Dispute Notice, or gives a timely
Reimbursement Dispute Notice which fails to dispute one or more of the items set
forth in the Landlord Reimbursement Notice, Landlord shall be deemed to have
waived its right to dispute either all of such items or the items which Landlord
failed to dispute in its Reimbursement Dispute Notice (the “Undisputed Items”),
as the case may be, and notwithstanding the delivery by Landlord of a
Reimbursement Dispute Notice, Landlord shall pay the Landlord Reimbursement
Amounts with respect to any Undisputed Items within the period required by
Section 3.05(a). If Landlord gives a timely Reimbursement Dispute Notice and the
parties are unable to resolve the dispute within ten (10) Business Days after
the giving of the Reimbursement Dispute Notice, either party, at any time
thereafter, may submit the dispute to a binding, expedited arbitration in
accordance with the provisions of Article 37. For purposes hereof, the term
“Audit Representative” shall mean either (x) a firm of Certified Public
Accountants licensed to do business in the State of New York and having not less
than ten (10) partners, principals or members, (y) an employee of Landlord or
(z) a locally-recognized professional having not less than ten (10) years of
expertise in reviewing and/or auditing operating expense statements of
first-class office buildings in midtown Manhattan.

(d) If and to the extent that (x) Landlord shall fail to pay any Landlord
Reimbursement Amount within the Audit Period and Landlord shall not have given a
timely Audit Notice in connection therewith, or (y) Landlord shall fail to pay
any Landlord Reimbursement Amount within the Dispute Period and Landlord shall
not have given a timely Reimbursement Dispute Notice in connection therewith, or
(z) Tenant shall prevail in any arbitration with respect to any Landlord
Reimbursement Amount and Landlord fails to pay such sum within thirty (30) days
thereafter, and, after the expiration of such thirty (30) day period, such
failure continues for an additional five (5) Business Days after written notice
thereof has been given to Landlord then to the extent applicable, interest will
accrue thereon at the Interest Rate from the date of the Landlord Reimbursement
Notice until the date such Landlord Reimbursement Amount together with interest
thereon is paid in full.

(e) In addition to any other right herein set forth Tenant shall have the right
to pursue all rights and remedies available to it under this lease, at law or in
equity arising of Landlord’s failure to make such payments of Landlord
Reimbursement Amounts on a timely basis.

3.06. The obligations of Landlord and Tenant under this Article 3 shall survive
the expiration or earlier termination of this lease.

 

21



--------------------------------------------------------------------------------

ARTICLE 4

Intentionally Omitted

ARTICLE 5

Subordination

5.01. Subject to the provisions of any Conforming SNDA between Tenant and any
Superior Mortgagee and/or Superior Lessor, this lease, and all rights of Tenant
hereunder, are and shall be subject and subordinate to all ground leases,
overriding leases and underlying leases of the Land and/or the Building
hereafter existing and all mortgages which may now or hereafter affect the
Premises, whether or not such mortgages shall also cover other lands and/or
buildings and/or leases, to each and every advance made or hereafter to be made
under such mortgages, and to all renewals, modifications, replacements and
extensions of such leases and mortgages and spreaders and consolidations of such
mortgages. Any mortgage to which this lease is, at the time referred to, subject
and subordinate is herein called “Superior Mortgage” and the holder of a
Superior Mortgage is herein called “Superior Mortgagee”, and any lease to which
this lease is, at the time referred to, subject and subordinate is herein called
“Superior Lease” and the lessor of a Superior Lease is herein called “Superior
Lessor.”

5.02. Landlord hereby represents and warrants that (i) as of the date hereof
there are no Superior Leases and (ii) the only existing Superior Mortgage as of
the date hereof is that certain Mortgage, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Rents, dated as of the date hereof,
by Landlord in favor of Westdeutsche Immobilienbank AG (such mortgage being
herein called the “Existing Superior Mortgage”).

5.03. (a) Tenant hereby acknowledges its receipt of a fully executed
subordination, non-disturbance and attornment agreement (herein called an “SNDA
Agreement”) with respect to the Existing Superior Mortgage in the form annexed
hereto as Exhibit D.

(b) With respect to any and all future Superior Mortgages and Superior Leases,
the provisions of Section 5.01 shall be conditioned upon the execution and
delivery by and between Tenant and any such Superior Mortgagee or Superior
Lessee, as the case may be, of a subordination, non-disturbance and attornment
agreement substantially in the form of Exhibit D annexed hereto with respect to
a Superior Mortgagee (herein called a “Superior Mortgagee SNDA Agreement”) with
such commercially reasonable modifications as such Superior Mortgagee shall
require, provided that such modifications do not increase Tenant’s monetary
obligations as set forth in this lease or in Exhibit D, modify the Term, or
otherwise increase Tenant’s obligations or liabilities or decrease or adversely
affect Tenant’s rights as set forth in this

 

22



--------------------------------------------------------------------------------

lease or in Exhibit D to more than a de minimis extent. Any dispute by Tenant
that the form of the Superior Mortgagee SNDA Agreement utilized by the Superior
Mortgagee does not meet the requirements set forth in this Section 5.03(b) shall
be resolved by arbitration pursuant to Article 37.

ARTICLE 6

Quiet Enjoyment

6.01. So long as this lease has not expired or otherwise been terminated as
herein provided, Tenant shall peaceably and quietly have, hold and enjoy the
Premises without hindrance, ejection or molestation by Landlord or any person
lawfully claiming through or under Landlord, subject, nevertheless, to the
provisions of this lease and to Superior Mortgages. This covenant shall be
construed as a covenant running with the Land, and is not, nor shall it be
construed as, a personal covenant of Landlord, except to the extent of
Landlord’s interest in the Real Property and only so long as such interest shall
continue, and thereafter Landlord shall be relieved of all liability hereunder
thereafter arising and this covenant shall be binding only upon subsequent
successors in interest of Landlord’s interest in this lease, to the extent of
their respective interests, as and when they shall acquire the same, and so long
as they shall retain such interest, but nothing contained herein shall be deemed
to relieve Landlord of any liability of Landlord which has accrued or arisen
through the date on which Landlord transfers its interest in the Premises to a
third party.

ARTICLE 7

Assignment, Subletting and Mortgaging

7.01. Subject to the provisions of this Article 7, Tenant may (a) assign or
otherwise transfer this lease or the term and estate hereby granted without
Landlord’s consent, provided that (i) no assignee of this lease shall be a
person that is entitled to sovereign immunity, (ii) no assignee shall be a party
whose principal business is owning and/or operating real property, (iii) such
assignee shall meet the requirements of clauses (i) and (ii) of Section 35.17
and, if requested by Landlord, shall certify the same to Landlord, and (iv) the
Guaranty shall remain in full force and effect and/or (b) mortgage, pledge,
encumber or otherwise hypothecate this lease or Tenant’s interest in the
Premises or any part thereof in any manner whatsoever (including, without
limitation, entering into any Leasehold Mortgage) without Landlord’s consent
and/or (c) sublet the Premises or any part thereof (including, without
limitation, any portion of the roof) and allow the same to be used, occupied
and/or utilized by anyone other than Tenant at any time and from time to time
without Landlord’s consent, provided and upon the condition that

 

23



--------------------------------------------------------------------------------

(i) this lease and the Guaranty are in full force and effect, (ii) the sublease
conforms with the provisions of Sections 7.06 and 7.07, (iii) no subtenant shall
be a person that is entitled to sovereign immunity and (iv) each subtenant shall
meet the requirements of clauses (i) and (ii) of Section 35.17 and, if requested
by Landlord, shall certify the same to Landlord, and (v) no sublease shall be
for a Prohibited Use. A list of subleases and other third party agreements that
encumber the Real Property as of the date hereof is attached hereto as Schedule
3 (herein called “Current Occupancy Agreements”). Landlord acknowledges that
Tenant is entitled to all revenue generated from the Current Occupancy
Agreements as well as from any other subleases, licenses, assignments or other
agreements entered into by Tenant prior to or during the Term with respect to
all or any portion of the Real Property and Tenant acknowledges that it is
responsible for all obligations of the lessor under the Current Occupancy
Agreements, whether arising before or after the date of this lease. All Current
Occupancy Agreements are and shall remain subject and subordinate to this lease.
Landlord may at any time request that Tenant obtain from any subtenant then
occupying the Premises or a portion thereof, a certification of the type
described in clause (b)(iv) to the extent no such certification was previously
provided with respect to such subtenant or other occupant.

7.02. For purposes of this lease, the following terms shall have the following
meanings:

“Affiliate” shall mean, with respect to any person or entity, any other person
or entity which, directly or indirectly, controls, is controlled by, or is under
common control with, the person or entity in question.

“control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”), as used with respect to any
person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such person,
whether through the ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, a person shall be deemed to have “control” of a
public corporation if it is the largest shareholder of such corporation and owns
or has voting control over not less than twenty-five percent (25%) of all of the
then voting stock of such corporation.

“Corporate Successor” shall mean either (i) any corporation or other entity
which is a successor to a Citigroup Tenant by merger, consolidation or
reorganization or (ii) a purchaser of all or substantially all of the assets of
a Citigroup Tenant.

“Named Tenant” shall mean Citigroup Global Markets Inc.

“Citigroup Tenant” shall mean any tenant under this lease from time to time that
is either (i) the Named Tenant, (ii) an Affiliate of the Named Tenant, (iii) an
immediate or remote Corporate Successor of either the Named Tenant or

 

24



--------------------------------------------------------------------------------

an Affiliate of the Named Tenant or (iv) an Affiliate of any such immediate or
remote Corporate Successor.

7.03. If this lease be assigned, Landlord may collect rent from the assignee. If
the Premises or any part thereof are sublet or used or occupied by anybody other
than Tenant, whether or not in violation of this lease, Landlord may, after
Tenant has defaulted in its obligations hereunder beyond notice and the
expiration of any applicable cure periods, collect rent from the subtenant or
occupant. In either event, Landlord may apply the net amount collected to the
Fixed Rent and Additional Charges herein reserved, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of any of the
provisions of Section 7.01 or any other provision of this lease, or the
acceptance of the assignee, subtenant or occupant as tenant, or a release of
Tenant from the performance by Tenant of Tenant’s obligations under this lease.

7.04. Any assignment or transfer of this lease shall be made only if, and shall
not be effective until, (i) the assignee (except in the case where Tenant and
such assignee are the same legal entity) shall execute, acknowledge and deliver
to Landlord an agreement whereby the assignee shall assume, from and after the
effective date of such assignment (or, in the case of an entity which has
purchased all or substantially all of Tenant’s assets or which is a successor to
Tenant by merger, acquisition, consolidation or change of control, from and
after the Commencement Date) the obligations of this lease on the part of Tenant
to be performed or observed and whereby the assignee shall agree that the
provisions of this Article 7 shall, notwithstanding such assignment or transfer,
continue to be binding upon such assignee in respect of all future assignments
and transfers, (ii) the assignee (except in the case where Tenant and such
assignee are the same legal entity) shall execute and deliver a replacement
Escrowed Release in accordance with Article 31, and (iii) Guarantor delivers a
ratification of the Guaranty in form and substance reasonably satisfactory to
Landlord. The Named Tenant and any subsequent assignor of this lease covenants
that, notwithstanding any assignment or transfer, whether or not in violation of
the provisions of this lease, and notwithstanding the acceptance of any of the
Fixed Rent and/or Additional Charges by Landlord from an assignee, transferee,
or any other party, the Named Tenant (and any subsequent assignor of this lease)
shall remain fully liable for the payment of the Fixed Rent and Additional
Charges and for the other obligations of this lease on the part of Tenant to be
performed or observed.

7.05. (a) The joint and several liability of Tenant and any immediate or remote
successor in interest of Tenant and the due performance of the obligations of
this lease on Tenant’s part to be performed or observed shall not be discharged,
released or impaired in any respect by any agreement or stipulation made by
Landlord extending the time of, or modifying any of the obligations of, this
lease, or by any waiver or failure of Landlord to enforce any of the obligations
of this lease; provided however, that in the case of any modification of this
lease after an assignment of this lease which increases the obligations of or
decreases the rights of Tenant (an “Adverse Assignee

 

25



--------------------------------------------------------------------------------

Modification”), the Named Tenant and any subsequent assignor of this lease that
is a Citigroup Tenant shall not be liable for any such increase or decrease
unless it has given its written consent thereto (which consent may be granted or
withheld in such party’s sole discretion), provided and on the condition that
the Tenant under this lease at the time of such modification is not Named Tenant
or a Citigroup Tenant (an “Unaffiliated Assignee”) and Landlord has been
notified in writing thereof; provided, further, however, that, subject to the
proviso below, none of the following shall be deemed to be an Adverse Assignee
Modification: (A) the exercise of one (1) or more Extension Options hereunder
and (B) one (1) or more extensions of the Term by an Unaffiliated Assignee where
the terms of any such extension do not strictly conform to the terms of the
corresponding Extension Option (other than the length of the term of the
extension, which must confirm to the length of the term of the corresponding
Extension Option); provided that the Named Tenant, Guarantor and any subsequent
assignor of this lease that is a Citigroup Tenant shall not be liable for any
increase in obligations in excess of, or decrease in rights below, that which
would have occurred had such Unaffiliated Assignee exercised the corresponding
Extension Option in strict accordance with the terms of this lease.

(b) Except as otherwise provided in this Article, the listing of any name other
than that of Tenant, whether on the doors of the Premises or the Building
directory, or otherwise, shall not operate to vest any right or interest in this
lease or in the Premises.

(c) Any assignment, sublease, license or other transfer, and any mortgage,
pledge, encumbrance or other hypothecation, made in violation of the provisions
of this Article 7 shall be null and void.

7.06. No sublease shall be for a term (including any renewal rights contained in
the sublease) extending beyond the day prior to the Expiration Date, except that
a sublease may provide for one or more options to extend the term thereof beyond
the then current term of this lease; provided that (a) such option shall be
conditioned on the timely and effective exercise by Tenant of Tenant’s option
under this lease to extend the term hereof for the applicable Extension Term and
(b) each such extension of the term of such sublease shall end no later than one
day prior to the end of the applicable Extension Term.

7.07. With respect to each and every sublease or subletting under the provisions
of this lease entered into after the date hereof (other than the Current
Occupancy Agreements, including any amendments or modifications thereto, whether
entered into prior to, or following, the date hereof), it is further agreed
that:

(a) No such sublease shall be valid, and no subtenant shall take possession of
the Premises or any part thereof, until an executed counterpart of the Sublease
Document has been delivered to Landlord;

 

26



--------------------------------------------------------------------------------

(b) Each such sublease shall provide that, subject to the provisions of any
Landlord’s Nondisturbance Agreement between Landlord and the subtenant
thereunder, such sublease shall be subject and subordinate to this lease and to
any matters to which this lease is or shall be subordinate, and that in the
event of termination, reentry or dispossess by Landlord under this lease
Landlord may, at its option, take over all of the right, title and interest of
Tenant, as sublessor, under such sublease, and such subtenant shall, at
Landlord’s option, attorn to Landlord pursuant to the then executory provisions
of such sublease, except that Landlord shall not be (i) liable for any previous
act or omission of Tenant under such sublease, (ii) subject to any credit,
offset, claim, counterclaim, demand or defense which such subtenant may have
against Tenant, (iii) bound by any previous modification of such sublease not
consented to by Landlord or by any previous payment of any amount due under this
lease more than one (1) month in advance of the due date thereof, (iv) bound by
any covenant of Tenant to undertake or complete any construction of the Premises
or any portion thereof, (v) required to account for any security deposit of the
subtenant other than any security deposit actually delivered to Landlord by
Tenant, (vi) responsible for any monies (including without limitation any work
allowance) owing by Tenant to the credit of subtenant, (vii) bound by any
obligation to make any payment to such subtenant or grant any credits, except
for services, repairs, maintenance and restoration provided for under the
sublease to be performed after the date of such attornment, or (viii) required
to remove any person occupying the Premises or any part thereof (the matters
described in the foregoing clauses (i) through (viii) being herein collectively
called the “Excluded Obligations”);

(c) The provisions of Section 18.02 shall apply in connection with any claim
made by any subtenant against Landlord or any Landlord Party in connection with
the Excluded Obligations; and

(d) Each sublease shall provide that the subtenant may not assign its rights
thereunder or further sublet the space demised under the sublease, in whole or
in part, except in compliance with this Article 7. A sublease meeting all of the
requirements set forth in this Section is herein called a “Sublease Document”.

7.08. Each subletting shall be subject to all of the covenants, agreements,
terms, provisions and conditions contained in this lease. Tenant shall and will
remain fully liable for the payment of the Fixed Rent and Additional Charges due
and to become due hereunder and for the performance of all the covenants,
agreements, terms, provisions and conditions contained in this lease on the part
of Tenant to be performed and all acts and omissions of any licensee or
subtenant or anyone claiming under or through any subtenant which shall be in
violation of any of the obligations of this lease, and any such violation shall
be deemed to be a violation by Tenant. Tenant further agrees that
notwithstanding any such subletting, no other and further subletting of the
Premises by Tenant or any person claiming through or under Tenant shall or will
be made except upon compliance with and subject to the provisions of this
Article.

 

27



--------------------------------------------------------------------------------

7.09. (a) For purposes hereof, the term “Landlord’s Non-Disturbance Agreement”
shall mean a Non-Disturbance Agreement substantially in the form annexed hereto
as Exhibit G.

(b) Landlord shall, within fifteen (15) Business Days after Tenant’s request
accompanied by an executed counterpart of a Qualifying Sublease, deliver a
Landlord’s Non-Disturbance Agreement to Tenant and the subtenant under such
Qualifying Sublease.

(c) For purposes hereof, the term “Qualifying Sublease” shall mean a direct
sublease:

(i) which is with a subtenant which is not entitled to sovereign immunity, and
which meets the requirements of clauses (i) and (ii) of Section 35.17 and , if
requested by Landlord, shall certify same to Landlord, and whose intended use of
the Premises, or the relevant part thereof, will not violate the terms of this
lease and is in keeping with the standards of the Building which are consistent
with Class A office buildings located in Manhattan that are comparable to the
Building (herein called “Comparable Buildings”);

(ii) which is with a subtenant which has either (x) a credit rating of not less
than “investment grade” as determined by either Moody’s or Standard & Poor’s (or
any successor rating agency) or (y) under the applicable sublease, an annual
Minimum Sublease Rent not greater than four percent (4%) of such subtenant’s
average net income over the prior three (3) year period;

(iii) which meets all of the applicable requirements of this Article 7
(including, without limitation, the provisions of Section 7.07);

(iv) which demises not less than three (3) full contiguous Office Floors;

(v) which demises the highest or lowest full Office Floor of the Premises, or if
one or more Qualifying Subleases is in effect, demising the next contiguous full
Office Floor above or below the highest or lowest full Office Floor subject to
an Qualifying Sublease then in effect;

(vi) which is for a sublease term of not less than two (2) years;

(vii) which provides for rentals which are equal to or in excess of the Fixed
Rent and other amounts payable by Tenant hereunder (on a per rentable square
foot basis) for such period (herein called the “Minimum Sublease Rent”), or, in
the alternative, provides for a rental rate that is less than the Minimum
Sublease Rent, but will automatically be increased to an amount

 

28



--------------------------------------------------------------------------------

that is equal to all of the same economic terms and conditions, including,
without limitation, Fixed Rent and other amounts payable by Tenant hereunder (on
a per rentable square foot basis) that would have been applicable as between
Landlord and Tenant hereunder with respect to the space demised by such
Qualifying Sublease for the period commencing on such date of attornment and
ending on the expiration date of such Qualifying Sublease; and

(viii) grants to the subtenant no greater rights and imposes on the subtenant no
lesser obligations than those that are generally commensurate with the rights
and obligations of subtenants in comparable subleases (both in terms of the size
of the demised sublease premises and the identity of the subtenant) in
Comparable Buildings (collectively, “Commensurate Rights”). Within fifteen
(15) Business Days following Tenant’s submission to Landlord of a proposed
sublease for the sole purpose of determining whether or not such sublease
contains rights greater than Commensurate Rights, Landlord will advise Tenant in
specific detail as to any specific rights granted to the subtenant pursuant to
such proposed sublease that Landlord believes are greater than Commensurate
Rights. If Landlord fails to notify Tenant of any of the foregoing terms within
fifteen (15) Business Days after such proposed sublease has been submitted to
Landlord for review and such failure shall continue for five (5) Business Days
after Landlord’s receipt of written notice from Tenant making specific reference
to the right of Landlord to identify whether or not any rights conveyed under
the subject sublease are greater than Commensurate Rights, Landlord shall be
deemed to have agreed that the proposed sublease does not convey any rights that
are greater than Commensurate Rights, and provided further that in no event
shall the sublease provide subtenant with any rights comparable to those in
Articles 31, 33 and 36 (provided that subtenant may elect to extend the term of
its sublease to coincide with any Extension Term exercised by Tenant). Any
disagreement between Landlord and Tenant as to whether or not a proposed
sublease conveys rights to a subtenant that are greater than Commensurate Rights
may be resolved by expedited arbitration pursuant to Article 37.

7.10. (a) With respect to each Qualifying Sublease for which Landlord provides a
Landlord’s Non-disturbance Agreement in accordance with Section 7.09, Tenant
shall pay to Landlord fifty percent (50%) of any Sublease Profit derived from
such Qualifying Sublease as hereinafter provided.

(b) For purposes of this Article 7, the term “Sublease Profit” shall mean, for
the term of the applicable sublease (the “Sublease Term”), Sublease Income less
Tenant Costs.

(c) For purposes hereof the term “Sublease Income” shall mean:

 

29



--------------------------------------------------------------------------------

(i) any rents, additional charges or other consideration paid under the sublease
to Tenant by the subtenant which is in excess of the Fixed Rent and other
amounts payable by Tenant hereunder accruing during the Sublease Term under this
lease in respect of the subleased or occupied space (at the rate per square foot
payable by Tenant hereunder) pursuant to the terms hereof, and

(ii) all sums that are paid to Tenant for the sale or rental of Tenant’s
fixtures, leasehold improvements, equipment, furniture or other personal
property, less:

(A) in the case of a sale of any of the foregoing, the then net unamortized or
undepreciated portion (determined on the basis of Tenant’s balance sheet) of the
original cost thereof; or

(B) in the case of a rental of any of the foregoing, the fair rental value
thereof.

(d) For purposes hereof, the term “Tenant’s Costs” shall mean:

(i) the amount of any commercially reasonable broker’s fee or commissions paid
to a broker as a result of any subletting by Tenant hereunder and any transfer,
sales or gains taxes incurred and paid by Tenant in connection with such
subletting;

(ii) the cost to Tenant of any improvements made to prepare the space in
question for the occupancy of the subtenant thereof and any rent abatement
and/or concession (including reasonable moving expenses but excluding any lease
takeover costs except as set forth below) and/or work allowance (or equivalent)
granted by Tenant to any such subtenant in lieu of or in addition to Tenant’s
performance of any such improvements made to prepare the space in question for
the occupancy of the subtenant or assignee;

(iii) advertising and marketing expenses directly related to the subletting of
the space under the Qualifying Sublease;

(iv) reasonable legal fees directly related to the subletting of the space;

(v) the cost to Tenant of any lease takeover costs; provided however, that
(A) such lease takeover costs shall be reduced by any amounts received by Tenant
in connection therewith, such as sublease rentals paid to Tenant (or its
subtenant) under the leases taken over by Tenant, (B) to the extent that any
amounts received by Tenant in connection with lease takeover

 

30



--------------------------------------------------------------------------------

costs exceed such lease takeover costs, the excess shall constitute Sublease
Income, and (C) Tenant’s Costs, and their effect on Sublease Profits, as the
case may be, shall be recalculated, from time to time at reasonable intervals,
to provide for any appropriate adjustments resulting from the receipt by Tenant
of such amounts in connection with lease takeover costs;

(vi) the unamortized construction costs of leasehold improvements installed by
or on behalf of Tenant in connection with its occupancy of the applicable
portion of the Premises, but only to the extent that such improvements are used
by the subtenant in connection with its initial occupancy of such portion of the
Premises; and

(vii) the unamortized costs of fixtures, furnishings and equipment (herein
called “FF&E”) installed by or on behalf of Tenant in connection with its
occupancy of the applicable portion of the Premises, but only to the extent that
such FF&E are used by the subtenant in connection with its initial occupancy of
such portion of the Premises.

For the purposes of computing “Sublease Profit”, Tenant’s Costs with respect
thereto shall be deducted as and when they are paid by Tenant (or, as necessary,
deducted from future Sublease Profit to the extent that current Tenant’s Costs
exceed current Sublease Profit. Any dispute as to the applicable Sublease
Profit, if any, may be resolved by expedited arbitration in accordance with
Article 37.

(e) Notwithstanding anything to the contrary contained herein, the provisions of
Section 7.09 and this Section 7.10 shall not apply with respect to any of the
following:

(i) if Tenant is a corporation, the transfer (by one or more transfers) of a
majority of the stock of Tenant, or any other mechanism, such as the issuance of
additional stock, a stock voting agreement or change in class(es) of stock,
irrespective of whether such transfer of stock or other mechanism results in a
change of control of Tenant; provided, however, that in any such case such
transfer or other mechanism was done for a good business purpose and not
principally for the purpose of transferring the leasehold estate in this lease.

(ii) if Tenant is a partnership or joint venture or LLC or other entity, a
transfer or one or more transfers, of an interest in the distributions of
profits and losses of such partnership, joint venture or LLC or other entity
which results in a change of control of Tenant or any other mechanism, such as
the creation of additional general partnership or limited partnership interests,
which results in a change of control of Tenant, as if such transfer of an
interest in the distributions of profits and losses which results in a change of
control of Tenant or other mechanism which results in a change of control of
Tenant were an

 

31



--------------------------------------------------------------------------------

assignment of this lease, provided that such transfer was done for a good
business purpose and not principally for the purpose of transferring the
leasehold estate in this lease.

(iii) an assignment of Tenant’s interest in this lease to a Corporate Successor,
provided such an assignment was done for a good business purpose and not
principally for the purpose of transferring the leasehold estate in this lease.

(iv) an assignment of Tenant’s interest in this lease, or a sublease of all or a
portion of the Premises, to any Affiliate of Tenant.

(v) the simultaneous occupancy of the Premises by means of any occupancy
arrangement selected by Tenant (which arrangement does not have to be in
writing), or a subletting pursuant to a sublease which conforms with the
requirements of Section 7.07, of all or a portion of the Premises to, one or
more Tenant’s Affiliates; provided, however, that Landlord shall be given
written notice thereof promptly after the effective date of any such sublease or
occupancy arrangement accompanied by reasonable evidence of such affiliate
relationship and a duplicate original of such sublease (if any). In the event
that a Tenant’s Affiliate which is occupying all or any part of the Premises
pursuant to an assignment or sublease no longer qualifies as a Tenant’s
Affiliate, then the continuation thereafter of such occupancy shall not be
subject to Landlord’s consent and such assignee or subtenant shall not be
required to vacate the Premises. In the event that a Tenant’s Affiliate is in
occupancy of all or any part of the Premises but such occupancy is not pursuant
to an assignment or a sublease, the continued occupancy by such entity after
such entity no longer qualifies as a Tenant’s Affiliate shall be deemed a
transaction to which all of the other terms of this Section 7.10 shall apply.

(vi) an assignment of this lease arising out of the reorganization of Tenant
from one form of legal entity into another form of legal entity with
substantially the same beneficial ownership.

(vii) the simultaneous occupancy of the Premises by means of any occupancy
arrangement selected by Tenant (which arrangement does not have to be in
writing), or subletting of a portion of the Premises to, one or more Service and
Business Relationship Entities; provided, however, that Landlord shall be given
written notice thereof promptly after the effective date of such sublease or
occupancy arrangement accompanied by reasonable evidence of the relationship
with Tenant, and a duplicate original of such sublease (if applicable) and that
such Service and Business Relationship Entities shall not occupy portions of the
Premises consisting, in the aggregate, of more than fifteen percent (15%) of the
rentable area of the Premises. In the event that a Service and Business
Relationship Entity which is occupying a part of the Premises pursuant

 

32



--------------------------------------------------------------------------------

to a sublease or other written occupancy agreement no longer qualifies as a
Service and Business Relationship Entity, then the continuation thereafter of
such occupancy shall not be subject to Landlord’s consent and such subtenant or
occupant shall not be required to vacate the Premises. In the event that a
Service and Business Relationship Entity is in occupancy of all or any part of
the Premises but such occupancy is not pursuant to a sublease or other written
occupancy agreement, the continued occupancy by such entity after such entity no
longer qualifies as a Service and Business Relationship Entity shall be deemed a
transaction to which all of the other terms of this Section 7.10 shall apply.
The term “Service and Business Relationship Entities” as used herein shall mean
(i) persons engaged in providing services to Tenant or to any Affiliate of
Tenant, (ii) Tenant’s (or any Affiliate’s of Tenant) attorneys, consultants and
other persons with which Tenant (or any Affiliate of Tenant) has a business
relationship, (iii) any entity in which Tenant or Tenant’s Affiliate have a
financial interest or (iv) persons which have a business function or purpose
which is related, complimentary and/or supplementary to the business of Tenant
or any Affiliate of Tenant, including, without limitation, any “spin-off” of a
business unit of Tenant or any Affiliate of Tenant or persons with which Tenant
or any Affiliate of Tenant performs cross-marketing and any persons which are
subject by legal requirement to regulatory governance, supervision or
administration by Tenant or any Affiliate of Tenant, in each case provided that
the purpose of classifying such persons as Service and Business Relationship
Entities is for a good business purpose and not to circumvent the provisions of
this Section 7.10. Permission to Tenant’s Service and Business Relationship
Entities and Tenant’s Affiliates to use the Premises which is not pursuant to a
written sublease or other written occupancy agreement shall not create a tenancy
or any other interest in the Premises except a license revocable at will which
shall cease and expire in any event automatically without notice upon the
expiration or termination of this lease and all acts, omissions and operations
of such Tenant’s Service and Business Relationship Entities and Tenant’s
Affiliates shall be deemed acts, omissions and operations of Tenant.

(viii) if Tenant’s outside accounting firm or any governmental regulatory
agencies shall require the use of temporary desk space within the Premises to
conduct audits or other regulatory or advisory functions related to Tenant’s
business.

ARTICLE 8

Compliance with Laws

8.01. Each of Tenant and Landlord shall give prompt notice to the other of any
notice it receives of the violation of any Legal Requirements with respect to
the

 

33



--------------------------------------------------------------------------------

Premises or the use or occupancy thereof. Tenant shall be responsible for
compliance with all Legal Requirements in respect of the Real Property, whether
or not such compliance requires work which is structural or non-structural,
ordinary or extraordinary, foreseen or unforeseen, and, subject to this Article
8, shall procure the cancellation or discharge of all notices of violation
issued in respect of the Premises, whether issued before the date hereof or
during the Term whether related to conditions existing before the date hereof or
during the Term (except to the extent such compliance requirement was
attributable to any act of Landlord or any of Landlord’s agents). Tenant shall
pay all the reasonable out-of-pocket costs and all the reasonable out-of-pocket
expenses, and all the fines, penalties and damages which may be imposed upon
Landlord by reason of or arising out of Tenant’s failure to fully and promptly
comply with and observe the provisions of this Section 8.01. However, Tenant
need not comply with any such Legal Requirement so long as Tenant shall be
contesting the validity thereof, or the applicability thereof to the Premises,
in accordance with Section 8.02. Landlord shall pay all the reasonable
out-of-pocket costs and all the reasonable out-of-pocket expenses, and all the
fines, penalties and damages which may be imposed upon Tenant by reason of or
arising out of Landlord’s failure to fully and promptly comply with and observe
the provisions of this Section 8.01. However, Landlord need not comply with any
such Legal Requirement so long as Landlord shall be contesting the validity
thereof, or the applicability thereof to the Premises, in accordance with
Section 8.02.

8.02. (a) Tenant, at its expense, after notice to Landlord and any Superior
Mortgagee of which Tenant had prior notice, may contest, by appropriate
proceedings prosecuted diligently and in good faith, the validity, or
applicability to the Premises, of any Legal Requirement, provided that
(a) Landlord shall not be subject to a bona fide threat of criminal penalty or
to prosecution for a crime, or any other fine or charge (unless Tenant agrees in
writing to indemnify, defend and hold Landlord harmless from and against such
non-criminal fine or charge), nor shall the Premises or any part thereof, be
subject to a bona fide threat of being condemned or vacated, nor shall the
Building or Land, or any part thereof, be subjected to a bona fide threat of any
lien (unless Tenant shall remove such lien by bonding or otherwise) or
encumbrance nor shall the insurance coverage required to be carried by Tenant
hereunder be limited or impaired in any material respect, by reason of
non-compliance or otherwise by reason of such contest; (b) except as otherwise
provided in this Section 8.02, before the commencement of such contest, Tenant
shall furnish to Landlord a cash deposit or other security in amount, form and
substance reasonably satisfactory to Landlord and shall indemnify Landlord
against the reasonable cost thereof and against all liability for damages,
interest, penalties and expenses (including reasonable attorneys’ fees and
expenses), resulting from or incurred in connection with such contest or
non-compliance (provided, however, that Tenant shall not be required to furnish
any such cash deposit or other security for so long as the Guaranty is in full
force and effect); and (c) Tenant shall keep Landlord advised as to the status
of such proceedings. Without limiting the application of the above, Landlord
shall be deemed subject to a bona fide threat of prosecution for a crime if
Landlord or any officer, director, partner, shareholder or employee of any of
Landlord,

 

34



--------------------------------------------------------------------------------

as an individual, is threatened to be charged (it being agreed that if
applicable Legal Requirements provide that a crime cannot be charged while the
same is being contested, then a person shall not be deemed threatened to be
charged with such crime during such contest) or is charged with a crime of any
kind or degree whatever, unless such charge is withdrawn or disposed of before
Landlord or such officer, director, partner, shareholder or employee (as the
case may be) is required to plead or answer thereto. In the event Tenant shall
have contested any Legal Requirement in accordance with this Section 8.02(a) and
if Tenant fails to comply with the applicable determination (whether such
determination was made prior to, or following the expiration of the Term),
Tenant shall remain responsible for the cost of complying with such Legal
Requirement, including the cost of performing the work associated with such
compliance (subject to Landlord’s obligation for what would have otherwise been
Landlord Reimbursement Amounts) but not for the actual compliance therewith
(i.e., performance of the actual work) notwithstanding the expiration or earlier
termination of this lease, and shall indemnify Landlord against the reasonable
cost thereof and against all liability for damages, interest, penalties and
expenses (including reasonable attorneys’ fees and expenses), resulting from or
incurred in connection with such contest or non-compliance. The provisions of
this Section 8.02(a) shall survive the expiration or earlier termination of this
lease.

(b) Landlord, at its expense, after notice to Tenant, may contest, by
appropriate proceedings prosecuted diligently and in good faith, the validity,
or applicability to the Premises, of any Legal Requirement, in respect of the
Real Property that Landlord may be responsible for after the expiration or
earlier termination of this lease and which Tenant is not contesting under
Section 8.02(a), provided that (i) Tenant shall not be subject to a bona fide
threat of criminal penalty or to prosecution for a crime, or any other fine or
charge (unless Landlord agrees in writing to indemnify, defend and hold Tenant
harmless from and against such non-criminal fine or charge), nor shall the
Premises or any part thereof, be subject to a bona fide threat of being
condemned or vacated, nor shall the Building or Land, or any part thereof, be
subjected to a bona fide threat of any lien (unless Landlord shall remove such
lien by bonding or otherwise) or encumbrance, by reason of non-compliance or
otherwise by reason of such contest; and (ii) Landlord shall keep Tenant advised
as to the status of such proceedings, and to the extent compliance with such
Legal Requirement is the obligation of Tenant hereunder, (x) Tenant shall have
the right to participate in such contest, including attending all related
meeting participation, (y) Landlord shall act reasonably in accepting Tenant’s
recommendations in connection with any such contest, and (z) Landlord may not
settle any such contest without Tenant approval, which approval shall not be
unreasonably withheld. Without limiting the application of the above, Tenant
shall be deemed subject to a bona fide threat of prosecution for a crime if
Citigroup Tenant or any officer, director, partner, shareholder or employee of
any of Citigroup Tenant, as an individual, is threatened to be charged (it being
agreed that if applicable Legal Requirements provide that a crime cannot be
charged while the same is being contested, then a person shall not be deemed
threatened to be charged with such crime during such contest) or is charged with
a crime of any kind or degree whatever, unless such charge is

 

35



--------------------------------------------------------------------------------

withdrawn or disposed of before Citigroup Tenant or such officer, director,
partner, shareholder or employee (as the case may be) is required to plead or
answer thereto.

8.03. Notwithstanding anything to the contrary contained herein, Tenant shall
not be deemed to be in default of Tenant’s obligations under this lease if
Tenant shall fail to comply with any such Legal Requirement if, and only if:

 

  (a) such Legal Requirement obligation is limited to the interior of the
Premises, is not related to Hazardous Materials, is not structural in nature and
the failure to comply with such Legal Requirement will not have an adverse
effect on Building Systems or on the health or safety of any occupant of or
visitor to the Building; and

 

  (b) the failure to comply with such Legal Requirement will not (i) subject
Landlord or any Superior Mortgagee to prosecution for a crime or any criminal or
civil fine or charge (unless, in the case of a civil fine, Tenant agrees in
writing to indemnify, defend and hold such parties harmless from and against any
such fine or charge and actually pays any such fine or charge), (ii) subject the
Premises or any part thereof to being condemned or vacated, or (iii) subject the
Building or Land, or any part thereof, to any lien or encumbrance which is not
removed or bonded within the time period required under this lease.

 

  (c) such failure to comply shall not become Landlord’s obligation to cure upon
the expiration or earlier termination of this lease.

8.04. Notwithstanding anything to the contrary contained herein, Tenant shall be
responsible for compliance with all Environmental Laws in respect to (i) any
Hazardous Materials that are brought onto the Real Property during the Term by
Tenant or any of Tenant’s agents or permitted occupants, and (ii) pre-existing
latent Hazardous Materials (a substance that is deemed a Hazardous Material as
of the date of this lease under applicable Environmental Laws) on the Real
Property which were brought onto the Real Property by Tenant, State Street Bank
and Trust Company of Connecticut, National Association (the “Prior Owner”) or an
Affiliate of either thereof during Tenant’s or Prior Owner’s ownership of the
Real Property; provided however Tenant shall not be responsible for (x) any
pre-existing Hazardous Materials, if any, noted in that certain Phase I
Environmental Site Assessment 388 Greenwich Street NY, NY 10013, August 17,
2007. Prepared for: Citigroup, Inc. 388 Greenwich Street, 5th Floor NY, NY
10013. Hillman Project Number E3-2152.1. By Hillman Group LLC, Nationwide
Engineering & Environmental Consulting, provided by Tenant to Landlord or any
other environmental report obtained by Landlord with respect to the Real
Property prior to the date of this

 

36



--------------------------------------------------------------------------------

lease or (y) any pre-existing Hazardous Materials discovered by Landlord or any
of its employees, agents or contractors during the Term in connection with any
activity by any of said parties that is outside the scope of Landlord’s rights
under this lease.

ARTICLE 9

Insurance

9.01. Tenant shall not knowingly violate, or knowingly permit the violation of,
any condition imposed by any insurance policy then issued in respect of the Real
Property and shall not do, or permit anything to be done, or keep or permit
anything to be kept in the Premises which would subject Landlord or any Superior
Mortgagee to any liability or responsibility for personal injury or death or
property damage, or which would result in insurance companies of good standing
refusing to insure the Real Property, or which would result in the cancellation
of or the assertion of any defense by the insurer in whole or in part to claims
under any policy of insurance in respect of the Real Property; provided,
however, that in no event shall the mere use of the Premises for customary and
ordinary office purposes or for any of the current retail uses at the Premises
or any other current use or uses of the Real Property, as opposed to the manner
of such use, constitute a breach by Tenant of the provisions of this
Section 9.01.

9.02. (a) If, by reason of any failure of Tenant to comply with the provisions
of this lease, the premiums on Landlord’s insurance that it is required to
maintain hereunder shall be higher than they otherwise would be, and Landlord
shall notify Tenant of such fact and, if Tenant shall not, as soon as reasonably
practicable, but in no event more than twenty (20) days thereafter, rectify such
failure so as to prevent the imposition of such increase in premiums, then
Tenant shall pay to Landlord within thirty (30) days after demand accompanied by
reasonable supporting documentation, for that part of such premiums which shall
have been charged to Landlord due to such failure on the part of Tenant.

(b) If, by reason of any failure of Landlord to comply with any provision of
this lease, the premiums on Tenant’s insurance that it is required to maintain
hereunder shall be higher than they otherwise would be, and Tenant shall notify
Landlord of such fact and, if Landlord shall not, as soon as reasonably
practicable, but in no event more than twenty (20) days thereafter, rectify such
failure so as to prevent the imposition of such increase in premiums, then
Landlord shall reimburse Tenant for that part of such insurance premiums which
shall have been charged to Tenant due to such failure on the part of Landlord
within thirty (30) days after demand accompanied by reasonable supporting
documentation.

(c) A schedule or “make up” of rates for the Real Property or the Premises, as
the case may be, issued by the New York Fire Insurance Rating Organization or
other similar body making rates for insurance for the Real Property or the

 

37



--------------------------------------------------------------------------------

Premises, as the case may be, shall be prima facie evidence (absent manifest
error) of the facts therein stated and of the several items and charges in the
insurance rate then applicable to the Real Property or the Premises, as the case
may be.

9.03. Tenant, at its expense, shall maintain at all times during the Term
(a) except if Tenant exercised the Insurance Election pursuant to Section 9.09,
“all risk” or “special form” property insurance covering the Base Elements to a
limit of not less than the full replacement value thereof (as from time to time
reasonably designated by Tenant and promptly following Landlord’s request,
Tenant will advise Landlord of Tenant’s designation of full replacement value)
subject to reasonable sublimits for wind/named storm based on coverage for same
that is available from time to time at commercially reasonable rates, such
insurance to include a replacement cost endorsement, (b) boiler and machinery
insurance to the extent Tenant maintains and operates such machinery with
minimum limits of $100,000,000 per accident, (c) “all risk” property insurance
with coverage as broad as the ISO Special Causes of Loss form excluding
Wind/Named Storm covering all present and future Tenant’s Property and Leasehold
Improvements to a limit of not less than the full replacement value thereof,
(d) workers’ compensation in statutory limits and employers’ liability in
minimum limits of $1,000,000 per occurrence, (e) commercial general liability
insurance, including contractual liability, in respect of the Premises and the
conduct of operation of business therein, with limits of not less than
$100,000,000 combined single limit for bodily injury and property damage
liability in any one occurrence, (f) if the Premises is located in a federally
designated flood zone A or V and flood insurance has been made available under
the National Flood Insurance Act of 1968, flood insurance in an amount equal to
the maximum coverage available, or such lesser amount as any Superior Mortgagee
may require, otherwise limit shall be $10,000,000, (g) insurance on the Building
against such other hazards and in such amount as Landlord or any Superior
Mortgagee may reasonably require, provided that such insurance is then
customarily maintained by prudent non-institutional owners of Comparable
Buildings, (h) earthquake coverage in the amount of $10,000,000, and (i) when
Alterations are in progress, the insurance specified in Section 11.03. The
limits of such insurance shall not limit the liability of Tenant hereunder or
any covenant of Tenant hereunder to act with diligence with respect thereto.
Tenant shall name Landlord, Superior Mortgagee (but only to the extent Landlord
has provided Tenant prior notice thereof), and any party as Landlord may
reasonably request in writing, as an additional insured with respect to all of
such insurance (other than required under item (d) above), and shall deliver to
Landlord and any additional insureds, prior to the Commencement Date,
certificates of insurance issued by the insurance company or its authorized
agent together with, in the case of commercial general liability insurance,
additional insured endorsements. Such insurance may be carried under umbrella or
excess policies, or in a blanket policy covering the Premises and other
locations of Tenant, if any. Tenant shall procure and pay for renewals of such
insurance from time to time before the expiration thereof, and Tenant, upon
Landlord’s request, shall deliver to Landlord and any additional insureds a
certificate of such renewal policy. All such policies shall be issued by
companies of recognized responsibility

 

38



--------------------------------------------------------------------------------

licensed to do business in New York State and rated by Best’s Insurance Reports
or any successor publication of comparable standing and carrying a rating of A-
IX or better or the then equivalent of such rating, and all such policies shall
contain a provision whereby the same cannot be canceled or materially modified
unless Landlord and any additional insureds are given at least thirty (30) days
prior written notice of such cancellation or material modification. All proceeds
from any insurance coverages maintained by Tenant under this Article 9 (other
than from commercial general liability insurance, if any) shall be payable
solely to Tenant. The parties shall cooperate with each other in connection with
prosecution of claims to recover the insurance proceeds for covered losses and
with the collection of any insurance monies that may be due in the event of loss
and shall execute and deliver to each other such proofs of loss and other
instruments which may be reasonably required to recover any such insurance
monies. If Tenant does not elect to self-insure in accordance with Section 9.08,
Tenant shall name Landlord as additional loss payee and a Superior Mortgagee to
which Tenant has received prior notice, as mortgagee/loss payee, as their
interests may appear, under the policies of insurance required to be maintained
by Tenant pursuant to clauses (a) and (b) of this Section 9.03, and Tenant shall
enter into a depository agreement with a financial institution reasonably
satisfactory to Tenant, Landlord and Superior Mortgagee and in form and
substance mutually satisfactory to the parties thereto with respect to the
receipt and distribution of any such insurance proceeds paid to Landlord and/or
the Superior Mortgagee. To the extent any such insurance proceeds are received
during the Term (or during any other period with respect to a casualty which
occurred during the Term) by Landlord or a Superior Mortgagee, same shall be
held in trust and paid to Tenant to be applied, as necessary, to the repair or
restoration of the Premises as described in Article 19, with any excess proceeds
to be retained by Tenant.

9.04. Landlord agrees to have included in each of the insurance policies
insuring against loss, damage or destruction by fire or other casualty required
to be carried pursuant to the provisions of Section 9.09, a waiver of the
insurer’s right of subrogation against Tenant during the Term or, if such waiver
should be unobtainable or unenforceable, (i) an express agreement that such
policy shall not be invalidated if the assured waives the right of recovery
against any party responsible for a casualty covered by the policy before the
casualty or (ii) any other form of permission for the release of Tenant. Tenant
agrees to have included in each of its insurance policies insuring the Tenant’s
Property and Leasehold Improvements (and to the extent Tenant does not make the
election under Section 9.09, the Base Elements) against loss, damage or
destruction by fire or other casualty, a waiver of the insurer’s right of
subrogation against Landlord during the Term or, if such waiver should be
unobtainable or unenforceable, (A) an express agreement that such policy shall
not be invalidated if the assured waives the right of recovery against any party
responsible for a casualty covered by the policy before the casualty or (B) any
other form of permission for the release of Landlord. If such waiver, agreement
or permission shall not be, or shall cease to be, obtainable from any party’s
then current insurance company, the insured party shall so notify the other
party promptly after learning thereof, and shall use commercially reasonable
efforts to obtain the same

 

39



--------------------------------------------------------------------------------

from another insurance company described in Section 9.03 hereof. Landlord hereby
releases Tenant, and Tenant hereby releases Landlord, with respect to any claim
(including a claim for negligence) which it might otherwise have against such
party, for loss, damage or destruction with respect to its property occurring
during the Term to the extent to which it is, or is required to be, insured
under a policy or policies containing a waiver of subrogation or permission to
release liability, as provided in the preceding subdivisions of this Section.
Nothing contained in this Section shall be deemed to relieve Landlord or Tenant
of any duty imposed elsewhere in this lease to repair, restore or rebuild or to
nullify, to the extent applicable, any abatement of rents provided for elsewhere
in this lease.

9.05. Landlord or any Superior Mortgagee may from time to time require that the
amount of the insurance to be maintained by Tenant under Section 9.03 be
reasonably increased, so that the amount thereof adequately protects Landlord’s
or such Superior Mortgagee’s interests; provided, however, that the amount to
which such insurance requirements may be increased shall not exceed an amount
then being required by non-institutional landlords of Comparable Buildings. In
the event that Tenant disputes the reasonableness of any such required increase
in the amount of the insurance to be maintained by Tenant under Section 9.03,
Tenant shall have the right to submit such dispute to expedited arbitration
under Article 37.

9.06. If Tenant exercises the Insurance Election pursuant to the provisions of
Section 9.09 hereof, Landlord shall thereafter maintain in respect of the Base
Elements at all times during the Term, (a) “all risk” property insurance
covering the Base Elements to a limit of not less than the full replacement
value thereof (as from time to time reasonably designated by Landlord), such
insurance to include a replacement cost endorsement and with no coinsurance or
an agreed amount clause, including reasonable sublimits for wind and named
storms, (b) if the Premises is located in a federally designated flood zone A or
V and flood insurance has been made available under the National Flood Insurance
Act of 1968, flood insurance in an amount equal to the maximum coverage
available, or such lesser amount as any Superior Mortgagee may require,
otherwise limit shall be $10,000,000, (c) earthquake coverage in the amount of
$10,000,000, (d) boiler and machinery insurance to the extent Landlord maintains
and operates such machinery with minimum limits of $100,000,000 per accident,
(e) business interruption or loss of rents insurance in the amount equal to
twelve (12) months rent and an extended indemnity of six (6) months, and (f) any
other insurance required to be carried by Tenant pursuant to Section 9.07 and,
as its relates to Landlord’s Restoration Obligation, Section 11.03. Landlord
shall name Tenant (and any party as Tenant may reasonably request in writing) as
an additional insured with respect to all such insurance and shall deliver to
Tenant and any additional insureds, within thirty (30) days of Tenant’s exercise
of the Insurance Election, certificates of insurance issued by the insurance
company or its authorized agent with respect thereto. Such insurance may be
carried under umbrella or excess policies, or in a blanket policy covering the
Premises and other locations of Landlord, if any, provided that each such policy
shall in all

 

40



--------------------------------------------------------------------------------

respects comply with this Article 9 and shall specify that the portion of the
total coverage of such policy that is allocated to the Premises is in the
amounts required pursuant to this Section 9.06. Landlord shall procure and pay
for renewals of such insurance from time to time before the expiration thereof,
and Landlord, upon Tenant’s request, shall deliver to Tenant and any additional
insureds a certificate of such renewal policy. All such policies shall be issued
by companies of recognized responsibility licensed to do business in New York
State and rated by Best’s Insurance Reports or any successor publication of
comparable standing and carrying a rating of A- IX or better or the then
equivalent of such rating, and all such policies shall contain a provision
whereby the same cannot be canceled or modified unless any additional insureds
are given at least thirty (30) days’ prior written notice of such cancellation
or modification.

9.07. Notwithstanding anything to the contrary contained herein, the party
hereunder that is obligated to insure the Base Elements shall obtain terrorism
insurance in such amounts and types of coverage that are commercially available
to 100% of the replacement cost; provided that such amounts and types of
coverage are consistent with those that are then generally required of, or
carried by, owners of Comparable Buildings and taking into account the tenancy
of such buildings (including the Building); provided, that, if Tenant is self
insuring with respect to the Base Elements, Tenant shall only be required to
obtain terrorism insurance to the extent available at commercially reasonable
costs.

9.08. Notwithstanding anything to the contrary contained in this lease, Tenant
or, provided the Guaranty is in effect, its Corporate Successor shall have the
option, either alone or in conjunction with Citigroup Inc., Tenant’s ultimate
parent corporation, or any subsidiaries or affiliates of Citigroup Inc., to
maintain self insurance and/or provide or maintain any insurance required by
this lease under blanket insurance policies maintained by Tenant or Citigroup
Inc., or provide or maintain insurance through such alternative risk management
programs as Citigroup Inc. may provide or participate in from time to time (such
types of insurance programs being herein collectively and severally referred to
as “self insurance”), provided (i) the same does not thereby decrease the
insurance coverage or limits sets forth in Section 9.03 and (ii) Citigroup Inc.
or its Corporate Successor has a long term credit rating of at least A (or its
equivalent) by Standard & Poors, or any successor in interest, and Moody’s, or
any successor in interest (herein called the “Rating Threshold”). Any self
insurance shall be deemed to contain all of the terms and conditions applicable
to such insurance required to be maintained by Tenant under this lease,
including, without limitation, a full waiver of subrogation, as required in
Section 9.04. If Tenant elects to self-insure, then, with respect to any claims
which may result from incidents occurring during the Term, the obligations of
Tenant to Landlord under this lease with respect thereto shall survive the
expiration or earlier termination of this lease to the same extent as the
insurance required would survive. For any period that the Rating Threshold is
not satisfied (but only during such period), Tenant shall not be entitled to
self insure as provided in this Section 9.08, and Tenant shall, within thirty
(30) days following the date on which Citigroup Inc. or its Corporate

 

41



--------------------------------------------------------------------------------

Successor fails to meet the Rating Threshold, obtain the insurance required to
be maintained by Tenant under Section 9.03. Citigroup Inc., and/or the Tenant
has put into place Property Insurance in the amount of $1,500,000,000 with
various insurance layers led by Citicorp Insurance USA (a Captive insurance
company) along with its reinsurers, for the period June 1, 2006 to March 1, 2008
as reflected in the certificate of insurance attached hereto as Schedule 1. So
long as Tenant elects to self-insure in accordance with this Section 9.08,
Tenant will continue to maintain in effect a similar program and provide
Landlord with an updated certificate of insurance upon request, which updated
certificate shall note Superior Mortgagee as a mortgagee/loss payee as their
interests may appear.

9.09. (a) At any time during the last two years of the Term prior to the
occurrence of a casualty described in Article 19 (or after the occurrence of a
casualty to which the damage resulting therefrom has been restored pursuant to
the terms of this lease) and subject to the provisions of this Section 9.09,
Tenant may elect (herein called the “Insurance Election”) to require Landlord to
maintain the insurance coverages set forth in Section 9.06 and Section 9.07 (in
accordance with the standards set forth therein) by delivering written notice to
that effect to Landlord (herein called an “Insurance Notice”). Not later than
thirty (30) days after Landlord’s receipt of an Insurance Notice, Landlord will
provide to Tenant a quote from Landlord’s insurance carrier specifying the cost
(including, without limitation, applicable deductibles) of obtaining the
insurance coverages required under Section 9.06 and Section 9.07 (the “Insurance
Quote”). Not later than thirty (30) days after Tenant’s receipt of the Insurance
Quote, Tenant shall notify Landlord of Tenant’s election (1) to accept the
Insurance Quote, in which case, Tenant’s obligation to reimburse Landlord for
insurance costs under this Section 9.09 shall be capped at the Insurance Quote,
as such Insurance Cap may increased by the actual increase in such insurance
costs to Landlord (the “Insurance Cap”); or (2) to rescind its exercise of its
Insurance Election, in which case the Insurance Election shall be deemed
rescinded ab initio. If Tenant fails to notify Landlord within said thirty
(30) day period (or such shorter period reasonably designated by Landlord as is
then commercially reasonable taking into account the then market conditions) of
Tenant’s election, Tenant shall be deemed to have rescinded its previously made
Insurance Election ab initio. If Tenant elects to accept the Insurance Quote or
Landlord and Tenant otherwise mutually agree to the amount of such insurance
costs that Tenant shall be responsible for, then in any such case, Landlord
shall, within ten (10) days of any such election or agreement by Landlord and
Tenant, as the case may be, obtain the requisite insurance coverages set forth
in Sections 9.06 and 9.07 and Tenant shall maintain such coverage until the
expiration of said ten (10) day period. Within thirty (30) days of presentation
of an invoice therefor (together with reasonable supporting documentation
evidencing same), Tenant shall reimburse Landlord for the insurance expenses
incurred by Landlord in keeping in full force and effect the insurance that
Landlord is required to carry in accordance with Sections 9.06 and 9.07;
provided that, Tenant shall have no obligation to reimburse Landlord any amounts
in excess of the Insurance Cap or for any prepaid portion of such insurance that
extends beyond the Term. Tenant shall have the

 

42



--------------------------------------------------------------------------------

same right to audit and dispute such insurance costs as is available to Landlord
under Section 3.05 hereof.

(b) Within seven (7) Business Day following Tenant’s exercise of the Insurance
Election, Landlord shall notify Tenant as to the party Landlord desires to
designate as Landlord’s Expert (as defined in Exhibit J) in the event of a
casualty (herein call the “Expert Designation Notice”), and within seven
(7) Business Days following Tenant’s receipt of the Expert Designation Notice,
Tenant shall notify Landlord as to whether or not Tenant approves or disapproves
of Landlord’s Expert designated in the Expert Designation Notice (herein called
an “Expert Response Notice”). If Tenant shall fail to timely deliver such Expert
Response Notice and such failure shall continue for five (5) Business Days after
Tenant’s receipt of written notice from Landlord making specific reference to
the right of Tenant to approve Landlord’s Expert, Tenant shall be deemed to have
approved Landlord’s Expert designated in the Expert Designation Notice.

ARTICLE 10

Intentionally Omitted

ARTICLE 11

Alterations

11.01. Subject to the following provisions of this Article 11 and the provisions
of Article 12 and Section 3.03(c), Tenant shall have the right, without
Landlord’s prior written approval, to make such improvements, changes or
alterations in or to the Premises (herein called “Alterations”) of any nature as
Tenant shall desire from time to time, whether structural or non-structural, or
ordinary or extraordinary; provided, that Tenant shall not have the right,
without Landlord’s prior written approval (which approval, subject to Tenant’s
right to dispute whether same constitutes a Material Adverse Alteration as set
forth in the last sentence of this Section 11.01, may be granted or withheld in
Landlord’s discretion), to make any improvements, changes or alterations which
(w) would have a material adverse effect upon the value of the Premises,
(x) would have a material adverse effect upon the structural integrity of the
Building, (y) would materially change the exterior appearance (other than
exterior signage) or reduce the rentable area of the Building or (z) would
change the character of the Building as a Class A office building (each of the
foregoing, a “Material Adverse Alteration”). Any dispute as to whether an
Alteration constitutes a Material Adverse Alteration may be resolved by
arbitration in accordance with Article 37.

11.02. Before proceeding with any Alteration, Tenant shall (i) at Tenant’s
expense, file all required architectural, mechanical, electrical and engineering
drawings (which drawings shall be prepared by architects and engineers validly
and currently

 

43



--------------------------------------------------------------------------------

licensed by New York State, who may be employees of Tenant) and obtain all
permits required by law, if any, and (ii) submit to Landlord, for informational
purposes only (which purposes will include confirming, in Landlord’s sole
discretion (subject to Tenant’s right to dispute same in accordance with the
last sentence of Section 11.01), whether the proposed Alteration is a Material
Adverse Alteration), copies of such drawings, plans and specifications for the
work to be done. If Landlord fails to notify Tenant as to whether or not
Landlord believes an Alteration is a Material Adverse Alteration within ten
(10) Business Days after Tenant’s submission of plans relating thereto, Tenant
shall have the right to give a second notice to Landlord, and if Landlord fails
to respond within five (5) Business Days after the giving of such second notice
by Tenant, then Landlord shall be deemed to have accepted Tenant’s determination
that the Alteration is not a Material Adverse Alteration (and if Landlord does
object to Tenant’s determination that a proposed Alteration is not a Material
Adverse Alteration, such objection shall be provided within ten (10) Business
Days after Tenant’s submission of plans relating thereto (or within five
(5) Business Days after the second notice, as the case may be), and shall
include Landlord’s reasons for its objection in reasonable detail).
Notwithstanding anything to the contrary contained herein, Tenant shall not be
required to submit plans and/or specifications with respect to Alterations that
do not require a building permit as a matter of Legal Requirements or that are
of a merely decorative nature or of such a minor nature (such as putting up a
partition to divide one office into two work spaces) that it would not be
customary industry practice in Comparable Buildings to prepare plans and/or
specifications for such work, except to the extent that Tenant shall have
prepared any such plans or specifications. Landlord, at no third-party
out-of-pocket cost to Landlord, will cooperate with Tenant’s efforts to obtain
the permits necessary to perform such Alterations, and Tenant shall indemnify
and hold harmless Landlord from and against any claims arising in connection
with such cooperation. Notwithstanding anything to the contrary contained
herein, Landlord’s review of any and all drawings, plans and specifications
submitted to Landlord as set forth in Section 11.02 shall be at Landlord’s sole
cost and expense.

11.03. Tenant, at its expense, shall obtain (and, reasonably promptly after
obtaining same, furnish true and complete copies to Landlord of) all necessary
governmental permits and certificates for the commencement and prosecution of
Alterations, and shall cause Alterations to be performed in compliance
therewith, with all applicable Legal Requirements and with all applicable
requirements of insurance. Landlord shall, to the extent reasonably necessary,
cooperate with Tenant in connection with such filings, approvals and permits,
and shall execute reasonably promptly (and shall endeavor to do so within two
(2) Business Days after request) any applications as may be required in
connection therewith, provided that Tenant shall reimburse Landlord (as
Additional Charges) for the reasonable out-of-pocket costs and expenses incurred
by Landlord in connection with such cooperation within thirty (30) days after
demand therefor, accompanied by reasonably satisfactory documentation of such
costs and expenses, and further provided that Tenant shall indemnify and hold
harmless Landlord from and against any claims arising in connection with such
cooperation, other than any

 

44



--------------------------------------------------------------------------------

such claims arising from any incorrect information provided by Landlord in
connection therewith or Landlord’s negligence, willful misconduct or breach of
this lease. Throughout the performance of Alterations, Tenant, at its expense,
(or in the case Tenant has exercised the Insurance Election, Landlord in respect
to Landlord’s Restoration Obligation), shall carry, or cause to be carried for
any occurrence in or about the Premises, (a) all risks builders risk insurance
written on a non-reporting completed valued basis (with no restrictions on
occupancy during construction) for the full replacement cost value of such
Alterations, (b) Commercial General Liability including contractual liability
and completed operations coverage with minimum limits of $1,000,000 per
occurrence, (c) workers’ compensation for all persons employed in connection
with such Alterations in statutory limits and Employers’ Liability with minimum
limits of $1,000,000, (d) Automobile Liability with minimum limits of $1,000,000
covering any auto owned or operated in connection with such Alterations,
(e) Umbrella or Excess liability with minimum limits of $25,000,000 and (f) to
the extent such Alterations involve any engineering and design, professional
liability (E&O) insurance with a minimum of $1,000,000.

11.04. Landlord agrees that it will not knowingly do or permit anything to be
done in or about the Premises that would violate Tenant’s (or Tenant’s
contractors) union contracts, or create any work stoppage, picketing, labor
disruption or dispute or disharmony or any interference with the business of
Tenant or any Alterations being performed by Tenant in accordance with the terms
and conditions of this lease. Landlord shall immediately stop such activity if
Tenant notifies Landlord in writing that continuing such activity would violate
Tenant’s (or Tenant’s contractors) union contracts, or has caused any work
stoppage, picketing, labor disruption or dispute or disharmony or any
interference (beyond a de minimis extent) with the business of Tenant or any
Alterations being performed by Tenant in accordance with the terms and
conditions of this lease.

11.05. Tenant, at its expense, and with diligence and dispatch, shall procure
the cancellation or discharge of all notices of violation arising from or
otherwise connected with the performance by or on behalf of Tenant of
Alterations, or any other work, labor, services or materials done for or
supplied to Tenant, or any person claiming through or under Tenant (other than
by Landlord or its employees, agents or contractors), which shall be issued by
the Department of Buildings of the City of New York or any other public
authority having or asserting jurisdiction. Tenant shall defend, indemnify and
save harmless Landlord from and against any and all mechanic’s and other liens
and encumbrances filed in connection with Alterations, or any other work, labor,
services or materials done for or supplied to Tenant, or any person claiming
through or under Tenant (other than by Landlord or its employees, agents or
contractors), including, without limitation, security interests in any
materials, fixtures or articles so installed in and constituting part of the
Premises and against all reasonable costs, expenses and liabilities incurred in
connection with any such lien or encumbrance or any action or proceeding brought
thereon. Tenant, at its expense, shall procure the satisfaction or discharge of
record of all such liens and encumbrances within thirty (30) days after notice
of the filing

 

45



--------------------------------------------------------------------------------

thereof (or bond or otherwise remove such lien or encumbrance of record if
Tenant is contesting same in accordance with the terms hereof). Provided that
Tenant provides such bonding during the pendency of any contest, nothing herein
contained shall prevent Tenant from contesting, in good faith and at its own
expense, any notice of violation, provided that Tenant shall comply with the
provisions of Section 8.02; provided further, however, that the foregoing
provisions of this sentence shall not obviate the need for such satisfaction or
discharge of record following the resolution of such contest.

11.06. Tenant will promptly upon the completion of an Alteration for which
Tenant is required to submit plans and specifications to Landlord in accordance
with the provisions of Section 11.02, deliver to Landlord “as-built” drawings or
approved shop drawings of any Alterations Tenant has performed or caused to be
performed in the Premises, and (a) if any Alterations by Tenant are then
proposed or in progress, Tenant’s drawings and specifications, if any, for such
Alterations and (b) if any Alterations by Landlord for Tenant were performed or
are then proposed or in progress, the “as-built” drawings or approved shop
drawings, if any, or the drawings and specifications, if any, as the case may
be, for such Alterations, in Tenant’s possession. Notwithstanding anything to
the contrary contained herein, wherever this lease requires the submission of
“as-built” drawings or approved shop drawings by Tenant, Tenant may satisfy such
obligation by submitting final marked drawings except with respect to
Alterations involving the sprinkler/life safety systems of the Building.

11.07. Subject to the provisions of Article 43, all fixtures and equipment
(other than any furniture, fixtures and equipment constituting Tenant’s
Property) installed or used by Tenant in the Premises shall not be subject to
UCC filings or other recorded liens. Notwithstanding anything to the contrary
contained in this Article 11 or elsewhere in this lease to the contrary, Tenant
shall have the right to obtain financing secured by security interests in
Tenant’s furniture, fixtures and equipment constituting Tenant’s Property
(herein called, “Tenant’s Collateral”) and the provider of such financing shall
have the right to file UCC financing statements in connection therewith,
provided and on condition that (a) Landlord shall be under no obligation to
preserve or protect Tenant’s Collateral, (b) following an event of default by
Tenant hereunder the secured party shall be required to reimburse Landlord for
Landlord’s actual out of pocket costs and expense of storing Tenant’s Collateral
and repairing any damage to the Premises which occurs during the removal of
Tenant’s Collateral, and (c) except in connection with a Leasehold Mortgage, the
description of the secured property in the UCC financing statements shall
specifically exclude Tenant’s leasehold estate and any so-called betterments and
improvements to the Premises (in contradistinction to Tenant’s Collateral).
Landlord agrees to execute and deliver a so called “recognition agreement” with
the holder of the security interest in Tenant’s Collateral acknowledging the
foregoing, provided same is in form and substance reasonably acceptable to
Landlord and, if required, the holder of any Superior Mortgage. In addition,
Landlord agrees to execute and deliver a document reasonably acceptable to
Landlord to protect the position of the holder of the security interest in
Tenant’s Collateral, sometimes referred to as a so called “landlord’s waiver,”

 

46



--------------------------------------------------------------------------------

which includes provisions (i) waiving any rights Landlord may have to Tenant’s
Collateral by reason of (A) the manner in which Tenant’s Collateral is attached
to the Building, or (B) any statute or rule of law which would, but for this
provision, permit Landlord to distrain or assert a lien or claim any other
interest against any such property by reason of any other provisions of this
lease against Tenant’s Collateral for the nonpayment of any rent coming due
under this lease, and (ii) giving the right to the holder of the security
interest in Tenant’s Collateral, prior to the expiration of this lease or in the
event of the earlier termination of this lease, prior to the later of the
earlier termination of this lease and fifteen (15) Business Days after
Landlord’s notice to the holder of the security interest in Tenant’s Collateral
of Landlord’s intent to terminate this lease as a result of Tenant’s default
hereunder, to remove Tenant’s Collateral in the event of a default by Tenant
under any agreement between Tenant and the holder of the security interest in
Tenant’s Collateral, provided Tenant shall remain liable to perform, in
accordance with the terms and conditions of this lease, or paying the costs
incurred by Landlord in performing, restoration and repairs to any damage to the
Premises resulting therefrom. Tenant shall reimburse Landlord as Additional
Charges for any and all actual out-of-pocket costs and expenses incurred by
Landlord in connection with Landlord’s review of any of the foregoing documents.

11.08. Tenant shall keep records for six (6) years of Tenant’s Alterations
costing in excess of Five Hundred Thousand ($500,000.00) Dollars and of the cost
thereof. Tenant shall, within thirty (30) days after demand by Landlord, furnish
to Landlord copies of such records and cost if Landlord shall require same in
connection with any proceeding to reduce the assessed valuation of the Real
Property, or in connection with any proceeding instituted pursuant to Article 8.
To the extent then in Tenant’s possession and not previously provided to
Landlord, Tenant shall at or prior to the end of the Term deliver to Landlord a
set of “as built” plans and specifications for the Real Property.

11.09. Tenant shall have the right, during the Term, to use all permits,
licenses, certificates of occupancy, approvals, architectural, mechanical,
electrical, structural and other plans, studies, drawings, specifications,
surveys, renderings, technical descriptions, warranties, and other intangible
personal property that relate to the Premises.

11.10. Landlord may not make any Alterations to the Real Property, or any
portion thereof, without the prior written consent of Tenant, which Tenant may
grant or withhold in its sole and absolute discretion.

11.11. Any dispute between Landlord and Tenant relating to any provision of this
Article 11 shall be subject to resolution by arbitration in accordance with the
provisions of Article 37.

 

47



--------------------------------------------------------------------------------

ARTICLE 12

Landlord’s and Tenant’s Property

12.01. (a) Tenant shall have the exclusive right, during the Term, to use all
equipment, machinery, inventory, appliances and other tangible personal property
located in the Premises as of the Commencement Date and used in connection with
the operation of the Premises. All fixtures, equipment, improvements,
ventilation and air-conditioning equipment and appurtenances attached to or
built into the Premises at the commencement of or during the Term, whether or
not by or at the expense of Tenant (excluding the Building Systems (which are
and shall remain the property of Landlord but which are subject to modification,
change and/or replacement by Tenant in accordance with the terms of this lease)
and Tenant’s Property (which is and shall remain the property of Tenant)), shall
be and remain a part of the Premises, shall, upon the expiration or sooner
termination of this lease, be deemed the property of Landlord (without
representation or warranty by Tenant) and shall not be removed by Tenant, except
as provided in Section 12.02.

(b) Notwithstanding anything to the contrary contained in this lease, Landlord
and Tenant agree and acknowledge that, until the expiration or sooner
termination of this lease, Tenant, for federal, state and local income taxes
purposes and for all other purposes shall be deemed the owner of all fixtures,
equipment, improvements, ventilation and air conditioning equipment and
appurtenances attached to or built into the Premises by Tenant or any Affiliate
of Tenant as the owner of the Real Property prior to the Commencement Date
(other than the Building Systems) and Tenant may obtain the benefit of such
ownership, if any, allowed or allowable with respect thereto hereunder, under
applicable law and/or the Internal Revenue Code.

12.02. All movable partitions, furniture systems, special cabinet work, business
and trade fixtures, machinery and equipment, communications equipment
(including, without limitation, telephone systems and security systems) and
office equipment, whether or not attached to or built into the Premises, which
are installed in the Premises by or for the account of Tenant and can be removed
without structural damage to the Building, and all furniture, furnishings and
other articles of movable personal property owned by Tenant and located in the
Premises (herein collectively called “Tenant’s Property”) shall be and shall
remain the property of Tenant and may be removed by Tenant at any time during
the Term; provided that if any of Tenant’s Property is removed, Tenant shall
repair or pay the cost of repairing any damage to the Premises resulting from
the installation and/or removal thereof; and provided further that,
notwithstanding the foregoing, Tenant shall not remove any items which are
required to maintain the Premises as a fully operational office Building.

12.03. Subject to the provisions of this Section 12.03, at or before the
Expiration Date of this lease (or within sixty (60) days after any earlier
termination of

 

48



--------------------------------------------------------------------------------

this lease), Tenant, at its expense, shall remove from the Premises all
Specialty Alterations, and Tenant shall repair any damage to the Premises
resulting from any installation and/or removal of same. As used herein,
“Specialty Alterations” shall mean (i) slab cuts exceeding six (6) inches in
diameter, including interconnecting staircases, (ii) vertical transportation
systems, such as dumbwaiters and pneumatic conveyers, (iii) vaults, (iv) louvers
and any other exterior penetrations, including, without limitation, rooftop
penetrations, (v) any other Alteration affecting the exterior appearance of the
Premises or the Building, including the plaza, (vi) rooftop installations, but,
subject to Tenant’s obligation under the second proviso below, not any wiring,
risers or conduits in connection therewith, (vii) any Alteration which is
required to be removed or restored in order for the Certificate of Occupancy to
be modified to permit the Building to be used in the manner permitted by the
Certificate of Occupancy in effect as of the date hereof, (viii) cafeterias or
any expansion of the footprint of any cafeteria existing as of the date hereof,
excluding any seating area in connection therewith, (ix) auditoria or any
expansion of the footprint of any auditoria existing as of the date hereof, and
(x) any Alteration to any portion of the lobby of the Building that would
generally be considered common area if the Building were multi-tenanted;
provided, however, that, the term “Specialty Alterations” shall not include any
of the foregoing which are already in place as of the Commencement Date or any
upgrade, modification or replacement thereof so long as such upgrade,
modification or replacement does not exceed the footprint thereof (other than
cafeteria seating area) as of the Commencement Date (other than to a de minimis
degree); it being understood and agreed that notwithstanding anything to the
contrary contained in this lease, Tenant shall have no obligation to remove any
fixtures, equipment, improvements, cabling or wiring, raised floors or any
air-conditioning equipment or other appurtenances attached to or built into the
Premises, whether before or following the Commencement Date; provided, that,
with respect to any replacement of cable and wiring, at the time of such
installation by Tenant, Tenant shall purge the obsolete cabling and wiring.
Within fifteen (15) days of Tenant’s request, Landlord agrees to inform Tenant
if any portion of a an Alteration proposed by Tenant would be deemed to be a
Specialty Alteration for which Landlord will require Tenant to remove pursuant
to the provisions of this Section 12.03. If Landlord fails to respond within
such fifteen (15) day period, Tenant shall have the right to give a second
notice to Landlord, which notice shall provide that if Landlord fails to respond
within five (5) Business Days after the giving of such second notice by Tenant,
then Landlord shall be deemed to have waived its right to require Tenant to
remove, and Tenant shall have no obligation to remove, such Specialty
Alterations on or prior to the end of the Term.

12.04. Any other items of Tenant’s Property which shall remain in the Premises
after the Expiration Date of this lease, or within sixty (60) days following an
earlier termination date, at the option of Landlord, may be deemed to have been
abandoned, and in such case such items may be retained by Landlord as its
property or disposed of by Landlord, without accountability, in such manner as
Landlord shall reasonably determine, and Tenant shall reimburse Landlord for
Landlord’s reasonable,

 

49



--------------------------------------------------------------------------------

actual, out-of-pocket expenses in connection therewith, net of any amounts
recovered by Landlord in respect of the disposition of such property.

12.05. The provisions of this Article 12 shall survive the expiration or other
termination of this lease.

ARTICLE 13

Repairs and Maintenance

13.01. Tenant shall, at its expense (subject to Landlord’s obligation to
reimburse Tenant for any Landlord Reimbursement Amounts in accordance with the
provisions of Article 3), throughout the Term, take good care of and maintain in
good order and condition the Real Property and the fixtures and improvements
therein, including, without limitation, the property which is deemed Landlord’s
pursuant to Section 12.01 and Tenant’s Property, in accordance with the
First-Class Landlord Standard, which maintenance obligation shall include the
adjoining sidewalks, curbs and vaults. Additionally, Tenant shall, at its
expense (subject to Landlord’s obligation to reimburse Tenant for any Landlord
Reimbursement Amounts in accordance with the provisions of Article 3), be
responsible for all repairs, interior and exterior, structural and
non-structural, ordinary and extraordinary, foreseen or unforeseen, in and to
the Real Property and the facilities and systems thereof, which repairs shall be
made in accordance with the First-Class Landlord Standard. Landlord shall not be
required to make any repairs or alterations in, or to, the Premises throughout
the Term. Tenant hereby assumes the full and sole responsibility for the
condition, operation, repair, replacement, maintenance and management of the
Premises except as otherwise expressly provided in this lease.

ARTICLE 14

Electricity

14.01. Tenant shall contract directly with a utility company for the provision
of electricity for Tenant’s use in the Premises and in connection with
installations made by Tenant in the Premises. In connection therewith, Tenant
shall have the right to use all electrical installations, risers, switches,
panels, transformers, meters and other related equipment located in the
Premises. Landlord shall cooperate with Tenant to arrange for the direct billing
of such electricity to Tenant by the utility company, and Tenant shall within
thirty (30) days following demand reimburse Landlord for any reasonable
out-of-pocket costs incurred by Landlord in connection therewith. Tenant may
also obtain all or any portion of Tenant’s electricity from any cogeneration
plant which hereinafter may be located at the Adjacent Parcel (“Cogeneration
Procurement”). Landlord shall cooperate with Tenant in connection with any

 

50



--------------------------------------------------------------------------------

Cogeneration Procurement, and Tenant shall within thirty (30) days following
demand reimburse Landlord for any reasonable out-of-pocket costs incurred by
Landlord in connection therewith.

14.02. To the extent that any floor of the Premises is serviced by an amount of
electricity which exceeds the amount required by the New York City Building Code
or for any other reason that Tenant elects, Tenant shall have the right to
redistribute capacity to other floors of the Premises, subject to Tenant’s
receipt of any approval required from the New York City Department of Buildings,
provided that if any such redistribution of capacity leaves any portion of the
Premises with less than six (6) watts demand per rentable square foot per floor
for lighting and office equipment exclusive of base building HVAC and all
emergency/standby power (“Basic Capacity”), upon the expiration or earlier
termination of this lease, Tenant shall restore the amount of electricity to
each such floor to the Basic Capacity subject to then applicable Legal
Requirements.

14.03. Any rebates paid to or discounts or other benefits received by Landlord
or Landlord’s affiliates from Consolidated Edison (or any other utility or
governmental entity providing such rebates or discounts) as the result of
energy-saving fixtures and equipment installed in the Premises by Tenant or
otherwise relating to the Premises during the Term shall be paid to Tenant by
Landlord promptly after receipt by Landlord thereof. Landlord shall cooperate
with Tenant in connection with applying to Consolidated Edison (or any other
utility or governmental entity providing such rebates or discounts) for such
rebates or discounts, but Landlord shall incur no cost or expense in connection
with such cooperation unless Tenant agrees to reimburse Landlord for such
monies.

ARTICLE 15

Services

15.01. Landlord shall not be required to provide any services or facilities to
Tenant or the Real Property during the Term. Tenant, at its sole cost and
expense, shall provide such services as may be required by Tenant and any
persons claiming by, through or under Tenant in connection with its use and
occupancy of the Premises including, without limitation: (i) heat, ventilation
and air conditioning; (ii) elevator service; (iii) domestic hot and cold water;
(iv) cleaning; and (v) electricity. In connection therewith, Tenant shall have
the exclusive right to use all applicable elevators, loading docks, shafts,
risers, HVAC units, ducts, installations and other equipment located in the
Premises.

 

51



--------------------------------------------------------------------------------

ARTICLE 16

Access; Signage; Name of Building

16.01. Landlord and persons authorized by Landlord shall have the right, upon
reasonable advance notice, to enter and/or pass through the Premises at
reasonable times to show the Premises to actual and prospective Superior
Mortgagees or investors, or prospective purchasers of the Premises, provided
Landlord shall use reasonable efforts to minimize any interference with Tenant’s
business operations and shall be accompanied by a designated representative of
Tenant if Tenant shall have made such representative available. Notwithstanding
the foregoing, Landlord acknowledges that Tenant may, from time to time, have
certain security or confidentiality requirements such that portions of the
Premises shall be locked and/or inaccessible to persons unauthorized by Tenant
and such areas will not be made available to Landlord except in the case of an
emergency.

16.02. During the period of thirty-six (36) months prior to the Expiration Date,
Landlord and persons authorized by Landlord may exhibit the Premises to
prospective tenants at reasonable times. Landlord shall give Tenant reasonable
prior notice of any entry pursuant to this Section 16.02 and shall use
reasonable efforts to minimize any interference with Tenant’s business
operations and use of the Premises and shall be accompanied by a designated
representative of Tenant if Tenant shall have made such representative available
to Landlord. Notwithstanding the foregoing, Landlord acknowledges that Tenant
may, from time to time, have certain security or confidentiality requirements
such that portions of the Premises shall be locked and/or inaccessible to
persons unauthorized by Tenant and such areas will not be made available to
Landlord except in the case of an emergency.

16.03. Tenant may operate the Premises on a twenty-four (24) hour-per-day, seven
(7) day-per-week basis.

16.04. Throughout the Term, Tenant shall control, and shall have all rights to,
any and all signs, banners, flags, monuments, kiosks or other means whatsoever
of identifying any party, including, without limitation, any occupant or owner
of any portion of the Building placed in, on or about the Building and/or the
Real Property. Landlord shall promptly execute and deliver any documents as may
be required for Tenant to exercise the rights set forth in this Section 16.04,
and Tenant shall within thirty (30) days following demand reimburse Landlord for
any reasonable out-of-pocket costs incurred by Landlord in connection therewith.
Notwithstanding any of the foregoing to the contrary, Landlord, at its sole cost
and expense, shall have the right to place a single plaque on the exterior of
the Building (not to exceed two (2) feet by two (2) feet) that identifies
Landlord (or its Affiliate, including, without limitation, SL Green Realty
Corp.) as the owner of the Real Property, the design and location of such plaque
shall be subject to the approval of Tenant, such approval not to be unreasonably
withheld, conditioned or delayed.

 

52



--------------------------------------------------------------------------------

16.05. Landlord and Tenant hereby acknowledge that the Building’s current
designated address is 390 Greenwich Street, New York, New York 10013. Landlord
hereby agrees that, during the Term, it shall not name the Building or change
the designated address of the Building without the prior written approval of
Tenant (which approval may be granted or withheld in Tenant’s sole discretion).
Tenant may, without Landlord’s consent, name the Building to reflect the name of
any Citigroup Tenant and/or its Affiliates (provided such name is not
disreputable and would not detract from the reputation of the Building as a
Comparable Building) but Tenant may not change the designated address of the
Building without the prior written approval of Landlord (which approval may be
granted or withheld in Landlord’s sole discretion). Any dispute as to whether or
not a name for the Building selected by Tenant is disreputable may be resolved
by expedited arbitration pursuant to Article 37.

ARTICLE 17

Notice of Occurrences

17.01. Tenant shall give prompt notice to Landlord of (a) any occurrence in or
about the Premises for which Landlord might be liable, (b) any material fire or
other casualty in the Premises, and (c) any material damage to or defect in any
part or appurtenance of the Building’s sanitary, electrical, heating,
ventilating, air-conditioning, elevator or other systems located in or passing
through the Premises or any part thereof, if and to the extent that Tenant shall
have knowledge of any of the foregoing matters.

ARTICLE 18

Non-Liability and Indemnification

18.01. (a) Neither Landlord (except to the extent expressly set forth in this
lease), any affiliate of Landlord or any Superior Mortgagee or Superior Lessor,
nor any direct or indirect partner, member, trustee, managing agent,
beneficiary, director, officer, shareholder, principal, agent, servant or
employee of Landlord or of any affiliate of Landlord or any Superior Mortgagee
(in any case whether disclosed or undisclosed) (each of the foregoing being
sometimes referred to herein as a “Landlord Party”), shall be liable to Tenant
for any loss, injury or damage to Tenant or to any other person, or to its or
their property, irrespective of the cause of such injury, damage or loss, nor
shall the aforesaid parties be liable for any damage to property of Tenant or of
others entrusted to employees of Landlord, nor for loss of or damage to any such
property by theft or otherwise; provided, however, that subject to the
provisions of Section 9.04 and Section 35.03, nothing contained in this
Section 18.01(a) shall be construed to exculpate Landlord for loss, injury or
damage to the extent caused by or resulting from the negligence of Landlord, its
agents, servants, employees and contractors in accessing the Premises. Further,
no Landlord Party shall be liable, even if negligent, for indirect,

 

53



--------------------------------------------------------------------------------

consequential, special, punitive, exemplary, incidental or other like damages
arising out of any loss of use of the Premises or any equipment, facilities or
other Tenant’s Property therein by Tenant or any person claiming through or
under Tenant.

(b) Subject to the last sentence of Section 35.03 and except as otherwise
expressly provided for in the Guaranty, neither Tenant (except to the extent
expressly set forth in this lease), any Affiliate of Tenant, nor any direct or
indirect partner, member, trustee, managing agent, beneficiary, director,
officer, shareholder, principal, agent, servant or employee of Tenant (in any
case whether disclosed or undisclosed) (each of the foregoing being sometimes
referred to herein as a “Tenant Party”), shall be liable to Landlord for any
loss, injury or damage to Landlord or to any other person, or to its or their
property, irrespective of the cause of such injury, damage or loss, nor shall
the aforesaid parties be liable for any damage to property of Landlord or of
others entrusted to employees of Tenant, nor for loss of or damage to any such
property by theft or otherwise; provided, however, that subject to the
provisions of Section 9.04, nothing contained in this Section 18.01(b) shall be
construed to exculpate Tenant for loss, injury or damage to the extent caused by
or resulting from the negligence of Tenant, its agents, servants, employees and
contractors in the operation or maintenance of the Premises. Further, no Tenant
Party shall be liable, even if negligent, for indirect, consequential, special,
punitive, exemplary, incidental or other like damages arising out of any loss of
use of Premises or any equipment, facilities or other property of Landlord by
Landlord or any person claiming through or under Landlord (including, without
limitation, damages for lost profits or opportunities, or the loss by
foreclosure, deed in lieu, or otherwise, of all or any portion of Landlord’s
interest in the Premises).

18.02. Subject to the terms of Section 9.04 relating to waivers of subrogation
(to the extent that such waivers of subrogation shall be applicable in any
case), Tenant shall indemnify and hold harmless each Landlord Party from and
against any and all claims arising from or in connection with (a) the occupancy,
conduct or management of the Real Property or of any business therein, or any
work or thing whatsoever done, or any condition created (other than by Landlord,
its agents, employees or contractors) in or about the Real Property during the
Term; (b) any act, omission (where there is an affirmative duty to act) or
negligence of Tenant or any of its subtenants or licensees or its or their
partners, directors, principals, shareholders, officers, agents, employees or
contractors; (c) any accident, injury or damage whatever (except to the extent
caused by the negligence or willful misconduct of Landlord or its agents,
employees, or contractors) occurring in, at or upon the Real Property; and
(d) any breach or default by Tenant in the full and prompt payment and
performance of Tenant’s obligations under this lease (each, a “Tenant Act”);
together with all reasonable out-of-pocket costs, expenses and liabilities
incurred in or in connection with each such claim or action or proceeding
brought thereon, including, without limitation, all reasonable out-of-pocket
attorneys’ fees and expenses. In case any action or proceeding be brought
against Landlord and/or any Landlord Parties by reason of any such claim,
Tenant, upon notice from Landlord or such Landlord Party, shall resist and
defend such action or proceeding

 

54



--------------------------------------------------------------------------------

by counsel reasonably satisfactory to Landlord and such Landlord Party. Provided
that Tenant complies with the requirements of this Section with respect to any
third-party claim, Tenant shall not be liable for the costs of any separate
counsel employed by Landlord or any Landlord Party with respect thereto. If the
issuer of any insurance policy maintained by Tenant and meeting the applicable
requirements of this lease shall assume the defense of any such third-party
claim, then Landlord and such Landlord Party shall permit such insurance carrier
to defend the claim with its counsel and (i) neither Landlord nor any Landlord
Party shall settle such claim without the consent of the insurance carrier
(unless such settlement would relieve Landlord or such Landlord Party of all
liability for which Tenant or its insurance carrier may be liable hereunder and
Tenant and its insurance carrier shall have no liability for such settlement),
(ii) Tenant shall have the right to settle such claim without the consent of
Landlord if Landlord and each Landlord Party and their respective insurance
carriers would be relieved of all liability in connection therewith,
(iii) Landlord and each applicable Landlord Party shall reasonably cooperate, at
Tenant’s expense, with the insurance carrier in its defense of any such claim,
and (iv) Tenant shall not be liable for the costs of any separate counsel
employed by Landlord or any Landlord Party. In no event shall Tenant be liable
for indirect, consequential, special, punitive, exemplary, incidental or other
like damages (including, without limitation, damages for lost profits or
opportunities, or the loss by foreclosure, deed in lieu, or otherwise, of all or
any portion of Landlord’s interest in the Premises) except (i) to the extent a
final judicial determination from which time for appeal has been exhausted
grants such damages to Landlord as a result of a third party claim resulting
from any Tenant Act and/or (ii) as otherwise expressly set forth in
Section 34.02. The provisions of the preceding four sentences shall apply with
full force and effect to any obligation of Tenant contained in this lease to
indemnify Landlord and/or all Landlord Parties, without respect to whether such
indemnification obligation is set forth in this Article 18 or elsewhere in this
lease.

18.03. Notwithstanding anything contained in Section 18.01 to the contrary and
subject to the terms of Section 9.04 relating to waivers of subrogation (to the
extent that such waivers of subrogation shall be applicable in any case),
Landlord shall indemnify and hold harmless each Tenant Party from and against
(a) any and all third-party claims arising from or in connection with any act,
omission (where there is an affirmative duty to act) or negligence of Landlord
and its partners, directors, principals, shareholders, officers, agents,
employees or contractors, and (b) any breach or default by Landlord in the full
and prompt performance of Landlord’s obligations under this lease (each of the
foregoing, a “Landlord Act”); together with all reasonable out-of-pocket costs,
expenses and liabilities incurred in or in connection with each such claim or
action or proceeding brought thereon, including, without limitation, all
reasonable out-of-pocket attorneys’ fees and expenses. In no event shall
Landlord be liable for indirect, consequential, special, punitive, exemplary,
incidental or other like damages except to the extent a final judicial
determination from which time for appeal has been exhausted grants such damages
to Tenant as a result of third party claim from any Landlord Act. If any such
third-party claim is asserted against Tenant and/or any Tenant Party, Tenant

 

55



--------------------------------------------------------------------------------

shall give Landlord prompt notice thereof and Landlord shall resist and defend
such third-party claim (including any action or proceeding thereon) by counsel
reasonably satisfactory to Tenant. Provided that Landlord complies with the
requirements of this Section with respect to any third-party claim, Landlord
shall not be liable for the costs of any separate counsel employed by Tenant or
any Tenant Party with respect thereto. If the issuer of any insurance policy
maintained by Landlord and meeting the applicable requirements of this lease
shall assume the defense of any such third-party claim, then Tenant shall permit
such insurance carrier to defend the claim with its counsel and (i) neither
Tenant nor any Tenant Party shall settle such claim without the consent of the
insurance carrier (unless such settlement would relieve Tenant or such Tenant
Party of all liability for which Landlord or its insurance carrier may be liable
hereunder and Landlord and its insurance carrier shall have no liability for
such settlement), (ii) Landlord shall have the right to settle such claim
without the consent of Tenant if Tenant, each Tenant Party and their respective
insurance carriers would be relieved of all liability in connection therewith,
(iii) Tenant and each applicable Tenant Party shall reasonably cooperate, at
Landlord’s expense, with the insurance carrier in its defense of any such claim,
and (iv) Landlord shall not be liable for the costs of any separate counsel
employed by Tenant or any Tenant Party. The provisions of this Section 18.03
shall apply with full force and effect to any obligation of Landlord contained
in this lease to indemnify Tenant and/or a Tenant Party, without respect to
whether such indemnification obligation is set forth in this Article 18 or
elsewhere in this lease. Notwithstanding anything to the contrary contained
herein, the provisions of this Section 18.03 shall not be applicable unless
either (i) Landlord’s indemnification obligations under this Section 18.03 are
covered under any of Landlord’s or Landlord’s Affiliates existing insurance
policies at no addition cost (other than a de minimis charge) or (ii) Tenant, in
its sole option, elects by notice to Landlord, to reimburse Landlord for
Landlord’s cost of obtaining insurance which covers Landlord’s indemnification
obligations under this Section 18.03, in which case, Tenant shall reimburse
Landlord for such costs within thirty (30) days following demand therefor
accompanied by reasonable documentation evidencing such costs.

ARTICLE 19

Damage or Destruction

19.01. For purposes of this lease, the following terms shall have the following
meanings:

(a) the term “Leasehold Improvements” shall mean all improvements heretofore or
hereafter made to portions of the Premises other than portions of the Premises
constituting Base Elements.

(b) the term “Base Elements” shall mean the structure, core and shell of the
Building and the Building Systems.

 

56



--------------------------------------------------------------------------------

(c) the term “Building Systems” shall mean (1) the elevators and escalators of
the Building; (2) the window washing and waste compacting and removal equipment
of the Building; (3) the core toilets and utility closets of the Building, and
all fixtures and equipment installed therein; and (4) the electrical, HVAC,
mechanical, chilled water, condenser water, plumbing, domestic water, sanitary,
sprinkler, fire control, alarm and prevention, BMS, life safety and security
systems and other facilities of the Building (together with all related
equipment), brought to and including, but not beyond, the point on each floor of
the Building at which such systems connect to horizontal distribution
facilities; provided, however that, notwithstanding anything contained in this
clause (4) to the contrary, the following shall be considered part of the
Building Systems: (x) the entire main distribution loop of the sprinkler system
on each floor of the Building and (y) the entire perimeter HVAC system on each
floor of the Building.

19.02. If the Premises shall be partially or totally damaged or destroyed by
fire or other casualty, then:

(a) Tenant (or in the case, Tenant has exercised the Insurance Election,
Landlord, in which case, the obligations of Landlord under this Section 19.02
may herein be called “Landlord’s Restoration Obligation”) shall promptly settle
any insurance claims and repair the damage to and restore and rebuild the Base
Elements (subject to changes thereto necessitated by Legal Requirements)
diligently and in a workmanlike manner (it being understood and agreed that
Tenant’s obligations under this Section 19.02 to restore and rebuild the Base
Elements shall not be contingent upon receipt of proceeds or settlement of any
insurance claims, and

(b) Tenant shall (i) at Tenant’s option, restore all or such portion of Tenant’s
Property as Tenant may elect to restore and (ii) repair the damage to and
restore such portion of the Leasehold Improvements on such floor as Tenant shall
deem desirable, but which at a minimum shall include, drop ceilings, lighting
and HVAC distribution commensurate with a usable open floor plan (herein
collectively called the “Improvements Restoration Work”), which Improvements
Restoration Work shall be performed diligently and in a workmanlike manner.

The Improvements Restoration Work shall be deemed to constitute Alterations for
the purposes of Article 11. The proceeds of policies providing coverage for the
Base Elements (but only if Tenant has not exercised the Insurance Election) and
Leasehold Improvements shall be paid to Tenant (or in the case of proceeds
relating to the Base Elements, the depository in accordance with Section 9.03)
in each case to be used by Tenant to restore and rebuild the Base Elements and
perform the Improvements Restoration Work to the extent Tenant is to perform the
same, and otherwise to be retained by Tenant. If Tenant shall have exercised the
Insurance Election and this lease shall be terminated by Tenant pursuant to this
Article 19, then, Landlord shall pay to

 

57



--------------------------------------------------------------------------------

Tenant the portions of any proceeds of Landlord’s insurance policies that are
attributable to any Tenant-Funded Residual Cap Ex Amounts.

19.03. If Tenant has not exercised the Insurance Election and all or part of the
Premises shall be damaged or destroyed or rendered completely or partially
untenantable or inaccessible on account of fire or other casualty there shall be
no abatement in Fixed Rent or other amounts payable by Tenant hereunder.

19.04. If Tenant has exercised the Insurance Election, then, in the case of any
damage or destruction mentioned in this Article 19 that occurs from and after
the Insurance Election Date that results in at least one full floor of the
Premises being rendered untenantable (and such affected portion of the Premises
cannot be made tenantable within the applicable time periods set forth in
Section 19.04(b) of Exhibit J annexed hereto relative to a casualty occurring
during the last two (2) years of the Term (the “Applicable Time Periods”) as
determined by Landlord’s Expert in an Expert’s Notice (as defined in Exhibit J)
given with fifteen (15) days following the date of casualty), then effective as
of the date of such casualty this Article 19 shall automatically, without
further action or execution by the parties, be deemed to be restated and amended
to reflect all of the terms and conditions set forth in Exhibit J.

19.05. Landlord and Tenant shall cooperate with each other in connection with
the settlement of any insurance claims and the collection of any insurance
proceeds payable in respect of any casualty to the Building and/or Leasehold
Improvements and/or Tenant’s Property, and shall comply with all reasonable
requests made by the other in connection therewith, including, without
limitation, the execution of any affidavits required by the applicable insurance
companies.

19.06. Except to the extent expressly set forth in Exhibit J, if applicable,
Tenant shall not be entitled to terminate this lease and Landlord shall have no
liability to Tenant for inconvenience, loss of business or annoyance arising
from any repair or restoration of any portion of the Premises pursuant to this
Article 19.

19.07. Except to the extent Tenant has exercised the Insurance Election,
Landlord will not be obligated to carry insurance of any kind on the Base
Elements, Tenant’s Property or on Tenant’s Leasehold Improvements and shall not
be obligated to repair any damage to or replace any of the foregoing and, Tenant
agrees to look solely to its insurance for recovery of any damage to or loss of
any of the foregoing.

19.08. The provisions of this Article 19 shall be deemed an express agreement
governing any case of damage or destruction of the Premises by fire or other
casualty, and Section 227 of the Real Property Law of the State of New York,
providing for such a contingency in the absence of an express agreement, and any
other law of like import, now or hereafter in force, shall have no application
in such case.

 

58



--------------------------------------------------------------------------------

ARTICLE 20

Eminent Domain

20.01. If the whole of the Building or the Premises shall be taken by
condemnation or in any other manner for any public or quasi-public use or
purpose, this lease and the term and estate hereby granted shall terminate as of
the date of vesting of title on such taking (herein called the “Date of the
Taking”), and the Fixed Rent and Additional Charges shall be prorated and
adjusted as of such date.

20.02. If all or substantially all of the Premises shall be so taken and the
remaining area of the Premises shall not be sufficient, in Tenant’s reasonable
judgment, for Tenant to continue the normal operation of its business, or if
permanent access to the Premises or Building shall be taken, Tenant may
terminate this lease in whole or in part by giving Landlord notice to that
effect within ninety (90) days after the Date of the Taking. This lease (or
portion hereof) shall terminate on the date set forth in such notice from Tenant
to Landlord, which date shall be no more than ninety (90) days after the date
such notice is given, and the Fixed Rent and Additional Charges shall be
prorated and adjusted as of such termination date, except that with respect to
any portion of the Premises which is the subject of the taking, if earlier, as
of the Date of the Taking. Upon such partial taking and this lease continuing in
force as to any part of the Premises, the Fixed Rent and Additional Charges
shall be adjusted according to the rentable area remaining.

20.03. Landlord shall be entitled to receive the entire award or payment in
connection with any taking without deduction therefrom for any estate vested in
Tenant by this lease and Tenant shall receive no part of such award except as
hereinafter expressly provided in this Article 20. Tenant hereby expressly
assigns to Landlord all of its right, title and interest in and to every such
award or payment; provided, however, that Tenant shall have the right to make a
claim for the value of Tenant’s moving expenses, and for any of Tenant’s
Property and any of Tenant’s furniture, fixtures and equipment taken and, if the
provisions of Section 20.05 apply, for the cost of Tenant’s restoration
obligations thereunder.

20.04. If the temporary use or occupancy of all or any part of the Premises
shall be taken by condemnation or in any other manner for any public or
quasi-public use or purpose during the Term, Tenant shall be entitled to receive
the entire award or payment for such taking applicable to the Term. This lease
shall be and remain unaffected by such taking and Tenant shall continue to be
responsible for all of its obligations hereunder insofar as such obligations are
not affected by such taking and shall continue to pay in full the Fixed Rent and
Additional Charges when due. If the period of temporary use or occupancy shall
extend beyond the Expiration Date of this lease, that part of the award which
represents compensation for the use and occupancy of the Premises (or a part
thereof) shall be divided between Landlord and Tenant so that Tenant

 

59



--------------------------------------------------------------------------------

shall receive so much thereof as represents the period up to and including such
Expiration Date and Landlord shall receive so much thereof as represents the
period after such Expiration Date. All monies paid as, or as part of, an award
for temporary use and occupancy for a period beyond the date to which the Fixed
Rent and Additional Charges have been paid shall be received, held and applied
by Landlord as a trust fund for payment of the Fixed Rent and Additional Charges
becoming due hereunder.

20.05. In the event of a taking of less than the whole of the Building and/or
the Land which does not result in termination of this lease, or in the event of
a taking for a temporary use or occupancy of all or any part of the Premises,
(a) Tenant, at its expense, and whether or not any award or awards shall be
sufficient for the purpose, shall proceed with reasonable diligence to repair
the remaining parts of the Building and the Premises to substantially their
former condition to the extent that the same may be feasible (subject to
reasonable changes which Tenant shall deem desirable) and so as to constitute a
complete and rentable Building and (b) Tenant, at its expense, shall proceed
with reasonable diligence (i) at Tenant’s option, to repair all or such portions
of Tenant’s Property as Tenant may elect to repair and (ii) to perform the
Improvements Restoration Work.

Notwithstanding anything to the contrary contained herein, in the event of any
taking pursuant to this Section 20.3, the entire award received by Landlord
pursuant to Section 20.3 shall be held in trust by Landlord or the Superior
Mortgagee (subject to the depository agreement referred to in Section 9.03) for
the benefit of Tenant and paid to Tenant for application to the cost of
restoration of the Base Elements in accordance with this Section 20.5 and
subject to the provisions of Section 20.3, the balance of such award, if any
remaining after such application, shall belong to Landlord.

20.06. The provisions of Section 35.04 regarding Force Majeure Causes shall have
no applicability to the provisions of this Article 20, and in no event will any
of the time periods set forth in this Article 20 be extended as the result of
Force Majeure Causes.

ARTICLE 21

Surrender

21.01. On the Expiration Date or upon any earlier termination of this lease, or
upon any reentry by Landlord upon the Premises, Tenant shall quit and surrender
the Premises to Landlord “broom-clean” and in good order, condition and repair,
except for ordinary wear and tear and such damage or destruction as Landlord is
required to repair or restore under this lease, free and clear of all lettings,
occupancies, liens and encumbrances caused or created by Tenant or any person
claiming through or under Tenant, other than those agreements of record set
forth on Exhibit B attached hereto (the “Recorded Agreements”) or otherwise
consented to in writing by Landlord

 

60



--------------------------------------------------------------------------------

and Tenant. Tenant shall remove all of Tenant’s Property and any Specialty
Alterations designated by Landlord in accordance with, and except as otherwise
provided in, Section 12.03. The provisions of this Section 21.01 shall survive
the expiration or earlier termination of this lease.

21.02. On or promptly following the Expiration Date or any earlier termination
of this lease, or any reentry by Landlord upon the Premises, Tenant shall also
deliver to Landlord all keys, cardkeys and lock combinations for the Premises,
originals or copies of all operating manuals, operating records and maintenance
records and logs relating to the Premises, and originals or copies of all
permits, licenses, certificates of occupancy, approvals, architectural,
mechanical, electrical, structural and other plans, studies, drawings,
specifications, surveys, renderings and technical descriptions that relate to
the ownership and use of the Premises, to the extent the same are in Tenant’s
possession and to the extent (but only to the extent) the same are transferable
and do not contain any proprietary or confidential information. The provisions
of this Section 21.02 shall survive the expiration or earlier termination of
this lease.

21.03. No act or thing done by Landlord or its agents shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid unless in writing and signed by Landlord and consented
to by each Superior Mortgagee whose lease or mortgage, as the case may be,
provides that no such surrender may be accepted without its consent.

21.04. Landlord and Tenant agree that, as of expiration of the Term, Landlord
may either (x) offer the same employment by Landlord (or by the property manager
engaged by Landlord) to any or all employees set forth on Schedule 2 (as such
list may be updated from time to time by Tenant so as to appropriately reflect
the employees employed as of the end of the Term) who are union employees under
their then current employment contracts or agreements, including any collective
bargaining agreements or (y) terminate the employment of any or all such
employees at the Real Property; provided, that, Landlord shall give
consideration to (but in no event be bound by) the recommendations of Tenant
with respect to the retention of any such employees. If Landlord elects to
terminate (i) any of such union employees or (ii) any of the cleaning
contractor, building engineer or carpenter of the Building or requires those
companies to reduce their employees at the Real Property from those listed on
Schedule 2 and, as a result, any of the union employees engaged by such
companies are terminated, then the parties hereto acknowledge that certain
termination benefits may be payable with respect to such terminated employees.
Landlord agrees that it shall be liable for the payment of all such termination
benefits and hereby agrees to indemnify and hold harmless Tenant and any other
Tenant Party from and against any loss, cost, damage, liability or expense
(including, without limitations, reasonable attorneys’ fees, court costs and
disbursements) incurred by Tenant or any other Tenant Party arising from or by
reason of Landlord’s failure to pay such termination benefits as and when due
and payable. Notwithstanding anything to the contrary contained in this
Section 21.04, Landlord and Tenant agree that

 

61



--------------------------------------------------------------------------------

(i) Tenant shall not have any liability hereunder with respect to the
termination of employment of any employees who do not spend the predominance of
their time providing services to the base building operations at the Real
Property, and (ii) Landlord shall have no obligation to offer employment to any
employees set forth on Schedule 2 which would not be required for the operation
by prudent non-institutional owners of Comparable Buildings and Landlord shall
have no liability hereunder with respect to the termination of employment of
such employees. Any dispute between Landlord and Tenant as to whether the
employment of any employees set forth on Schedule 2 would be required for the
operation of a Comparable Building may be submitted by either party to
arbitration in accordance with Article 37. At Tenant’s request, during the last
year of the term of the lease Landlord will review with Tenant the employees
then listed on Schedule 2, and Landlord shall advise Tenant as to whether in its
opinion it believes that any employees on such Schedule 2 are not required in
order to operate a Comparable Building.

21.05. In the event that during the Term, Tenant has changed the Certificate of
Occupancy as permitted under Section 2.02(b) such that the Premises may no
longer be used for office use and Landlord elects to restore the Certificate of
Occupancy to provide for the same, Tenant shall reimburse Landlord for all
reasonable third party out-of-pocket costs and expenses, including reasonable
attorneys fees, incurred by Landlord in connection with restoring the
Certificate of Occupancy to permit office use.

21.06. Tenant hereby agrees to terminate, at its sole cost and expense, all
service, management and other operating agreements relating to the operation and
management of the Real Property effective on or prior to the expiration or
earlier termination of this lease; provided that, for the avoidance of doubt,
the foregoing shall not apply to the termination of union employees which is
addressed in Section 21.04.

ARTICLE 22

Conditions of Limitation

22.01. This lease and the term and estate hereby granted are subject to the
limitation that whenever Tenant shall make an assignment for the benefit of
creditors, or shall file a voluntary petition under any bankruptcy or insolvency
law, or an involuntary petition alleging an act of bankruptcy or insolvency
shall be filed against Tenant under any bankruptcy or insolvency law, or
whenever a petition shall be filed by or against Tenant under the reorganization
provisions of the United States Bankruptcy Code (herein called the “Bankruptcy
Code”) or under the provisions of any law of like import, or whenever a petition
shall be filed by Tenant under the arrangement provisions of the Bankruptcy Code
or under the provisions of any law of like import, or whenever a permanent
receiver of Tenant or of or for the property of Tenant shall be appointed, then
Landlord (a) if such event occurs without the acquiescence of Tenant at any time
after the

 

62



--------------------------------------------------------------------------------

event continues for one hundred eighty (180) days, or (b) in any other case at
any time after such event continues for sixty (60) days after written notice
thereof has been given by Landlord to Tenant and any Leasehold Mortgagee whose
name and address has been delivered to Landlord, may give Tenant and any such
Leasehold Mortgagee a notice of intention to end the Term at the expiration of
ten (10) days from the date of service of such notice of intention to Tenant and
such Leasehold Mortgagee, and upon the expiration of said ten (10) day period
this lease and the term and estate hereby granted, whether or not the term shall
theretofore have commenced, shall terminate with the same effect as if that day
were the expiration date of this lease, but Tenant shall remain liable for
damages as provided in Article 24.

22.02. This lease and the term and estate hereby granted are subject to the
further limitations that:

(a) if Tenant shall default in the payment of any Fixed Rent or Additional
Charges and such failure continues for (i) in the case of Fixed Rent, three
(3) Business Days after written notice thereof has been given to Tenant and any
Leasehold Mortgagee whose name and address has been delivered to Landlord and
(ii) in the case of Additional Charges, ten (10) Business Days after written
notice of such continued failure has been given to Tenant and any such Leasehold
Mortgagee, or

(b) if Tenant shall, whether by action or inaction, be in default of any of its
obligations under this lease (other than a default in the payment of Fixed Rent
or Additional Charges) and such default shall continue and not be remedied
within thirty (30) days after Landlord shall have given to Tenant and any
Leasehold Mortgagee whose name and address has been delivered to Landlord a
written notice specifying the same; provided, that, in the case of a default
which cannot with due diligence be cured prior to the expiration of such thirty
(30) day period, if Tenant, or such Leasehold Mortgagee shall not (A) prior to
the expiration of such thirty (30) day period advise Landlord of its intention
to take all steps reasonably necessary to remedy such default, (B) duly commence
prior to the expiration of such thirty (30) day period, and thereafter
diligently prosecute to completion, all steps reasonably necessary to remedy the
default and (C) complete such remedy within a reasonable time after the date of
said notice of Landlord, or

(c) if any event shall occur or any contingency shall arise whereby this lease
or the estate hereby granted or the unexpired balance of the term hereof would,
by operation of law or otherwise, devolve upon or pass to any person, firm or
corporation other than Tenant, except as expressly permitted by Article 7 or
Article 43 and such event or contingency shall not be rescinded without adverse
consequences, cost or liability to Landlord within thirty (30) days after the
occurrence of such event or contingency,

then in any of said cases Landlord may give to Tenant and any such Leasehold
Mortgagee a notice of intention to end the Term at the expiration of ten
(10) Business

 

63



--------------------------------------------------------------------------------

Days from the date of the service of such notice of intention, and upon the
expiration of said ten (10) Business Days this lease and the term and estate
hereby granted, whether or not the term shall theretofore have commenced, shall
terminate with the same effect as if that day was the day herein definitely
fixed for the end and expiration of this lease, but Tenant shall remain liable
for damages as provided in Article 24. All notices given to Tenant and any such
Leasehold Mortgagee under this Section 22.02 shall contain a statement in at
least 12-point bold type and capital letters stating “THIS IS A DEFAULT NOTICE”
as a condition to the effectiveness thereof.

22.03. (a) If Tenant shall have assigned its interest in this lease, and this
lease shall thereafter be disaffirmed or rejected in any proceeding under the
Bankruptcy Code or under the provisions of any Federal, state or foreign law of
like import, or in the event of termination of this lease by reason of any such
proceeding, the assignor or any of its predecessors in interest under this
lease, upon request of Landlord given within ninety (90) days after such
disaffirmance or rejection shall (a) pay to Landlord all Fixed Rent and
Additional Charges then due and payable to Landlord under this lease to and
including the date of such disaffirmance or rejection and (b) enter into a new
lease as lessee with Landlord of the Premises for a term commencing on the
effective date of such disaffirmance or rejection and ending on the Expiration
Date, unless sooner terminated as in such lease provided, at the same Fixed Rent
and Additional Charges and upon the then executory terms, covenants and
conditions as are contained in this lease, except that (i) the rights of the
lessee under the new lease, shall be subject to any possessory rights of the
assignee in question under this lease and any rights of persons claiming through
or under such assignee, (ii) such new lease shall require all defaults existing
under this lease to be cured by the lessee with reasonable diligence, and
(iii) such new lease shall require the lessee to pay all Additional Charges
which, had this lease not been disaffirmed or rejected, would have become due
after the effective date of such disaffirmance or rejection with respect to any
prior period. If the lessee shall fail or refuse to enter into the new lease
within ten (10) days after Landlord’s request to do so, then in addition to all
other rights and remedies by reason of such default, under this lease, at law or
in equity, Landlord shall have the same rights and remedies against the lessee
as if the lessee had entered into such new lease and such new lease had
thereafter been terminated at the beginning of its term by reason of the default
of the lessee thereunder.

(b) If pursuant to the Bankruptcy Code Tenant is permitted to assign this lease
in disregard of the restrictions contained in Article 7 (or if this lease shall
be assumed by a trustee), the trustee or assignee shall cure any default under
this lease and shall provide adequate assurance of future performance by the
trustee or assignee including (i) of the source of payment of rent and
performance of other obligations under this lease and (ii) that the use of the
Premises shall in no way diminish the reputation of the Building as a
first-class office building or impose any additional burden upon the Building or
increase the services to be provided by Landlord. If all defaults are not cured
and such adequate assurance is not provided within sixty (60) days after there
has been an

 

64



--------------------------------------------------------------------------------

order for relief under the Bankruptcy Code, then this lease shall be deemed
rejected, Tenant or any other person in possession shall vacate the Premises,
and Landlord shall be entitled to retain any rent or security deposit previously
received from Tenant and shall have no further liability to Tenant or any person
claiming through Tenant or any trustee. If Tenant’s trustee, Tenant or Tenant as
debtor-in-possession assumes this lease and proposes to assign the same
(pursuant to Title 11 U.S.C. Section 365, as the same may be amended) to any
person, including, without limitation, any individual, partnership or corporate
entity, who shall have made a bona fide offer to accept an assignment of this
lease on terms acceptable to the trustee, Tenant or Tenant as
debtor-in-possession, then notice of such proposed assignment, setting forth
(1) the name and address of such person, (2) all of the terms and conditions of
such offer, and (3) the adequate assurance to be provided Landlord to assure
such person’s future performance under this lease, including, without
limitation, the assurances referred to in Title 11 U.S.C. Section 365(b)(3) (as
the same may be amended), shall be given to Landlord by the trustee, Tenant or
Tenant as debtor-in-possession no later than twenty (20) days after receipt by
the trustee, Tenant or Tenant as debtor-in-possession of such offer, but in any
event no later than ten (10) days prior to the date that the trustee, Tenant or
Tenant as debtor-in-possession shall make application to a court of competent
jurisdiction for authority and approval to enter into such assignment and
assumption, and Landlord shall thereupon have the prior right and option, to be
exercised by notice to the trustee, Tenant or Tenant as debtor-in-possession,
given at any time prior to the effective date of such proposed assignment, to
accept an assignment of this lease upon the same terms and conditions and for
the same consideration, if any, as the bona fide offer made by such person, less
any brokerage commissions which may be payable out of the consideration to be
paid by such person for the assignment of this lease.

ARTICLE 23

Reentry by Landlord

23.01. If this lease shall terminate as provided in Article 22, Landlord or
Landlord’s agents and employees may immediately or at any time thereafter
reenter the Premises, or any part thereof, either by summary dispossess
proceedings or by any suitable action or proceeding at law, or otherwise as
permitted by law (but in no event by forcible entry), without being liable to
indictment, prosecution or damages therefor (except to the extent resulting from
Landlord’s negligence or willful misconduct), and may repossess the same, and
may remove any person therefrom, to the end that Landlord may have, hold and
enjoy the Premises. The word “reenter,” as used herein, is not restricted to its
technical legal meaning. If this lease is terminated under the provisions of
Article 22, or if Landlord shall reenter the Premises under the provisions of
this Article, or in the event of the termination of this lease, or of reentry,
by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Tenant
shall thereupon pay to Landlord the Fixed Rent

 

65



--------------------------------------------------------------------------------

and any and all Additional Charges payable up to the time of such termination of
this lease (including without limitation any such Additional Charges payable
pursuant to Section 24.05 and Article 27), or of such recovery of possession of
the Premises by Landlord, as the case may be, and shall also pay to Landlord
damages as provided in Article 24.

23.02. In the event of a breach or threatened breach by Tenant of any of its
obligations under this lease, Landlord shall also have the right of injunction.
The special remedies to which Landlord may resort hereunder are cumulative and
are not intended to be exclusive of any other remedies to which Landlord may
lawfully be entitled at any time and Landlord may invoke any remedy allowed at
law or in equity as if specific remedies were not provided for herein. In the
event of a breach or threatened breach by Landlord of any of its obligations
under this lease, Tenant shall have the right of injunction in addition to any
other remedy which may be available to Tenant hereunder, allowed at law or in
equity. The remedies to which Tenant may resort hereunder are cumulative and are
not intended to be exclusive of any other remedies to which Tenant may lawfully
be entitled at any time and Tenant may invoke any remedy allowed at law or in
equity as if specific remedies were not provided for herein.

23.03. If this lease shall terminate under the provisions of Article 22, or if
Landlord shall reenter the Premises under the provisions of this Article 23, or
in the event of the termination of this lease, or of reentry, by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, Landlord shall be entitled to
retain all monies, if any, paid by Tenant to Landlord, whether as advance rent,
security or otherwise, but such monies shall be credited by Landlord against any
Fixed Rent or Additional Charges due from Tenant at the time of such termination
or reentry or, at Landlord’s option, against any damages payable by Tenant under
Article 24 or pursuant to law, with the balance, if any, to be promptly refunded
to Tenant.

ARTICLE 24

Damages

24.01. If this lease is terminated under the provisions of Article 22, or if
Landlord shall reenter the Premises under the provisions of Article 23, or in
the event of the termination of this lease, or of reentry, by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, Tenant shall pay to Landlord
as damages, at the election of Landlord, either:

(a) a sum which at the time of such termination of this lease or at the time of
any such reentry by Landlord, as the case may be, represents the then value of
the excess, if any (assuming a discount at a rate per annum equal to the
interest rate then applicable to United States Treasury Bonds having a term
which most closely

 

66



--------------------------------------------------------------------------------

approximates the period commencing on the date that this lease is so terminated,
or the date on which Landlord re-enters the Premises, as the case may be, and
ending on the date on which this lease was scheduled to expire but for such
termination or reentry, which date shall be the last day of the next succeeding
Extension Term if Tenant timely delivered an Extension Election Notice prior to
the exercise by Landlord of its rights under Article 22 or 23), of (i) the
aggregate amount of the Fixed Rent and the Net Taxes Additional Charges which
would have been payable by Tenant (conclusively presuming the average monthly
Net Taxes Additional Charges to be the same as were payable for the last twelve
(12) calendar months, or if less than twelve (12) calendar months have then
elapsed since the Commencement Date, all of the calendar months immediately
preceding such termination or reentry) for the period commencing with such
earlier termination of this lease or the date of any such reentry, as the case
may be, and ending with the date contemplated as the expiration date hereof if
this lease had not so terminated or if Landlord had not so reentered the
Premises, which date shall be the last day of the next succeeding Extension Term
if Tenant timely delivered an Extension Election Notice prior to the exercise by
Landlord of its rights under Article 22 or 23, over (ii) the aggregate fair
market rental value of the Premises for the same period, or

(b) sums equal to the Fixed Rent and the Net Taxes Additional Charges which
would have been payable by Tenant had this lease not so terminated, or had
Landlord not so reentered the Premises, payable upon the due dates therefor
specified herein following such termination or such reentry and until the date
contemplated as the expiration date hereof if this lease had not so terminated
or if Landlord had not so reentered the Premises (which date shall be the last
day of the next succeeding Extension Term if Tenant timely delivered an
Extension Election Notice prior to the exercise by Landlord of its rights under
Article 22 or 23); provided, however, that if Landlord shall relet the Premises
during said period, or receive any other income or consideration in connection
with the use or occupancy of the Premises or otherwise deriving therefrom
(including without limitation through the receipt of insurance or condemnation
proceeds), Landlord shall credit Tenant with the net rents received by Landlord
from such reletting (or the net amounts of such other income or consideration),
such net rents and other amounts to be determined by first deducting from the
gross rents from such reletting (or the gross amounts of such other income or
consideration) as and when received by Landlord the reasonable and actual
expenses incurred or paid by Landlord in terminating this lease or in reentering
the Premises and in securing possession thereof, as well as the reasonable and
actual expenses of reletting (including, without limitation, altering and
preparing the Premises for new tenants, brokers’ commissions, reasonable legal
fees, and all other customary and reasonable expenses properly chargeable
against the Premises and the rental therefrom) or of realizing such other income
or consideration, it being understood that any such reletting may be for a
period shorter or longer than the remaining Term, which date shall be the last
day of the next succeeding Extension Term if Tenant timely delivered an
Extension Election Notice prior to the exercise by Landlord of its rights under
Article 22 or 23; but in no event shall Tenant be entitled to receive any excess
of such net rents or other amounts over the sums payable by Tenant to Landlord

 

67



--------------------------------------------------------------------------------

hereunder, nor shall Tenant be entitled in any suit for the collection of
damages pursuant to this subdivision to a credit in respect of any net rents
from a reletting or any net amounts of such other income or consideration,
except to the extent that such net rents or other amounts are actually received
by Landlord. If the Premises or any part thereof should be relet in combination
with other space, then proper apportionment on a square foot basis shall be made
of the rent received from such reletting and of the expenses of reletting.

If the Premises or any part thereof be relet by Landlord for the unexpired
portion of the Term, or any part thereof, before presentation of proof of such
damages to any court, commission or tribunal, the amount of rent reserved upon
such reletting shall, prima facie, be the fair and reasonable rental value for
the Premises, or part thereof, so relet during the term of the reletting,
provided that such reletting shall constitute a bona-fide arm’s-length third
party transaction. Notwithstanding anything to the contrary contained in this
lease, except as may be required by then applicable Legal Requirements, Landlord
shall have no obligation to relet the Premises or mitigate damages if this lease
shall terminate in accordance with Article 22 and Landlord shall not be liable
in any way whatsoever for its failure to relet the Premises or any part thereof,
or if the Premises or any part thereof are relet, for its failure to collect the
rent under such reletting, and no such failure to relet or failure to collect
rent shall release or affect Tenant’s liability for damages or otherwise under
this lease.

If Landlord or any Affiliate of Landlord shall use or occupy the Premises or any
portion thereof following the termination of this lease under the provisions of
Article 22, the damages payable by Tenant pursuant to paragraph (b) above shall
be reduced by the fair market rental value of the Premises or such portion
thereof that is so occupied by Landlord or its Affiliate (or by the excess, if
any, of such fair market rental value over the amounts, if any, actually paid by
Landlord or such Affiliate in connection with such use or occupancy).

Notwithstanding anything to the contrary contained herein, Landlord shall not
commence any action for, nor require Tenant to pay damages calculated in
accordance with the provisions of paragraph (a) above prior to the date upon
which any rights of any Leasehold Mortgagee pursuant to Article 43 (if
applicable) to cure Tenant’s default and to request and receive a new lease have
expired.

24.02. Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein shall be deemed to require Landlord to postpone suit
until the date when the Term would have expired if it had not been so terminated
under the provisions of Article 22, or had Landlord not reentered the Premises.
Nothing herein contained shall be construed to limit or preclude recovery by
Landlord against Tenant of any sums or damages to which, in addition to the
damages particularly provided above, Landlord may lawfully be entitled by reason
of any default hereunder on the part of Tenant. Nothing

 

68



--------------------------------------------------------------------------------

herein contained shall be construed to limit or prejudice the right of Landlord
to prove for and obtain as damages by reason of the termination of this lease or
reentry on the Premises for the default of Tenant under this lease an amount
equal to the maximum allowed by any statute or rule of law in effect at the time
when, and governing the proceedings in which, such damages are to be proved
whether or not such amount be greater than any of the sums referred to in
Section 24.01. Except as expressly provided in this lease, Landlord shall not be
liable to Tenant, and Tenant shall not be liable to Landlord, for indirect,
consequential, special, punitive, exemplary, incidental or other like damages
(including, without limitation, damages to Landlord for lost profits or
opportunities, or the loss by foreclosure, deed in lieu, or otherwise, of all or
any portion of Landlord’s interest in the Premises), even if arising from any
act, omission or negligence of such party or from the breach by such party of
its obligations under this lease.

24.03. [Intentionally Omitted]

24.04. In addition, if this lease is terminated under the provisions of Article
22, or if Landlord shall reenter the Premises under the provisions of Article
23, Tenant agrees that:

(a) the Premises then shall be in the condition in which Tenant has agreed to
surrender the same to Landlord at the expiration of the term hereof;

(b) Tenant shall have performed prior to any such termination any covenant of
Tenant contained in this lease for the making of any Alterations or for
restoring or rebuilding the Premises or any part thereof; and

(c) for the breach of any covenant of Tenant set forth above in this
Section 24.04, Landlord shall be entitled immediately, without notice or other
action by Landlord, to recover, and Tenant shall pay, as and for liquidated
damages therefor, the cost of performing such covenant (as estimated by a
reputable independent contractor selected by Landlord).

24.05. In addition to any other remedies Landlord may have under this lease, and
without reducing or adversely affecting any of Landlord’s rights and remedies
under Article 22, if any installment of Fixed Rent or of any Additional Charges
payable hereunder by Tenant to Landlord is not paid (x) in the case of Fixed
Rent, on or prior to the due date thereof, or (y) in the case of Additional
Charges payable to Landlord within five (5) Business Days after the due date
thereof, the same shall bear interest at the Interest Rate from the due date
thereof until paid, and the amount of such interest shall be an Additional
Charge hereunder; provided, that, if for the month in which there is an increase
in Fixed Rent pursuant to Section 1.04(a), Tenant fails to pay the adjusted
amount of Fixed Rent (but pays at least the amount of Fixed Rent for the
immediately preceding month), interest under this Section 24.05 shall not accrue
unless Tenant fails to pay the amount of such shortfall within seven
(7) Business Days after receiving notice

 

69



--------------------------------------------------------------------------------

thereof from Landlord, and if Tenant fails to pay such shortfall within said
seven (7) Business Day period, interest shall accrue only on the amount of such
shortfall from the day such Fixed Rent was first due and payable until the date
such shortfall is paid. Landlord shall provide Tenant with notice of any failure
of Tenant to pay Fixed Rent and/or Additional Charges; it being understood and
agreed that the delivery of any such notice shall not be a condition to the
imposition of interest pursuant to this Section 24.05. For the purposes of this
Section 24.05, a rent bill sent by first class mail, to the address to which
notices are to be given under this lease, shall be deemed a proper demand for
the payment of the amounts set forth therein but no such demand shall be
required as a condition to the payment thereof. To the extent that Tenant is
required under this lease to make any payments directly to third parties on
behalf of Landlord, Tenant shall be responsible for any late charges or interest
imposed by such third parties in the event that Tenant does not make such
payments in a timely manner.

ARTICLE 25

Affirmative Waivers

25.01. Tenant, on behalf of itself and any and all persons claiming through or
under Tenant, does hereby waive and surrender all right and privilege which it,
they or any of them might have under or by reason of any present or future law,
to redeem the Premises or to have a continuance of this lease after being
dispossessed or ejected therefrom by process of law or under the terms of this
lease or after the termination of this lease as provided in this lease.

25.02. If Tenant shall be in default, after the expiration of any applicable
notice and grace periods, in the payment of Fixed Rent or Additional Charges,
Tenant waives Tenant’s right, if any, to designate the items to which any
payments made by Tenant are to be credited, and Tenant agrees that Landlord may
apply any payments made by Tenant to such items as Landlord sees fit,
irrespective of and notwithstanding any designation or request by Tenant as to
the items which any such payments shall be credited.

25.03. Landlord and Tenant hereby waive trial by jury in any action, proceeding
or counterclaim brought by either against the other on any matter whatsoever
arising out of or in any way connected with this lease, the relationship of
Landlord and Tenant, Tenant’s use or occupancy of the Premises, including,
without limitation, any claim of injury or damage, and any emergency and other
statutory remedy with respect thereto.

25.04. Tenant shall not interpose any counterclaim of any kind in any action or
proceeding commenced by Landlord to recover possession of the Premises (other
than compulsory counterclaims), provided that nothing herein shall be deemed to

 

70



--------------------------------------------------------------------------------

preclude Tenant from bringing a separate action for any claim that Tenant may
have hereunder.

ARTICLE 26

No Waivers

26.01. The failure of either party to insist in any one or more instances upon
the strict performance of any one or more of the obligations of this lease, or
to exercise any election herein contained, shall not be construed as a waiver or
relinquishment for the future of the performance of such one or more obligations
of this lease or of the right to exercise such election, and such right to
insist upon strict performance shall continue and remain in full force and
effect with respect to any subsequent breach, act or omission. The receipt by
Landlord or tender by Tenant of Fixed Rent or partial payments thereof or
Additional Charges or partial payments thereof with knowledge of breach by
Tenant or Landlord, as the case may be, of any obligation of this lease shall
not be deemed a waiver of such breach.

26.02. If there be any agreement between Landlord and Tenant providing for the
cancellation of this lease upon certain provisions or contingencies and/or an
agreement for the renewal hereof at the expiration of the term, the right to
such renewal or the execution of a renewal agreement between Landlord and Tenant
prior to the expiration of the term shall not be considered an extension thereof
or a vested right in Tenant to such further term so as to prevent Landlord from
canceling this lease and any such extension thereof during the remainder of the
original term; such privilege, if and when so exercised by Landlord, shall
cancel and terminate this lease and any such renewal or extension; any right
herein contained on the part of Landlord to cancel this lease shall continue
during any extension or renewal hereof; any option on the part of Tenant herein
contained for an extension or renewal hereof shall not be deemed to give Tenant
any option for a further extension beyond the first renewal or extended term,
unless such additional options are expressly provided for herein.

ARTICLE 27

Curing Tenant’s Defaults

27.01. If Tenant shall default in the performance of any of Tenant’s obligations
under this lease and such default continues after written notice (which notice
may be oral in the case of an emergency that posses an imminent threat to the
safety of persons or significant damage to Premises) and the expiration of the
applicable grace period (or in the event of an emergency, a reasonable time
under the circumstances), if any, Landlord or any Superior Mortgagee without
thereby waiving such default, may (but shall not be obligated to) perform the
same for the account and at the expense of Tenant

 

71



--------------------------------------------------------------------------------

(provided such expense is commercially reasonable). If Landlord effects such
cure by bonding any lien which Tenant is required to bond, Tenant shall obtain
and substitute a bond for Landlord’s bond at its sole cost and expense and
reimburse Landlord for the commercially reasonable cost of Landlord’s bond.

27.02. Bills for any reasonable actual out-of-pocket expenses incurred by
Landlord in connection with any such performance by it for the account of
Tenant, and bills for all reasonable actual out-of-pocket costs, expenses and
disbursements of every kind and nature whatsoever, including reasonable counsel
fees, involved in collecting or endeavoring to collect the Fixed Rent or
Additional Charges or any part thereof or enforcing or endeavoring to enforce
any rights against Tenant or Tenant’s obligations hereunder, under or in
connection with this lease or pursuant to law, including any such cost, expense
and disbursement involved in instituting and prosecuting summary proceedings or
in recovering possession of the Premises after default by Tenant or upon the
expiration or sooner termination of this lease, and interest on all sums
advanced by Landlord under this Section 27.02 and/or Section 27.01 (at the
Interest Rate or the maximum rate permitted by law, whichever is less) may be
sent by Landlord to Tenant monthly, or immediately, at its option, and such
amounts shall be due and payable (as Additional Charges) in accordance with the
terms of such bills, but not sooner than thirty (30) days after the rendering of
such bills, together with reasonable documentation with respect to such
expenses. Notwithstanding anything to the contrary contained in this Section,
Tenant shall have no obligation to pay the costs, expenses or disbursements of
Landlord in any proceeding in which there shall have been rendered a final
judgment against Landlord, and the time for appealing such final judgment shall
have expired (the “Appeal Deadline”) and within thirty (30) days following the
Appeal Deadline, Landlord shall reimburse to Tenant any amounts on account
thereof that were previously paid by Tenant to any such party together with
interest thereon at the Base Rate calculated from the date such amounts were
paid by Tenant until the date on which Tenant is so reimbursed in full.

ARTICLE 28

Broker

28.01 Landlord and Tenant each covenant, warrant and represent that, except for
Citigroup Global Markets Inc. and Cushman & Wakefield, Inc. (collectively,
“Broker”) no broker was instrumental in bringing about or consummating this
lease and that it had no conversations or negotiations with any broker
concerning the leasing of the Premises to Tenant. Tenant agrees to indemnify and
hold harmless Landlord against and from any claims for any brokerage commissions
and all costs, expenses and liabilities in connection therewith, including,
without limitation, reasonable attorneys’ fees and expenses, arising out of any
conversations or negotiations had by Tenant with any broker (including Broker).
Landlord agrees to indemnify and hold harmless Tenant against and

 

72



--------------------------------------------------------------------------------

from any claims for any brokerage commissions and all costs, expenses and
liabilities in connection therewith, including, without limitation, reasonable
attorneys’ fees and expenses, arising out of conversations or negotiations had
by Landlord with any broker other than Broker. Tenant shall pay Broker any
commissions due in connection with this lease pursuant to a separate written
agreement. The provisions of this Article 28 shall survive the expiration or
earlier termination of this Lease.

ARTICLE 29

Notices

29.01. Any notice, statement, demand, consent, approval or other communication
required or permitted to be given, rendered or made by either party to this
lease or pursuant to any applicable law or requirement of public authority
(collectively, “notices”) shall be in writing (whether or not so stated
elsewhere in this lease) and shall be deemed to have been properly given,
rendered or made only if sent by (a) registered or certified mail, return
receipt requested, posted in a United States post office station or letter box
in the continental United States, (b) nationally recognized overnight courier
(e.g., Federal Express) with verification of delivery requested or (c) personal
delivery with verification of delivery requested, in any of such cases addressed
as follows:

If to Landlord as follows:

388 Realty Owner, LLC

c/o SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

Attn: Chief Legal Officer

with copies to:

388 Realty Owner, LLC

c/o SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

Attn: General Counsel – Real Property

and

SITQ Greenwich LP

Centre CDP Capital

1001, Square Victoria

Bureau C-200

Montreal (Quebec) H2Z 2B1

 

73



--------------------------------------------------------------------------------

Canada

Attention: President

and

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attn: Jonathan L. Mechanic, Esq.

If to Tenant as follows:

Citigroup Global Markets Inc.

c/o Citi Realty Services

Northeast Region

2 Court Square, 4th Floor

Long Island City, NY 11120

Attn: Director of Real Estate

and

Citigroup Inc.

Corporate Law Department

125 Broad Street, 7th Floor

New York, New York 10004

Attn: Assistant General Counsel of Real Estate

Citigroup Inc.

388 Greenwich Street

New York, New York 10013

Attn: Thomas Welsh, Senior Vice President

Citigroup Inc.

388 Greenwich Street

New York, New York 10013

Attn: Gus Gollisz, Senior Vice President

with a copy to:

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

 

74



--------------------------------------------------------------------------------

Attn: David M. Brooks, Esq.

and shall be deemed to have been given, rendered or made (i) if mailed, on the
second Business Day following the day so mailed, unless mailed to a location
outside of the State of New York, in which case it shall be deemed to have been
given, rendered or made on the third (3rd) Business Day after the day so mailed,
(ii) if sent by nationally recognized overnight courier, on the first Business
Day following the day sent or (iii) if sent by personal delivery, when delivered
and receipted by the party to whom addressed (or on the date that such receipt
is refused, if applicable). Either party may, by notice as aforesaid, designate
a different address or addresses for notices intended for it. Rent bills may be
given by ordinary mail to Tenant’s first address above only, or to such other
address as Tenant shall specify. Tenant may send proofs of payment of Additional
Charges by ordinary mail to Landlord’s first address above only, or to such
other address as Landlord shall specify.

29.02. Notices hereunder from Landlord may be given by Landlord’s managing
agent, if one exists, or by Landlord’s attorney. Notices hereunder from Tenant
may be given by Tenant’s attorney.

29.03. In addition to the foregoing, Landlord or Tenant may, from time to time,
request in writing that the other party serve a copy of any notice on one other
person or entity designated in such request, and Landlord shall also have the
right to request in writing that Tenant serve a copy of any notice on any
Superior Mortgagee, such service in any case to be effected as provided in
Section 29.01 or 29.02.

29.04. All notices given by Landlord under Section 22.02 shall contain a
statement in at least 12-point bold type and capital letters stating “THIS IS A
DEFAULT NOTICE” as a condition to the effectiveness thereof.

29.05. All notices given by Tenant claiming any right to terminate this Lease
shall contain a statement in at least 12-point bold type and capital letters
stating “THIS IS A TERMINATION NOTICE” as a condition to the effectiveness
thereof.

ARTICLE 30

Estoppel Certificates

30.01. Each party agrees, at any time and from time to time, as requested by the
other party with not less than ten (10) Business Days’ prior notice, to execute
and deliver to the other a statement in the form annexed hereto as Exhibit M-1
(with such other information concerning this lease as Landlord or any Superior
Mortgagee may reasonably request), in the case of a statement to be delivered by
Tenant, and in the form annexed hereto as Exhibit M-2 (with such other
information concerning this lease as

 

75



--------------------------------------------------------------------------------

Tenant may reasonably request), in the case of a statement to be delivered by
Landlord, it being intended that any such statement delivered pursuant hereto
shall be deemed a representation and warranty to be relied upon by the party
requesting the certificate and by others with whom such party may be dealing,
regardless of independent investigation; provided, however, the reliance
referred to herein shall be limited to the party giving such statement being
estopped from contradicting any of the statements made in such certificate.

ARTICLE 31

Memorandum of Lease

31.01. Tenant shall not record this lease, but contemporaneous herewith,
Landlord and Tenant shall execute, acknowledge and deliver to other, and Tenant
may record, a statutory form of memorandum with respect to this lease pursuant
to the provisions of Section 291-C of the Real Property Law of the State of New
York. The form of memorandum of lease annexed hereto as Exhibit I-1 is hereby
approved by both Landlord and Tenant for purposes of this Article 31. On the
Commencement Date, Tenant shall deliver to Landlord’s attorney’s, Fried, Frank,
Harris, Shriver & Jacobson LLP (the “Escrow Agent”), as escrow agent pursuant to
escrow arrangements mutually satisfactory to the parties thereto, an executed
and notarized release of the memorandum of lease, in form attached hereto as
Exhibit I-2, and approved by the Escrow Agent as being in proper form to
effectuate a release of the memorandum of record, which release shall be held in
escrow by the Escrow Agent until the expiration or earlier termination of this
lease (the “Escrowed Release”). An assignee of Tenant pursuant to Article 7
shall deliver to Escrow Agent a replacement of the Escrowed Release executed and
notarized by such assignee. If, due to changes in applicable Legal Requirements,
modifications are required to be made to the Escrowed Release then in escrow in
order to effectuate a release of the memorandum following the expiration or
earlier termination of this lease, upon the request of Landlord, Tenant shall
execute and deliver to the Escrow Agent a replacement Escrowed Release.
Following the expiration or earlier termination of this lease, Landlord shall
provide Escrow Agent with notice of such expiration and the Escrowed Release
shall be delivered to Landlord for recordation. Notwithstanding the foregoing,
in the event supplemental or additional documentation (including, without
limitation, transfer tax forms) is required in order to remove the memorandum of
record at the end of the Term, Tenant shall execute and deliver such
supplemental or additional documentation as may be reasonable requested by
Landlord, in each case in form and substance mutually satisfactory to the
parties. The provisions of this Article 31 shall survive the expiration or
earlier termination of this lease.

 

76



--------------------------------------------------------------------------------

ARTICLE 32

No Representations by Landlord

32.01. Tenant expressly acknowledges and agrees that Landlord has not made and
is not making, and Tenant, in executing and delivering this lease, is not
relying upon, and Landlord expressly disclaims, any and all warranties,
representations, promises or statements of any kind and character, express or
implied, written or oral, with respect to the Real Property, except to the
extent that the same are expressly set forth in this lease or in any other
written agreement which may be made between the parties concurrently with the
execution and delivery of this lease and shall expressly refer to this lease.
All understandings and agreements heretofore had between the parties are merged
in this lease and any other written agreement(s) made concurrently herewith,
which alone fully and completely express the agreement of the parties and which
are entered into after full investigation, neither party relying upon any
statement or representation not embodied in this lease or any other written
agreement(s) made concurrently herewith. Without limiting the generality of the
first sentence of the preceding paragraph or any other disclaimer set forth in
this lease, Landlord and Tenant hereby agree that, except to the extent the same
are expressly set forth in this lease, Landlord has not made and is not making
any representations or warranties, express or implied, written or oral, as to
(a) the nature or condition, physical or otherwise, of the Real Property or any
aspect thereof, including, without limitation, any warranties of habitability,
suitability, merchantability, or fitness for a particular use or purpose, of the
absence of redhibitory or latent vices or defects in the Real Property, (b) the
nature or quality of construction, structural design or engineering of the
improvements or the state of repair or lack of any of the improvements, (c) the
quality of the labor or materials included in the improvements, (d) the soil
conditions, drainage conditions, topographical features, access to public
rights-of-way, availability of utilities or other conditions or circumstances
which affect or may affect the Real Property or any use to which the Real
Property may be put, (e) any conditions at or which affect or may affect the
real property with respect to any particular purpose, use, development potential
or otherwise, (f) the area, size, shape, configuration, location, capacity,
quantity, quality, cash flow, expenses or value of the Real Property or any part
thereof except with respect to the rentable area of the Building set forth in
this lease which has been deemed agreed to, (g) the nature or extent of title to
the Real Property, or any easement, servitude, right-of-way, possession, lien,
encumbrance, license, reservation, condition or otherwise that may affect title
to the Real Property, (h) any environmental, geological, structural or other
condition or hazard or the absence thereof heretofore, now or hereafter
affecting in any manner the Real Property, including but not limited to the
presence or absence of asbestos or any environmentally hazardous substance on,
in, under or adjacent to the Real Property, (i) the compliance of the Real
Property or the operation or use of the Real Property with any applicable
restrictive covenants, or with any laws, ordinances or regulations of any
governmental body (including specifically, without limitation, any zoning or
land use laws, regulations or restrictions (including those which are applicable
to the Real Property as a result of its

 

77



--------------------------------------------------------------------------------

location in a designated historic district), any building codes, any
environmental laws, and the Americans With Disabilities Act of 1990, 42 U.S.C.
12101 et seq.).

ARTICLE 33

Easements

33.01. So long as Tenant is a Citigroup Tenant, Tenant shall have the right to
grant easements or enter into reciprocal easement or other agreements to the
extent desirable for the operation of the Real Property, which purposes may
include, without limitation, (i) extending the sidewalks and/or closing off
streets adjacent to Premises, and/or (ii) providing ingress and egress between
the Real Property and the land and building located at 388 Greenwich Street, New
York, New York (the “Adjacent Parcel”), and/or (iii) running, maintaining and
operating telecommunication cabling (herein called “Cables”) between the Real
Property and the Adjacent Parcel, and/or (iv) Cogeneration Procurement so long
as (a) any such easements and agreements do not materially reduce the value of
the Premises, (b) any such easements and agreements pursuant to their terms
terminate on the Expiration Date or earlier termination of this lease or (c) any
such easements and agreements do not adversely affect Landlord’s ability to
finance Landlord’s interest in the Real Property, and (d) in the case of clause
(ii), the Adjacent Parcel is owned, controlled or occupied by Named Tenant or
any of its Affiliates, and if requested by Landlord at time that there is at
least (1) year remaining in the Term, Tenant, at its sole cost and expense, will
be responsible to disconnect the Cables from the Adjacent Building and the
Building and, if necessary, seal up any connecting pipes or conduits relating
thereto, if the Cables are no longer being used by an occupant of both the
Building and the Adjacent Building. Landlord shall, at no cost to Landlord, join
in the grant of any such easements and shall use commercially reasonable efforts
to cause any Superior Mortgagee to recognize same as part of any Superior
Mortgage SNDA Agreement; it being understood and agreed that notwithstanding
anything to the contrary contained in this lease, the recognition of, and
non-disturbance of Tenant’s rights under, the Reciprocal Easement Agreement
under a Superior Mortgage SNDA Agreement is as a condition to the subordination
of the Reciprocal Easement Agreement to any such Superior Mortgage. Landlord
hereby approves the Cable Interconnect between the Building and Adjacent Parcel
as more particularly set forth in Exhibit K attached hereto. Any such
aforementioned easement or other agreement, including the Reciprocal Easement
Agreement, shall be subject and subordinate to this lease, and Tenant, subject
to the terms of such easement or other agreement, agrees to perform or cause to
be performed, all of its obligations thereunder subject to and in accordance
with the terms thereof; it being understood and agreed that Tenant shall not be
deemed in default of the foregoing if Tenant shall be disputing the validity of
any such obligation. The parties hereto acknowledge that contemporaneous with
the execution and delivery of this lease, Tenant and Landlord have executed and
delivered that certain Reciprocal Easement Agreement in the form attached hereto
as Exhibit L the

 

78



--------------------------------------------------------------------------------

“Reciprocal Easement Agreement”), which Tenant may record. Landlord acknowledges
that Tenant has been delegated with all the rights of Landlord under the
Reciprocal Easement Agreement, and Tenant acknowledges that Tenant is
responsible for all obligations thereunder, subject to and in accordance with
the terms thereof arising during the Term.

ARTICLE 34

Holdover

34.01. (a) In the event this lease is not renewed or extended or a new lease is
not entered into between the parties, and if Tenant shall then hold over after
the expiration of the Term (it being agreed that Tenant shall not be deemed
holding over by the mere fact that Tenant’s Property remains in the Premises
after the expiration of the Term), the parties hereby agree that Tenant’s
occupancy of the Premises after the expiration of the term shall be a tenancy at
will commencing on the first day after the expiration of the Term, which tenancy
shall be upon all of the terms set forth in this lease except Tenant shall pay
on the first day of each month of the holdover period as Fixed Rent, an amount
equal to the product obtained by multiplying one-twelfth of the Fixed Rent
payable by Tenant during the last year of the Term (i.e., the year immediately
prior to the holdover period) prorated for any partial month on a per diem
basis, by (ii) one hundred twenty-five (125%) percent for the first thirty days
of such holdover, one hundred fifty (150%) percent for the next thirty (30) days
of such holdover, and one hundred seventy-five (175%) percent thereafter. It is
further stipulated and agreed that if Landlord shall, at any time after the
expiration of the Term, proceed to remove Tenant from the Premises as a
holdover, the Fixed Rent for the use and occupancy of the Premises during any
holdover period shall be calculated in the same manner as set forth above.

(b) Notwithstanding anything to the contrary contained in this lease, the
acceptance of any rent paid by Tenant pursuant to Section 34.01(a) shall not
preclude Landlord from commencing and prosecuting a holdover or summary eviction
proceeding, or from collecting any amounts (including, without limitation,
reasonable counsel fees) payable by Tenant pursuant to Section 27.02 in
connection with any such holdover or summary eviction proceeding, and the
preceding sentence shall be deemed to be an “agreement expressly providing
otherwise” within the meaning of Section 223-c of the Real Property Law of the
State of New York but in no event shall Tenant be responsible to the Landlord
for any monetary damages, including, without limitation, any consequential,
punitive, special or speculative damages of any kind, lost profits or like
damages alleged to have occurred as a result of any breach of this Lease, if
any, suffered by the Landlord by reason of the Tenant’s holdover in the Premises
except as expressly provided in Section 34.02.

 

79



--------------------------------------------------------------------------------

34.02. Notwithstanding anything to the contrary contained herein, in the event
that:

(a) Landlord shall enter into one or more (i) leases for all or any portion of
the Premises or (ii) letters of intent with respect to all or a portion of the
Premises, which either (x) is for a term that is scheduled to commence within
one hundred twenty (120) days after the Expiration Date or (y) is for a term
that is scheduled to commence within twelve (12) months after the Expiration
Date and which requires Landlord to perform any material demolition, tenant
improvement work or any other material work as a precondition to the
commencement of such term (any such lease is herein called a “Qualifying
Lease”), and

(b) Landlord shall give Tenant written notice of any such Qualifying Lease(s)
(herein called a “Qualifying Lease Notice”), which Qualifying Lease Notice may
be given at any time prior to, or if Tenant has held-over or remains in
possession of any portion of the Premises following, the Expiration Date and
shall describe the premises leased pursuant to such Qualifying Lease(s), and

(c) Tenant shall hold-over or remain in possession of any portion of the
Premises beyond the date which is one hundred twenty (120) days following the
later of (x) the Expiration Date or (y) the date on which Landlord shall have
given such Qualifying Lease Notice to Tenant,

then, in such event, Tenant shall be subject to all losses, injuries and damages
incurred by Landlord arising out of any new leases or lost opportunities by
Landlord to re-let all or any part of the Premises covered by a Qualifying Lease
Notice given at least thirty (30) days prior to the date on which Landlord
incurs such damages, including without limitation any such damages in connection
with Landlord’s inability to deliver the premises leased pursuant to such
Qualifying Lease to the tenant under such Qualifying Lease (collectively,
“Holdover Damages”). All damages to Landlord by reason of such holding over by
Tenant may be the subject of a separate action and need not be asserted by
Landlord in any summary proceedings against Tenant. Landlord shall not be
required to mitigate Holdover Damages except as may be required by then
applicable Legal Requirements.

ARTICLE 35

Miscellaneous Provisions and Definitions

35.01. Modifications. No agreement shall be effective to change, modify, waive,
release, discharge, terminate or effect an abandonment of this lease, in whole
or in part, including, without limitation, this Section 35.01, unless such
agreement is in writing, refers expressly to this lease and is signed by the
party against whom

 

80



--------------------------------------------------------------------------------

enforcement of the change, modification, waiver, release, discharge, termination
or effectuation of the abandonment is sought.

35.02. Successors and Assigns. Except as otherwise expressly provided in this
lease, the obligations of this lease shall bind and benefit the successors and
assigns of the parties hereto with the same effect as if mentioned in each
instance where a party is named or referred to; provided, however, that (a) no
violation of the provisions of Article 7 shall operate to vest any rights in any
successor or assignee of Tenant and (b) the provisions of this Article 35 shall
not be construed as modifying the conditions of limitation contained in Article
22.

35.03. Limitation on Liability. Tenant shall look only to Landlord’s estate and
property in the Real Property (which shall be deemed to include the proceeds of
any insurance (net of any required expenditures under this lease made by
Landlord), condemnation (after all required expenditures under this lease made
by Landlord), sale or refinancing proceeds received by Landlord with respect to
the Real Property) for the satisfaction of Tenant’s remedies, for the collection
of a judgment (or other judicial process) requiring the payment of money by
Landlord in the event of any default by Landlord hereunder, and otherwise no
other property or assets of Landlord or any property or assets of any Landlord
Party, disclosed or undisclosed, shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to this lease, the relationship of Landlord and Tenant hereunder or
Tenant’s use or occupancy of the Premises. Notwithstanding the foregoing, with
respect to any sale of the Real Property, the purchaser shall assume all the
obligations of Landlord under this lease, including, without limitation, all
Landlord Reimbursement Amounts and other amounts that are then payable by
Landlord to Tenant under this lease. Further, any contract respecting such sale
shall be deemed to include an assumption by purchaser of the contingent
liability for the unaccrued portion of Landlord Reimbursement Amounts. The
obligations of Tenant under this Lease do not constitute personal obligations of
the individual partners, directors, officers, or shareholders of Tenant solely
in such capacity and any such person or entity that shall be an assignee,
subtenant, guarantor or otherwise agree to be bound to Landlord pursuant to a
separate written agreement shall have express liability hereunder in such
capacity.

35.04. Force Majeure. Except as expressly provided in this lease, Tenant shall
have no liability whatsoever to Landlord because (i) Tenant is unable to
fulfill, or is delayed in fulfilling, any of its obligations under this lease by
reason of strike, lock-out or other labor trouble, governmental preemption of
priorities or other controls in connection with a national or other public
emergency or shortages of fuel, supplies or labor resulting therefrom, or any
other cause, whether similar or dissimilar, beyond Tenant’s reasonable control;
or (ii) of any failure or defect in the supply, quantity or character of
electricity or water furnished to the Premises, by reason of any requirement,
act or omission of the public utility or others serving the Building with
electric energy, steam, oil, gas or water, or for any other reason whether
similar or dissimilar, beyond Tenant’s reasonable control

 

81



--------------------------------------------------------------------------------

(the foregoing circumstances described in this Section 35.04 being herein called
“Force Majeure Causes”). In no event shall lack of funds be deemed a Force
Majeure Cause, nor shall any matter be deemed to be beyond Tenant’s reasonable
control if the same could be remedied by the satisfaction of a lien, judgment or
other monetary obligation. In addition, Force Majeure Causes shall not apply to
the payment of Fixed Rent or Additional Charges when due hereunder.

35.05. Definitions. For the purposes of this lease, the following terms have the
meanings indicated:

(a) The term “Business Day” shall mean any day that the New York Stock Exchange
is open for business.

(b) The term “CPI” shall mean the Consumer Price Index for All Urban Consumers
for New York-northern New Jersey-Long Island statistical area (“CPI-AUC”), All
Items (1982-1984=100), issued and published by the Bureau of Labor Statistics of
the United States Department of Labor. In the event that CPI-AUC ceases to use a
1982-84 base rate of 100 as the basis of calculation, then the CPI-AUC shall be
adjusted to the figure that would have been arrived at had the manner of
computing the CPI-AUC in effect at the date of this lease not been altered. If
CPI-AUC is not available or may not lawfully be used for the purposes herein
stated, the term “CPI” shall mean (i) a successor or substitute index to
CPI-AUC, appropriately adjusted; or (ii) if such a successor or substitute index
is not available or may not lawfully be used for the purposes herein stated, a
reliable governmental or other non-partisan publication, selected by Tenant and
approved by Landlord (which approval shall not be unreasonably withheld or
delayed), evaluating the information theretofore used in determining CPI-AUC.

(c) Intentionally omitted.

(d) The term “mortgage” shall include a mortgage and/or a deed of trust, and the
term “holder of a mortgage” or “mortgagee” or words of similar import shall
include a mortgagee of a mortgage or a beneficiary of a deed of trust.

(e) The terms “Legal Requirements” and “laws and requirements of any public
authorities” and words of a similar import shall mean laws and ordinances of any
or all of the federal, state, city, town, county, borough and village
governments, including, without limitation, The Americans with Disabilities Act
of 1990, as amended, and rules, regulations, orders and directives of any and
all departments, subdivisions, bureaus, agencies or offices thereof, and of any
other governmental, public or quasi-public authorities having jurisdiction over
the Premises, and the direction of any public officer pursuant to law, whether
now or hereafter in force.

(f) The term “requirements of insurance bodies” and words of similar import
shall mean rules, regulations, orders and other requirements of the New York
Board of Underwriters and/or the New York Fire Insurance Rating Organization

 

82



--------------------------------------------------------------------------------

and/or any other similar body performing the same or similar functions and
having jurisdiction or cognizance over the Premises, whether now or hereafter in
force.

(g) The term “Tenant” shall mean the Tenant herein named or any assignee or
other successor in interest (immediate or remote) of the Tenant herein named,
which at the time in question is the owner of the Tenant’s estate and interest
granted by this lease; but the foregoing provisions of this subsection shall not
be construed to permit any assignment of this lease or to relieve the Tenant
herein named or any assignee or other successor in interest (whether immediate
or remote) of the Tenant herein named from the full and prompt payment,
performance and observance of the covenants, obligations and conditions to be
paid, performed and observed by Tenant under this lease, unless Landlord and
Tenant shall otherwise agree.

(h) The term “Landlord” shall mean only the owner at the time in question of
Landlord’s interest in the Real Property or a lease of the Real Property, so
that in the event of any transfer or transfers of Landlord’s interest in the
Real Property or a lease thereof, the transferor shall be and hereby is relieved
and freed of all obligations of Landlord under this lease accruing after such
transfer; provided, however, that such transferee has assumed and agreed in
writing (or is required by an Superior Mortgagee SNDA Agreement between such
transferee and Tenant or by operation of law) to perform and observe all
obligations of Landlord herein during the period it is the holder of Landlord’s
interest under this lease.

(i) The terms “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this lease as a whole, and not to any particular
article or section, unless expressly so stated.

(j) The term “and/or” when applied to one or more matters or things shall be
construed to apply to any one or more or all thereof as the circumstances
warrant at the time in question.

(k) The term “person” shall mean any natural person or persons, a partnership, a
corporation, joint venture, estate, trust, unincorporated associated or any
other form of business or legal association or entity or any federal, state,
county or municipal government or any bureau, department or agency thereof.

(l) The term “Interest Rate,” when used in this lease, shall mean an interest
rate equal to three (3%) percent above the so-called annual “Base Rate” of
interest established and approved by Citibank, N.A., New York, New York (herein
called the “Base Rate”), from time to time, as its interest rate charged for
unsecured loans to its corporate customers, or if Citibank, N.A. is no longer
quoting a “Base Rate”, the “Base Rate” of an alternative bank identified by
Landlord in notice to Tenant, but in no event greater than the highest lawful
rate from time to time in effect.

 

83



--------------------------------------------------------------------------------

(m) The term “Hazardous Materials” shall, for the purposes hereof, mean any
flammable explosives, radioactive materials, hazardous wastes, hazardous and
toxic substances, or related materials, asbestos or any material containing
asbestos, or any other hazardous substance or material, defined as such by any
federal, state or local environmental law, ordinance, rule or regulation
including, without limitation, CERCLA, RCRA and HMTA, as each of same may have
been amended, and in the regulations adopted and publications promulgated
pursuant to each of the foregoing (collectively, “Environmental Laws”).

35.06. Survival. Upon the expiration or other termination of this lease neither
party shall have any further obligation or liability to the other except as
otherwise expressly provided in this lease and except for such obligations as by
their nature or under the circumstances can only be, or by the provisions of
this lease, may be, performed after such expiration or other termination; and,
in any event, unless otherwise expressly provided in this lease, any liability
for a payment (including, without limitation, Additional Charges and Landlord
Reimbursement Amounts under Article 3) which shall have accrued to or with
respect to any period ending at the time of, or in the case of Landlord
Reimbursement Amounts, following, the expiration or other termination of this
lease shall survive the expiration or other termination of this lease, subject
to any deadlines expressly set forth in Article 3 or in any other applicable
provision of this lease. In the event that Tenant shall be entitled to a refund
or credit from Landlord hereunder at the time of the expiration or termination
of the Term, the amount of such refund or credit shall be paid to Tenant within
thirty (30) days after such expiration or termination, unless otherwise
expressly set forth in this lease, failing which any unpaid amount shall bear
interest at the Interest Rate from the due date thereof until such amount is
paid to Tenant.

35.07. (a) Requests for Consent. If Tenant shall request Landlord’s consent and
Landlord shall fail or refuse to give such consent, Tenant shall not be entitled
to any damages for any withholding by Landlord of its consent, it being intended
that, except as expressly provided in this lease, Tenant’s sole remedy shall be
an action for specific performance or injunction, and that such remedy shall be
available only in those cases where Landlord has expressly agreed in writing not
to unreasonably withhold its consent or where as a matter of law Landlord may
not unreasonably withhold its consent. Notwithstanding the foregoing, Tenant
shall not be deemed to have waived a claim for damages if there is a final
judicial determination from which time for appeal has been exhausted that
Landlord acted maliciously or in bad faith in exercising its judgment or
withholding its consent or approval despite its agreement to act reasonably, in
which case Tenant shall have the right to make a claim for the actual damages
incurred by Tenant, but in no event shall Landlord, nor any other Landlord Party
be liable for indirect, consequential, special, punitive, exemplary, incidental
or other like damages. Tenant shall have the right to seek such a final judicial
determination that Landlord acted maliciously or in bad faith without respect to
whether Tenant pursued an action for specific performance or injunction, or
whether Tenant pursued an arbitration relating to Landlord’s withholding of
consent pursuant to any provision of this lease.

 

84



--------------------------------------------------------------------------------

(b) If Tenant desires to determine any dispute between Landlord and Tenant as to
the reasonableness of Landlord’s decision to refuse to consent or approve any
item as to which Landlord has specifically agreed that its consent or approval
shall not be unreasonably withheld, such dispute shall be settled and finally
determined by arbitration in The City of New York in accordance with the
following provisions of this Section 35.07(b). Within ten (10) Business Days
next following the giving of any notice by Tenant stating that it wishes such
dispute to be so determined, Landlord and Tenant shall each give notice to the
other setting forth the name and address of an arbitrator designated by the
party giving such notice. If the two arbitrators shall fail to agree upon the
designation of a third arbitrator within five (5) Business Days after the
designation of the second arbitrator then either party may apply to the
Manhattan office of the AAA for the designation of such arbitrator and if he or
she is unable or refuses to act within ten (10) Business Days, then either party
may apply to the Supreme Court in New York County or to any other court having
jurisdiction for the designation of such arbitrator. The three arbitrators shall
conduct such hearings as they deem appropriate, making their determination in
writing and giving notice to Landlord and Tenant of their determination as soon
as practicable, and if possible, within five (5) Business Days after the
designation of the third arbitrator (but in no event more than fifteen
(15) Business Days unless Landlord and Tenant grant a written extension(s) of
said time frame); the concurrence of or, in the event no two of the arbitrators
shall render a concurring determination, then the determination of the third
arbitrator designated, shall be binding upon Landlord and Tenant. Judgment upon
any decision rendered in any arbitration held pursuant to this Section 35.07(b)
shall be final and binding upon Landlord and Tenant, whether or not a judgment
shall be entered in any court. Each party shall pay its own counsel fees and
expenses, if any, in connection with any arbitration under this
Section 35.07(b), including the expenses and fees of any arbitrator selected by
it in accordance with the provisions of this Section 35.07(b), and the parties
shall share all other expenses and fees of any such arbitration. The arbitrators
shall be bound by the provisions of this lease, and shall not add to, subtract
from or otherwise modify such provisions. The sole remedy which may be awarded
by the arbitrators in any proceeding pursuant to this Section 35.07(b) is an
order compelling Landlord to consent to or approve the matter in dispute, and
the arbitrators may not award damages or grant any monetary award or any other
form of relief. Any determination by the arbitrators that Landlord was
unreasonable in refusing to grant its consent or approval as to the matter in
dispute shall be deemed a granting of Landlord’s consent or approval, and upon
receipt of the arbitrators’ determination, Tenant shall be authorized to take
the action for which Landlord’s consent or approval was sought.

35.08. Excavation upon Adjacent Land or Under the Building. If an excavation
shall be made upon land adjacent to or under the Building, or shall be
authorized to be made, then, subject to any applicable provisions of Article 16,
Tenant shall afford to the person causing or authorized to cause such
excavation, license to enter the Premises for the purpose of performing such
work as said person shall deem reasonably necessary or desirable to preserve and
protect the Building from injury or

 

85



--------------------------------------------------------------------------------

damage to support the same by proper foundations, without any claim for damages
or liability against Landlord and without reducing or otherwise affecting
Tenant’s obligations under this lease. In the event that Landlord or its
employees or contractors shall perform such excavation, Landlord shall use
reasonable efforts to cause the foregoing to be performed in such a manner as to
minimize any interference with Tenant’s operation of its business in the
Premises and, Landlord shall indemnify Tenant from and against any and all
claims arising from or in connection with the performance of such work, together
with all reasonable, actual out-of-pocket costs, expenses and liabilities
incurred in or in connection with each such claim or action or proceeding
brought thereon, including, without limitation, all reasonable attorneys’ fees
and expenses.

35.09. Governing Law; Severability; Captions; Rules of Interpretation;
Independent Covenants; Gender. Irrespective of the place of execution or
performance, this lease shall be governed by and construed in accordance with
the laws of the State of New York. If any provisions of this lease or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this lease and the
application of that provision to other persons or circumstances shall not be
affected but rather shall remain valid and be enforced to the extent permitted
by law. The table of contents, captions, headings and titles in this lease are
solely for convenience of references and shall not affect its interpretation.
This lease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this lease to be drafted. Each
covenant, agreement, obligation or other provision of this lease on Tenant’s
part to be performed, shall be deemed and construed as a separate and
independent covenant of Tenant, not dependent on any other provision of this
lease. All terms and words used in this lease, shall be deemed to include any
other number and any other gender as the context may require.

35.10. Time for Payment of Rent. If under the terms of this lease Tenant is
obligated to pay Landlord a sum in addition to the Fixed Rent under the lease
and no payment period therefor is specified, Tenant shall pay Landlord the
amount due within thirty (30) days after being billed (accompanied by reasonable
supporting documentation where such supporting documentation is required by an
express provision of this lease). If any amount payable by Landlord to Tenant
hereunder is not paid within five (5) Business Days after the due date thereof,
unless otherwise set forth in any other provision of this lease, the same shall
bear interest at the rate set forth in Section 24.05 from the due date thereof
until such amount is paid to Tenant.

35.11. Due Authorization; Execution and Delivery. Each party hereto represents
and warrants to the other that this lease has been duly authorized, executed and
delivered by such party.

35.12. Sales Tax. If any sales or other tax is payable with respect to any
cleaning, electricity or other services which Tenant obtains or contracts for
directly from

 

86



--------------------------------------------------------------------------------

any third party or parties, Tenant shall file any required tax returns and shall
pay any such tax, and Tenant shall indemnify and hold Landlord harmless from and
against any loss, damage or liability suffered or incurred by Landlord on
account thereof.

35.13. Standard for Consent. Whenever this lease provides that a party shall not
unreasonably withhold its consent or approval, such phrase shall be deemed to
mean that such consent or approval will not be unreasonably withheld,
conditioned or delayed. Whenever this lease is silent as to the standard of
consent or approval, such consent or approval shall be in the sole discretion of
the party granting such consent or approval.

35.14. Meaning of Other “tenants”. Wherever references are made in this lease to
any other “tenant” of the Building, such references shall be deemed to include
any occupant occupying space in the Building, whether or not pursuant to a
written agreement.

35.15. Conflicts with Exhibits. Any conflicts between this lease and the
exhibits to this lease shall be resolved in favor of this lease.

35.16. Temporary Takings. Any provision of this lease which prohibits or limits
the use or occupancy of any part of the Premises by any government agency or
department shall not apply with respect to any temporary taking or occupancy
described in Article 20 hereof. Any provision of this lease which requires
Tenant to indemnify or otherwise be responsible to Landlord or any other party
for the acts or omissions of any occupant of the Premises shall not apply with
respect to any government agency or department occupying any portion of the
Premises or anyone occupying any portion of the Premises through or under such
government agency or department in connection with any temporary taking or
occupancy described in Article 20 hereof.

35.17. USA Patriot Act: Landlord and Tenant each hereby represents and warrants
to the other that (i) the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”) has not listed such party or any of such
party’s affiliates, or any person that controls, is controlled by, or is under
common control with such party, on its list of Specially Designated Nationals
and Blocked Persons; and (ii) such party is not acting, directly or indirectly,
for or on behalf of any person, group, entity or nation named by any Executive
Order, the United States Treasury Department, or United States Office of
Homeland Security as a terrorist, Specially Designated National and Blocked
Person, or other banned or blocked person, entity, nation or pursuant to any
law, order, rule or regulation that is enforced or administered by the OFAC.

35.18. Guaranty of Lease. Simultaneously with the execution and delivery of this
lease by Tenant, Citigroup Inc. (“Guarantor”) delivered a guaranty of lease in
favor of Landlord in the form annexed hereto as Exhibit C (the “Guaranty”). If
upon a merger, consolidation or other corporate reorganization of Citigroup
Inc.,

 

87



--------------------------------------------------------------------------------

Citigroup Inc. is no longer the parent corporation, Tenant shall cause to be
executed and delivered a replacement guaranty in substantially the same form as
the Guaranty from the succeeding parent corporation; provided that in any such
replacement, said merger, consolidation or other corporate reorganization was
done for a bona fide business purpose and not principally for the purpose of
replacing the Guaranty delivered with this lease.

35.19. Revocable Consent Agreements. Landlord acknowledges that Tenant is
entitled to all rights of grantee under the Revocable Consent Agreements, and
Tenant acknowledges that it is responsible for (and subject to the provisions of
Section 18.02, shall indemnify and hold Landlord harmless from) all obligations
thereunder, including, without limitation, any payment and restoration
obligations, whether arising before or during the Term. On or prior to the
Expiration Date or such earlier date upon which the Term may expire or
terminate, Tenant shall either terminate the Revocable Consent Agreements or,
upon Landlord’s request, assign same to Landlord to the extent assignable.
“Revocable Consent Agreements” means collectively (i) that certain Revocable
Consent Agreement made by the Franchise Division and accepted and agreed to by
Tenant and US Bank National Association and recorded on May 19, 2004 in the
Office of the City Register of the City of New York under CRFN 2004000314864,
and (ii) that certain Revocable Consent Agreement made by the Franchise Division
and the IT Division and accepted and agreed to by Tenant and US Bank National
Association and recorded on June 12, 2007 in the Office of the City Register of
the City of New York under CRFN 2007000303882. “Franchise Division” means The
City of New York Department of Transportation, Division of Franchises,
Concessions and Consents, and “IT Division” means The City of New York
Department of Transportation, Department of Information, Technology and
Communications.

ARTICLE 36

Extension Terms

36.01. (a) For purposes hereof:

the term “First Ten Year Option” shall mean Tenant’s right to extend the term of
this lease for an additional term (herein called the “First Extension Term”) of
ten (10) years commencing on January 1, 2021 and ending on December 31, 2030;

the term “Second Ten Year Option” shall mean Tenant’s right to extend the term
of this lease for an additional term (herein called the “Second Extension Term”)
of ten (10) years commencing on January 1, 2031 and ending on December 31, 2040.
Tenant shall have the right to exercise the Second Ten Year Option only if
Tenant shall have exercised the First Ten Year Option;

the term “Third Ten Year Option” shall mean Tenant’s right to extend the term of
this lease for an additional term (herein called the “Third Extension Term”)

 

88



--------------------------------------------------------------------------------

of ten (10) years commencing on January 1, 2041 and ending on December 31, 2050.
Tenant shall have the right to exercise the Third Ten Year Option only if Tenant
shall have exercised the Second Ten Year Option;

the term “Extension Option” shall mean the First Ten Year Option or the Second
Ten Year Option or the Third Ten Year Option, as the case may be;

the term “Extension Term” shall mean the First Extension Term or the Second
Extension Term or the Third Extension Term, as the case may be;

the term “388 Renewal Exercise” shall mean that Tenant has exercised its renewal
right to extend the term of that certain Lease dated as of the date hereof
between Landlord and Tenant for space at 388 Greenwich Street, New York, New
York pursuant to the terms thereof, for a term that corresponds with an
applicable Extension Term hereunder; it being understood and agreed that
Tenant’s right to exercise any Extension Option shall be conditioned upon a 388
Renewal Exercise corresponding to the applicable Extension Term;

the term “Extension Premises” shall mean the entire Premises.

(b) The applicable Extension Option may be exercised only by Tenant giving
notice to Landlord to that effect (herein called an “Extension Election Notice”)
at least (x) forty (40) months prior to the expiration of the initial term of
this lease with respect to the First Extension Term, and (y) thirty six
(36) months prior to the expiration of the First Extension Term or Second
Extension Term, as the case may be. Time shall be of the essence with respect to
the exercise of each Extension Option. Within thirty (30) days after Landlord
receives an Extension Election Notice, Landlord shall deliver a notice to Tenant
specifying its estimate of the Market Value Rent for the Extension Premises for
such Extension Term (herein called a “Rent Notice”). Tenant shall notify
Landlord within thirty (30) days after the date that Tenant receives the Rent
Notice whether it approves Landlord’s estimate of the Market Value Rent (herein
called a “Response Notice”). If Tenant fails to reject such estimate within such
thirty (30) day period, Landlord shall have the right to give a second notice to
Tenant (herein called a “Landlord’s Notice”), which notice, as a condition to
its effectiveness, shall state in bold capital letters that it is a DEEMED
REVOCATION NOTICE, and if Tenant fails to reject such estimate within five
(5) business days after the giving of the Landlord’s Notice to Tenant, time
being of the essence, then Tenant shall be deemed to have sent a Revocation
Notice. If Tenant gives a Response Notice that it disapproves of Landlord’s
designation of the Market Value Rent, then Landlord and Tenant shall negotiate
in good faith for a period of thirty (30) days after the date of the Response
Notice to reach agreement on the Market Value Rent. If Landlord and Tenant do
not reach agreement on the Market Value Rent within the thirty (30) day period,
then Tenant, as its sole options, may either (i) revoke its Extension Election
Notice by delivering a “Revocation Notice” (herein so called) to Landlord within
ten (10) days after the end of the thirty (30) day negotiation period (herein
called the “Revocation Period”), or (ii) deliver an

 

89



--------------------------------------------------------------------------------

“Arbitration Notice“ (herein so called) to Landlord before the end of the
Revocation Period, notifying Landlord of its election to submit the
determination of Market Value Rent to arbitration in accordance with
Section 36.03. If Tenant does not deliver a Revocation Notice or an Arbitration
Notice before the end of the Revocation Period, then Tenant shall be deemed to
have given a Revocation Notice. If Tenant gives a Revocation Notice before the
end of the Revocation Period or is otherwise deemed to have given a Revocation
Notice under this Section 36.01(b), Tenant shall be deemed to have rescinded its
Extension Election Notice ab initio and Tenant shall have no further rights to
extend the term of this lease under this Article 36. Subject to the provisions
of this Article 36, upon the giving of an Extension Election Notice the term of
this lease shall be extended in accordance with the terms hereof for the
applicable Extension Term without the execution of any further instrument.
Unless the context shall otherwise require, each Extension Term shall be upon
the same terms, covenants and conditions of this lease as shall be in effect
immediately prior to such extension, except that:

(A) there shall be no right or option to extend the term of this lease for any
period of time beyond the expiration of the Third Extension Term; and

(B) the Fixed Rent for each Extension Term shall be an amount equal to the
greater of (x) ninety percent (90%) of the Fixed Rent payable during the Lease
Year immediately preceding the subject Extension Term, and (y) ninety-five
percent (95%) of the Market Value Rent prevailing at the time of delivery of the
applicable Extension Election Notice as determined in accordance with this
Article 36.

36.02. The exercise of any of the aforesaid options to extend the term of this
lease at a time when any default has occurred and is continuing beyond the
expiration of any applicable notice or grace period provided for in this lease,
shall, upon written notice by Landlord, be void and of no force and effect
unless either (i) Landlord shall elect otherwise or (ii) Tenant disputes
Landlord’s determination that the Extension Election Notice is void and of no
force or effect and seeks judicial relief within fifteen (15) Business Days
after the giving of such notice by Landlord to Tenant, in which event the issue
of whether the Extension Election Notice is void and of no force or effect shall
be determined by a court of competent jurisdiction. The termination of this
lease during the initial term shall also terminate and render void any option or
right on Tenant’s part to extend this lease for any Extension Term (and the
termination of this lease during a particular Extension Term shall also
terminate and render void any option or right on Tenant’s part to extend this
lease for any successive Extension Term), whether or not such option or right
shall have been exercised. Tenant’s option to extend the term of this lease for
the Extension Term may not be severed from this lease or separately sold,
assigned or otherwise transferred.

 

90



--------------------------------------------------------------------------------

36.03. (a) If Tenant delivers an Arbitration Notice, then Landlord and Tenant
shall negotiate in good faith for a period of thirty (30) days following
delivery (or deemed delivery) of the Arbitration Notice to reach agreement on
the then prevailing Market Value Rent. If Landlord and Tenant do not reach
agreement on the then prevailing Market Value Rent within said thirty (30) day
period, then either Tenant or Landlord may initiate the arbitration process (the
party initiating such process being herein referred to as the “Initiating
Party”) provided for herein by designating its arbitrator in a subsequent notice
to the other party (herein called the “Responding Party”) (which notice shall
specify the name and address of the person designated to act as an arbitrator on
its behalf) given to the Responding Party within thirty (30) days following the
expiration of said thirty (30) day negotiation period. Within ten (10) Business
Days after the Responding Party’s receipt of notice of the designation of the
Initiating Party’s arbitrator, the Responding Party shall give notice to the
Initiating Party specifying the name and address of the person designated to act
as an arbitrator on its behalf. If the Responding Party fails to notify the
Initiating Party of the appointment of its arbitrator within the time above
specified, then the Initiating Party shall provide an additional notice to the
Responding Party requiring the Responding Party’s appointment of an arbitrator
within five (5) Business Days after the Responding Party’s receipt thereof. If
the Responding Party fails to notify the Initiating Party of the appointment of
its arbitrator within the time specified by the second notice, the appointment
of the second arbitrator shall be made in the same manner as hereinafter
provided for the appointment of a third arbitrator in a case where the two
arbitrators appointed hereunder and the parties are unable to agree upon such
appointment. The two arbitrators so chosen shall meet within ten (10) Business
Days after the second arbitrator is appointed, and shall exchange sealed
envelopes each containing such arbitrator’s written determination of an amount
equal to the Market Value Rent for the Extension Premises then prevailing at the
time of the exchange for the applicable Extension Term. The Market Value Rent
specified by Landlord’s arbitrator shall herein be called “Landlord’s Submitted
Value” and the Market Value Rent specified by Tenant’s arbitrator shall herein
be called “Tenant’s Submitted Value”. Neither Landlord nor Landlord’s arbitrator
shall be bound by nor shall any reference be made to the determination of the
Market Value Rent for the Extension Premises for the applicable Extension Term
which was furnished by Landlord in the Rent Notice. Neither Tenant nor Tenant’s
arbitrator shall be bound by nor shall any reference be made to the
determination of the Market Value Rent for the Extension Premises for the
applicable Extension Term which was furnished by Tenant in response to the Rent
Notice. Copies of such written determinations shall promptly be sent to both
Landlord and Tenant. Any failure of either such arbitrator to meet and exchange
such determinations shall be acceptance of the other party’s arbitrator’s
determination as the Market Value Rent, if, and only if, such failure persists
for three (3) days after notice to the party for whom such arbitrator is acting,
and provided that such three (3) day period shall be extended by reason of any
applicable condition of Force Majeure Causes. If the higher determination of
Market Value Rent is not more than one hundred two percent (102%) of the lower
determination of the Market Value Rent, then the Market Value Rent shall be
deemed to be the average of the two

 

91



--------------------------------------------------------------------------------

determinations. If, however, the higher determination is more than one hundred
two percent (102%) of the lower determination, then within five (5) days of the
date the arbitrators submitted their respective Market Value Rent
determinations, the two arbitrators shall together appoint a third arbitrator.
In the event of their being unable to agree upon such appointment within said
five (5) day period, the third arbitrator shall be selected by the parties
themselves if they can agree thereon within a further period of five (5) days.
If the parties do not so agree, then either party, on behalf of both and on
notice to the other, may request such appointment by the American Arbitration
Association (or any successor organization thereto) in accordance with its rules
then prevailing or if the American Arbitration Association (or such successor
organization) shall fail to appoint said third arbitrator within fifteen
(15) days after such request is made, then either party may apply, on notice to
the other, to the Supreme Court, New York County, New York (or any other court
having jurisdiction and exercising functions similar to those now exercised by
said Court) for the appointment of such third arbitrator. Within five (5) days
after the appointment of such third arbitrator, Landlord’s arbitrator shall
submit Landlord’s Submitted Value to such third arbitrator and Tenant’s
arbitrator shall submit Tenant’s Submitted Value to such third arbitrator. Such
third arbitrator shall, within thirty (30) days after the end of such five
(5) day period, select either Landlord’s Submitted Value or Tenant’s Submitted
Value the Market Value Rent of the Premises during the applicable Extension Term
and send copies of his or her determination promptly to both Landlord and Tenant
specifying whether Landlord’s Submitted Value or Tenant’s Submitted Value shall
be the Market Value Rent of the Extension Premises during the applicable
Extension Term, subject to adjustment to ninety-five percent (95%) of the Market
Value Rent pursuant to Section 36.01(b)(B).

(b) Each party shall have a right to present evidence to the arbitrators,
produce witnesses or experts to be heard by the arbitrators, and provide such
other information that may be relevant in connection with the arbitration. The
decision of the first and second arbitrator or the third arbitrator, as the case
may be, shall be conclusively binding upon the parties, and judgment upon the
decision may be entered in any court having jurisdiction.

(c) Each party shall pay the fees and expenses of the one of the two original
arbitrators appointed by or for such party, and the fees and expenses of the
third arbitrator and all other expenses (not including the attorneys’ fees,
witness fees and similar expenses of the parties which shall be borne separately
by each of the parties) of the arbitration shall be borne by the parties
equally.

(d) The third arbitrator, if any, selected as herein provided shall have been
actively engaged for a period of at least ten (10) years experience in the
leasing or renting of office space in Comparable Buildings before the date of
his or her appointment as arbitrator. Impartiality shall not be required for
arbitrators selected by Landlord or Tenant but shall be required for any third
party arbitrator.

 

92



--------------------------------------------------------------------------------

36.04. For purpose for this Article 36, the determination of “Market Value Rent”
shall be based on the rent on a per rentable square foot basis then being paid
by tenants to landlords for comparable space on comparable terms in Comparable
Buildings taking into account all relevant factors, including any step up in
rents over leases of comparable terms, a then standard tenant inducement package
of free rent and tenant improvement allowance, and the fact that Tenant will be
paying its pro rata share of Operating Expenses and Taxes on a net basis (as
opposed to its pro rata share of increases in Operating Expenses and Taxes over
a base year). Upon commencement of the applicable Extension Term, Landlord shall
provide Tenant with such a tenant inducement package comparable to those given
by landlords of Comparable Buildings, but taking into account the size of the
Premises, which inducement package shall be payable to Tenant, at Landlord’s
option, in kind, in cash or with a rent credit upon the commencement of the
applicable Extension Term; provided, that, if paid in cash, Tenant shall not be
required to invest same in the Premises.

ARTICLE 37

Arbitration

37.01. Either party may request arbitration of any matter in dispute which,
pursuant to the terms of this lease, expressly allows such dispute to be
resolved by arbitration, in which case, except as provided to the contrary
elsewhere in this lease, the following procedures shall apply. The party
desiring such arbitration shall give notice to the other party. If the parties
shall not have agreed on a choice of an arbitrator within fifteen (15) days
after the service of such notice, then each party shall, within ten (10) days
thereafter appoint an arbitrator, and advise the other party of the arbitrator
so appointed. A third arbitrator shall, within ten (10) days following the
appointment of the two (2) arbitrators, be appointed by the two arbitrators so
appointed or by the AAA, if the two arbitrators are unable, within such ten
(10) day period, to agree on the third arbitrator. If either party fails to
appoint an arbitrator (the “Failing Party”), the other party shall provide an
additional notice to the Failing Party requiring the Failing Party’s appointment
of an arbitrator within five (5) Business Days after the Failing Party’s receipt
thereof. If the Failing Party fails to notify the other party of the appointment
of its arbitrator within such five (5) Business Day period, the appointment of
the second arbitrator shall be made by the AAA in the same manner as hereinabove
provided for the appointment of a third arbitrator in a case where the two
arbitrators appointed hereunder are unable to agree upon such appointment. The
three (3) arbitrators shall render a resolution of said dispute or make the
determination in question. In the absence, failure, refusal or inability of the
AAA to act within twenty (20) days, then either party, on behalf of both, may
apply to a Justice of the Supreme Court of New York, New York County, for the
appointment of the third arbitrator, and the other party shall not raise any
question as to the court’s full power and jurisdiction to entertain the
application and make the appointment. In the event of the absence, failure,
refusal or inability of an arbitrator to

 

93



--------------------------------------------------------------------------------

act, a successor shall be appointed within ten (10) days as hereinbefore
provided. Any arbitrator acting under this Article 37 in connection with any
matter shall be experienced in the issue with which the arbitration is concerned
and shall have been actively engaged in such field for a period of at least ten
(10) years before the date of his appointment as arbitrator hereunder.

37.02. All arbitrators chosen or appointed pursuant to this Article 37 shall
(a) be sworn fairly and impartially to perform their respective duties as such
arbitrator, and (b) not be an employee or past employee of Landlord or Tenant or
of any other person, partnership, corporation or other form of business or legal
association or entity that controls, is controlled by or is under common control
with Landlord or Tenant. Within sixty (60) days after the appointment of such
arbitrators, such arbitrators shall determine the matter which is the subject of
the arbitration and shall issue a written opinion. The decision of the
arbitrators shall be conclusively binding upon the parties, and judgment upon
the decision may be entered in any court having jurisdiction. Landlord and
Tenant shall each pay (i) the fees and expenses of the arbitrator selected by
it, and (ii) fifty (50%) percent of the fees and expenses of the arbitrator
appointed by the AAA. The losing party shall reimburse the prevailing party for
the reasonable counsel fees and disbursements incurred by the prevailing party
in connection with such arbitration. Each party shall have a right to present
evidence to the arbitrators, produce witnesses or experts to be heard by the
arbitrators, and provide such other information that may be relevant in
connection with the arbitration. Impartiality shall not be required for
arbitrators selected by Landlord or Tenant but shall be required for any third
party arbitrator.

37.03. Landlord and Tenant agree to sign all documents and to do all other
things necessary to submit any such matter to arbitration and further agree to,
and hereby do waive, any and all rights they or either of them may at any time
have to revoke their agreement hereunder to submit to arbitration and to abide
by the decision rendered thereunder. For such period, if any, that this
agreement to arbitrate is not legally binding or the arbitrator’s award is not
legally enforceable, the provisions requiring arbitration shall be deemed
deleted, and matters to be determined by arbitration shall be subject to
litigation.

37.04. Any dispute which is required by this lease to be resolved by expedited
arbitration shall be submitted to binding arbitration under the Expedited
Procedures provisions (currently, Rules 56 through 60) of the Arbitration Rules
of the Real Estate Industry of the AAA. In cases where the parties utilize such
expedited arbitration: (a) the parties will have no right to object if the
arbitrator so appointed was on the list submitted by the AAA and was not
objected to in accordance with Rule 54 (except that any objection shall be made
within four (4) days from the date of mailing), (b) the Notice of Hearing shall
be given four (4) days in advance of the hearing, (c) the first hearing shall be
held within seven (7) Business Days after the appointment of the arbitrator,
(d) if the arbitrator shall find that a party acted unreasonably in withholding
or

 

94



--------------------------------------------------------------------------------

delaying a consent or approval, such consent or approval shall be deemed granted
(but the arbitrator shall not have the right to award damages, unless the
arbitrator shall find that such party acted in bad faith), and (e) the losing
party in such arbitration shall pay the arbitration costs charged by the AAA
and/or the arbitrator, together with the reasonable counsel fees and
disbursements incurred by the prevailing party in connection with such
arbitration.

37.05. Arbitration hearings hereunder shall be held in New York County. The
arbitrators shall, in rendering any decision pursuant to this Article 37, answer
only the specific question or questions presented to them. In answering such
question or questions (and rendering their decision), the arbitrators shall be
bound by the provisions of this lease, and shall not add to, subtract from or
otherwise modify such provisions.

37.06. Judgment may be had on the decision and award of an arbitrator rendered
pursuant to the provisions of this Article 37 and may be enforced in accordance
with the laws of the State of New York.

37.07. The provisions of this Article 37 shall not be applicable to any
arbitration conducted pursuant to Article 34 or Article 36.

ARTICLE 38

Confidentiality; Press Releases

38.01. Landlord acknowledges that it may have access to certain confidential
information of Tenant concerning Tenant’s businesses, facilities, operations,
plans, proprietary software, technology, and products (“Confidential
Information”). Confidential Information shall not include any information that
is available to the general public (e.g., SEC filings). Landlord agrees that it
will not use in any way, for its own account or the account of any third party,
except as expressly permitted by this lease, nor disclose to any third party
(except public filings and other information available to the general public, as
required by law (including, without limitation, any plans and specifications,
drawings or other like items which must be submitted to or filed with any
governmental agency), judicial proceeding or to its attorneys, accountants, and
other advisors and investors, mortgagees and prospective purchasers of the Real
Property, but only as reasonably necessary and subject to the confidentiality
provisions hereof), any of Tenant’s Confidential Information or any of the terms
and conditions of this lease and will take reasonable precautions to protect the
confidentiality of such Confidential Information and the terms and conditions of
this lease (in each case, except as permitted hereby). Tenant agrees that it
will not use in any way, for its own account or the account of any third party,
except as expressly permitted by this lease, nor disclose to any third party
(except public filings and other information available to the general public, as
required by law, judicial proceeding or to its attorneys, accountants, and other
advisors, but only as reasonably necessary and subject to the confidentiality
provisions hereof), any

 

95



--------------------------------------------------------------------------------

of the terms and conditions of this lease and will take reasonable precautions
to protect the confidentiality of the terms and conditions of this lease (except
as permitted hereby). The obligations of Landlord and Tenant under this Section
38.01 shall survive the expiration or termination of this lease.

38.02. Neither party hereto may issue (or cause to be issued) a press release or
written statement to the press with respect or concerning this lease or the
terms hereof without the express consent of the other party hereto.
Notwithstanding the foregoing, either party shall be permitted to issue any such
press release or written statement that is necessary in order to comply with
Legal Requirements. Furthermore, upon notice from Tenant that any of Landlord’s
advertisements or press releases are not consistent with Tenant’s corporate
policies relating to public relations, Landlord shall endeavor to cause its
advertisements and press releases to be consistent with Tenant’s corporate
policies relating to public relations to the extent same are commercially
reasonable.

38.03. Tenant recognizes that Landlord makes extensive disclosures to its
investors and that it is not feasible to require confidentiality from its
investors and that Landlord will make extensive disclosures to its lenders,
secured and unsecured, rating agencies, prospective purchasers and other parties
in the ordinary course of its ownership of the Real Property. Tenant agrees that
no such disclosures made in the ordinary course of Landlord’s business shall be
restricted by or deemed a breach by Landlord of this Article 38. The provisions
of this Section 38.03 shall only apply in the case that the Landlord is SL Green
Realty Corp. or an affiliate thereof.

ARTICLE 39

Rooftop; Tenant’s Antenna and Other Equipment

39.01. Landlord agrees that, subject to all applicable Legal Requirements,
Tenant, at Tenant’s sole cost and expense, shall have all rights (i) with
respect to the rooftop of the Building, including without limitation the rights
to use the rooftop of the Building and install (and thereafter maintain, repair,
and operate) equipment thereon, including without limitation one or more
communications apparati (e.g., antennae, microwave dishes or satellite
communications apparati) and other mechanical equipment serving the Premises
(e.g., equipment serving Tenant’s supplemental air-conditioning systems),
(ii) in connection therewith, all such rights to install and thereafter
maintain, repair, and operate in one or more portions of the Building (together
with any shaftways, closets and conduits of the Building) any related support
structures, wires and cables for such communications apparati and any other
mechanical equipment serving the Premises (including, by way of example,
equipment serving Tenant’s supplemental air-conditioning systems), and (iii) in
connection therewith, the right to grant licenses or other occupancy agreements
to third parties for the use of the rooftop and installation of

 

96



--------------------------------------------------------------------------------

equipment thereon and Tenant shall have exclusive rights to any and all revenue
generated therefrom.

39.02. Upon the expiration or earlier termination of this lease, (i) Tenant
shall not be required to remove any of its equipment installed pursuant to this
Article 39 prior to the Commencement Date and (ii) subject to the provisions of
Section 12.03, Tenant shall be required to remove any equipment installed
pursuant to this Article 39 after the Commencement Date but only to the extent
the same would constitute a Specialty Alteration.

ARTICLE 40

Back-Up Power System; Chillers

40.01. Landlord agrees that, subject to all applicable Legal Requirements,
Tenant, at Tenant’s sole cost and expense, shall have the right to install
(and/or replace) on any one or more portions of the Building (together with any
shaftways, closets and conduits of the Building) and thereafter maintain, repair
and operate: (i) one or more battery-powered uninterruptible power systems,
including, without limitation, the two (2) MGE 225 KVA single module UPS systems
currently located on the 12th floor of the Building (each herein called a “UPS
Battery System”), in a portion or portions of the Premises to be designated by
Tenant (each such portion herein called a “UPS Area”) and (ii) one or more
diesel generators and chiller units, including, without limitation, the one
(1) Caterpillar 1500 KW diesel stand-by generator Basement (the “Diesel
Generator”) currently located in the Basement (the “Diesel Area“), and (iii) the
four (4) 1,350 ton and one 750 ton train chillers located in the 12th floor
mechanical equipment room (the “Chillers”), in a portion or portions of the
Premises designated by Tenant (herein called the “Generator Area”, the UPS
Battery System and the Diesel Generator are sometimes herein collectively called
the “Back-Up Power System”; the UPS Area, Diesel Area and the Generator Area are
sometimes herein collectively called the “System Area”); provided that in
connection with such installation of the Back-Up Power System and/or Chillers,
Tenant hereby covenants and agrees that:

(i) such installation shall be performed in accordance with all applicable Legal
Requirements and with all of the applicable provisions of this lease;

(ii) Tenant shall promptly repair any damage caused to the System Area by reason
of such installation, including any repairs, restoration, maintenance, renewal
or replacement thereof necessitated by or in any way caused by or relating to
such installations except to the extent such damage has resulted from the
negligence or willful misconduct of Landlord, its agents, contractors or
employees;

 

97



--------------------------------------------------------------------------------

(iii) Tenant will, and does hereby, indemnify and save harmless Landlord from
and against: (A) any and all claims, reasonable counsel fees, demands, damages,
expenses or losses by reason of any liens, orders, claims or charges resulting
from any work done, or materials or supplies furnished, in connection with the
fabrication, erection, installation, maintenance and operation of the Back-Up
Power System and Chillers installed by Tenant pursuant to the provisions of this
Article; and (B) any and all claims, costs, demands, expenses, fees or suits
arising out of accidents, damage, injury or loss to any and all persons and
property, or either, whomsoever, or whatsoever resulting from or arising in
connection with the erection, installation, maintenance, operation and repair of
the Back-Up Power System and Chillers installed by Tenant pursuant to the
provisions of this Article, except in the case of both (A) and (B) above to the
extent occasioned by the negligence or willful misconduct of Landlord, its
agents, contractors or employees; and

(iv) Tenant shall pay as and when due, and shall be solely responsible for, any
and all taxes, fees, license charges or other amounts imposed upon Tenant,
Landlord or the Real Property in connection with the Back-Up Power System and
Chillers.

(v) upon the expiration or earlier termination of this lease, (i) Tenant shall
not be required to remove any Back-Up Power Systems and Chillers installed on
the Real Property prior to the Commencement Date and (ii) subject to the
provision of Section 12.03, Tenant shall be required to remove any Back-Up Power
Systems and Chillers installed on the Real Property from and after the
Commencement Date but only to the extent the same would constitute Specialty
Alterations.

ARTICLE 41

Benefits Cooperation

41.01. Landlord agrees to reasonably cooperate with Tenant in connection with
any application by Tenant (or by any subtenant of Tenant) for any real estate
tax or utility benefits or other benefits, credits or incentives, including,
without limitation, any Industrial Commercial Incentive Program (ICIP) benefits
(herein collectively called “Benefits“) as may be available from the City or
State of New York, or any governmental agency, quasi-governmental agency or any
public utility or alternate provider, including the execution and filing of any
documentation that may be required for the receipt of such Benefits and/or for
any such Benefits to be paid by Landlord to Tenant, as hereinafter provided.
Landlord further agrees that Tenant shall be entitled to one hundred percent
(100%) of such Benefits that Landlord or the Premises shall receive as a result
of Tenant’s use of the Premises or any Leasehold Improvements or other
Alterations performed by or on behalf of Tenant, whether during the Term or
prior. Such

 

98



--------------------------------------------------------------------------------

cooperation by Landlord shall include, without limitation, the execution of any
necessary or appropriate modification to this lease, if and to the extent any
such approval shall be required and shall not adversely affect any of the rights
or benefits of Landlord or increase the obligations or liabilities, or reduce
the rights, of Landlord under this lease (except to a de minimis extent,
Landlord hereby agreeing that the obligation to provide notices to the City or
State of New York or to any such agency, utility or provider shall in and of
itself constitute a de minimis obligation). Tenant agrees that (a) to the extent
that Landlord shall incur any reasonable out-of-pocket expense in connection
with such cooperation (including, without limitation, reasonable legal and other
professional fees and all reasonable costs incurred in obtaining State and City
tax rulings regarding any such Benefits transaction), Tenant shall reimburse
Landlord for such expense as Additional Charges hereunder and (b) Tenant agrees
to indemnify and hold harmless Landlord with respect to any liability incurred
by Landlord by reason of such cooperation unless caused by the wrongful acts or
omissions of Landlord or its agents, employees, representatives or contractors.

ARTICLE 42

Intentionally Omitted

ARTICLE 43

Leasehold Mortgages

43.01. As used herein, the term “Leasehold Mortgage” shall mean any third-party
bona fide mortgage, deed of trust, deed to secure debt, assignment, security
interest, pledge, financing statement or any other instrument(s) or agreement(s)
intended to grant security for any obligation (including a purchase-money or
other promissory note) encumbering Tenant’s leasehold estate hereunder, as
entered into, renewed, modified, consolidated, amended, extended or assigned
from time to time during the Term. Notwithstanding anything contained in Article
7 or any other provision of this lease to the contrary, Tenant’s interest in
this lease and the leasehold interest created hereby may at any time and from
time to time be, directly or indirectly, subjected to one or more Leasehold
Mortgages upon prior notice to Landlord, but without the consent of Landlord,
and Tenant’s interest in this lease may at any time, directly or indirectly, be
assigned to a Leasehold Mortgagee (as hereinafter defined) as collateral
security; provided, that notwithstanding anything to the contrary contained in
this Article 43 or elsewhere in this lease: (i) no Leasehold Mortgage or any
extension thereof shall be a lien or encumbrance upon the estate or interest of
Landlord in and to the Premises (collectively, the “Superior Interests”);
(ii) such Leasehold Mortgage shall be subject and subordinate at all times to
such Superior Interests; (iii) there shall be no obligation of Landlord
whatsoever to subordinate its interest in any of the Superior Interests to any
Leasehold Mortgage or to “join in” any Leasehold Mortgage; and (iv) and

 

99



--------------------------------------------------------------------------------

notwithstanding anything to the contrary contained here, the right to enter into
a Leasehold Mortgage shall be the exclusive right of the Named Tenant or its an
Affiliate of the Named Tenant if this lease is assigned to such Affiliate and
for so long as it is an Affiliate. In addition, Tenant may assign any or all
subleases entered into by Tenant in accordance with Article 7 to a Leasehold
Mortgagee as collateral security for the obligations of Tenant under such
mortgage. No such mortgage shall be valid or of any force or effect unless and
until a true copy of the original of each instrument creating and effecting such
mortgage and written notice containing the name and post office address of the
Leasehold Mortgagee thereunder shall have been delivered to Landlord. Any
Leasehold Mortgage which does not conform to the provisions of this Article 43
shall be deemed to be null and void ab initio. As used herein, the term
“Leasehold Mortgagee“ shall mean the holder of a Leasehold Mortgage that is in
the business of making commercial loans; provided that no Citigroup Tenant may
hold any interest in the Leasehold Mortgagee.

43.02. (a) If Tenant shall mortgage its interest in this lease and the leasehold
interest created hereby, Landlord shall give to each Leasehold Mortgagee whose
name and address shall have theretofore been provided to Landlord, a copy of
each notice of default by Tenant and each notice of termination of this lease at
the same time as, and whenever, any such notice of default or notice of
termination shall thereafter be given by Landlord to Tenant, and no such notice
of default or notice of termination by Landlord shall be deemed to have been
duly given to Tenant unless and until a copy thereof shall have been so given to
each such Leasehold Mortgagee.

(b) Notwithstanding the provisions of Section 43.02(a) Landlord shall not have
the right to terminate this lease under the provisions of Article 22 or to
reenter the Premises under the provisions of Article 23, or to otherwise
terminate this lease or reenter the Premises, as long as:

(i) a Leasehold Mortgagee, in good faith, shall have commenced promptly to cure
the default in question and prosecutes the same to completion with reasonable
diligence and continuity, subject to Force Majeure Causes, which for purposes of
this Section 43.02(b) shall include causes beyond the control of such Leasehold
Mortgagee instead of causes beyond the control of Tenant; provided that, with
respect to any default in the payment of Fixed Rent and Additional Charges,
Leasehold Mortgagee shall have no more than three (3) Business Days from receipt
of notice of such default from Landlord to cure same by making payment thereof,
and Landlord may terminate this lease in the event such default threatens
Landlord’s interest in the Real Property, or

(ii) if possession of the Premises is required in order to cure the default in
question, a Leasehold Mortgagee, in good faith, (A) shall have entered into
possession of the Premises with the permission of Tenant for such purpose or
(B) shall have notified Landlord of its intention to institute foreclosure

 

100



--------------------------------------------------------------------------------

proceedings to obtain possession directly or through a receiver, and within
thirty (30) days of the giving of such notice commences such foreclosure
proceedings, and thereafter prosecutes such proceedings with reasonable
diligence and continuity (subject to Force Majeure Causes) or receives an
assignment of this lease in lieu of foreclosure from Tenant, and, upon obtaining
possession pursuant to clause (A) or clause (B) above, commences promptly to
cure the default in question and prosecutes the same to completion with
reasonable diligence and continuity (subject to Force Majeure Causes), or

(iii) if the Leasehold Mortgagee is the holder of the Leasehold Mortgage in
question by collateral assignment and the foreclosure of its collateral
assignment is required in order to act under clause (i) or clause (ii) above, a
Leasehold Mortgagee, in good faith, shall have notified Landlord of its
intention to institute proceedings to foreclose such collateral assignment and
within thirty (30) days of the giving of such notice commences such foreclosure
proceedings, and thereafter prosecutes such proceedings with reasonable
diligence and continuity (subject to Force Majeure Causes) or receives a direct
and absolute assignment from the assignor under the collateral assignment of its
interest in such mortgage, in lieu of foreclosure, and upon the completion of
such foreclosure or the obtaining of such assignment commences promptly to act
under clause (i) or clause (ii) above, or

(iv) a Leasehold Mortgagee, in good faith, shall have proceeded pursuant to
clause (ii) or clause (iii) above and during the period such Leasehold Mortgagee
is proceeding pursuant to clause (ii) or clause (iii) above, such default is
cured;

provided, that the Leasehold Mortgagee shall have delivered to Landlord its
written agreement to take the action described in clause (i), (ii) or
(iii) above and, subject to the provisions of Section 43.02(d), shall have
assumed the obligation to cure the default in question and that during the
period in which such action is being taken (and any foreclosure proceedings are
pending), all of the other obligations of Tenant under this lease, to the extent
they are susceptible of being performed by the Leasehold Mortgagee, including
the payment of Fixed Rent and Additional Charges, are being duly performed
within any applicable grace periods stated in Article 22. Notwithstanding the
foregoing, at any time after the delivery of the aforementioned agreement, the
Leasehold Mortgagee may notify Landlord, in writing, that it has relinquished
possession of the Premises or that it will not institute foreclosure proceedings
or, if such proceedings have been commenced, that it has discontinued them, and
in such event, the Leasehold Mortgagee shall have no further liability under
such agreement from and after the date it delivers such notice to Landlord
(except for any obligations assumed by the Leasehold Mortgagee and accruing
prior to the date it delivers such notice) and thereupon, Landlord shall give
notice thereof to the next Leasehold Mortgagee entitled to such notice under
Section 43.03(e). Unless such default has been cured or Tenant’s time period to
cure under

 

101



--------------------------------------------------------------------------------

Section 22.02 has not expired as of the date that is ten (10) days after the
giving of such notice to such other Leasehold Mortgagee, Landlord shall
thereafter have the unrestricted right, subject to and in accordance with all of
the terms and provisions of this lease, to terminate this lease and to take any
other action it deems appropriate by reason of any default by Tenant, and upon
any such termination the provisions of Section 43.03 shall apply. For all
purposes of this lease, the term “foreclosure proceedings” shall include, in
addition to proceedings to foreclose a mortgage, where applicable, any
foreclosure or similar proceedings commenced by a collateral assignee thereof
with respect to its collateral assignment. Nothing contained herein shall be
deemed to impose upon any Leasehold Mortgagee the obligation to perform any
obligation of Tenant under this lease or to remedy any default by Tenant
hereunder. Landlord shall accept performance by a Leasehold Mortgagee of any
covenant, condition or agreement on Tenant’s part to be performed hereunder with
the same force and effect as though performed by Tenant. Notwithstanding
anything to the contrary contained herein, no performance by or on behalf of a
Leasehold Mortgagee shall cause it to become a “mortgagee in possession” or
otherwise cause it to be deemed to be in possession of the Premises or bound by
or liable under this lease.

(c) From and after the date upon which Landlord receives notice of any mortgage
by Tenant of its interest in this lease, Landlord and Tenant shall not modify or
amend this lease in any respect or cancel or terminate this lease other than as
provided herein without the prior written consent of the Leasehold Mortgagee(s)
specified in such notice.

(d) Notwithstanding anything contained in Section 43.02(b) or elsewhere in this
lease to the contrary, any default of Tenant under any provision of this lease
which would not be susceptible of being cured by the Leasehold Mortgagee, even
after completion of foreclosure proceedings or the Leasehold Mortgagee otherwise
acquiring title to Tenant’s interest in this lease, shall be treated as if it
were a default for which “possession of the Premises is required in order to
cure” for purposes of clause (ii) of Section 43.02(b) and shall be automatically
waived by Landlord upon the occurrence of the events described in clause (ii) or
clause (iii) of Section 43.02(b), provided that during the pendency of such
events all of the other obligations of Tenant under this lease, to the extent
they are susceptible of being performed by the Leasehold Mortgagee, including
the payment of Fixed Rent and Additional Charges, are being duly performed
within any applicable grace periods. Notwithstanding anything in
Section 43.02(b) to the contrary, no Leasehold Mortgagee shall have any
obligation to cure any such default described above nor shall any Leasehold
Mortgagee be required to agree in writing to cure such default in order to
proceed under clause (ii) or clause (iii) of Section 43.02(b).

43.03. (a) In case of termination of this lease under the provisions of Article
22 or otherwise, or a reentry into the Premises under the provisions of Article
23 or otherwise, Landlord, subject to the provisions of Section 43.03(e), shall
give prompt notice thereof to each Leasehold Mortgagee under a Leasehold
Mortgage whose name

 

102



--------------------------------------------------------------------------------

and address shall have theretofore been given to Landlord, which notice shall be
given as provided in Section 43.02(a). Landlord, on written request of such
Leasehold Mortgagee made any time within fifteen (15) days after the giving of
such notice by Landlord and at such Leasehold Mortgagee’s expense, shall execute
and deliver within fifteen (15) days thereafter a new lease of the Premises to
the Leasehold Mortgagee, or its nominee or designee, for the remainder of the
Term, upon all the covenants, conditions, limitations and agreements herein
contained; provided that the Leasehold Mortgagee or its nominee or designee
shall (i) pay to Landlord, simultaneously with the delivery of such new lease,
all unpaid Fixed Rent and Additional Charges due under this lease up to and
including the date of the commencement of the term of such new lease and all
expenses including, without limitation, reasonable attorneys’ fees and
disbursements and court costs, incurred by Landlord in connection with the
default by Tenant, the termination of this lease and the preparation of the new
lease, and (ii) deliver to Landlord a statement, in writing, acknowledging that
Landlord, by entering into a new lease with the Leasehold Mortgagee or its
nominee or designee, shall not have or be deemed to have waived any rights or
remedies with respect to defaults existing under this lease, notwithstanding
that any such defaults existed prior to the execution of the new lease, and that
the breached obligations which gave rise to the defaults and which are
susceptible of being cured by Leasehold Mortgagee or its nominee or designee are
also obligations under said new lease, but such statement shall be subject to
the proviso that the applicable grace periods, if any, provided under the new
lease for curing such obligations shall begin to run as of the first day of the
term of said new lease

(b) Any such new lease and the leasehold estate thereby created shall be subject
to any estate vested in or claims of Tenant and to any intervening liens, claims
and encumbrances arising by reason of the acts or omissions of Tenant and
Landlord shall have no obligation as to the priority of such new lease.

(c) Upon the execution and delivery of a new lease under this Section 43.03, all
subleases of the Premises which have become direct leases between Landlord and
the sublessee thereunder pursuant to Section 7.07(b) or pursuant to a Landlord’s
Non-Disturbance Agreement entered into by Landlord with such sublessee shall
thereupon be assigned and transferred by Landlord to the tenant named in such
new lease, and Landlord shall enter into Landlord’s Non-Disturbance Agreements
with respect to any such subleases that became a direct lease with Landlord
pursuant to a pre-existing Landlord’s Non-Disturbance Agreement, and Leasehold
Mortgagee shall provide a guarantor of such new lease which guarantor shall be
satisfactory to Landlord in its sole discretion and which guarantor shall
deliver a guaranty of lease in form and substance satisfactory to Landlord in
its sole discretion. Between the date of termination of this lease and the
earlier of (i) the date of execution and delivery of the new lease and (ii) the
date such Leasehold Mortgagee’s option to request a new lease pursuant to this
Section 43.03 expires if such Leasehold Mortgagee does not exercise such option,
Landlord shall not enter into any new leases or subleases of the Premises,
cancel or modify any then

 

103



--------------------------------------------------------------------------------

existing subleases, or accept any cancellation, termination or surrender thereof
without the written consent of the Leasehold Mortgagee.

(d) Notwithstanding anything contained in this Section 43.03 to the contrary, a
Leasehold Mortgagee shall have no obligation to cure any default by Tenant under
any provision of this lease which is not susceptible of being cured.

(e) If there is more than one Leasehold Mortgage, Landlord shall recognize the
Leasehold Mortgagee whose mortgage is senior in lien (or any other Leasehold
Mortgagee designated by the Leasehold Mortgagee whose mortgage is senior in
lien) as the Leasehold Mortgagee entitled to the rights afforded by
Section 43.02 and this Section 43.03 for so long as such Leasehold Mortgagee
shall be exercising its rights under this lease with respect thereto with
reasonable diligence, subject to Force Majeure Causes, and thereafter Landlord
shall give notice that such Leasehold Mortgagee has failed or ceased to so
exercise its rights to the Leasehold Mortgagee whose mortgage is next most
senior in lien (and so on with respect to each succeeding Leasehold Mortgagee
that is given such notice and either fails or ceases to so exercise its rights),
and then only such Leasehold Mortgagee whose mortgage is next most senior in
lien shall be recognized by Landlord, unless such Leasehold Mortgagee has
designated a Leasehold Mortgagee whose mortgage is junior in lien to exercise
such right. If the parties shall not agree on which Leasehold Mortgage is prior
in lien, such dispute shall be determined by a then current certificate of title
issued by a title insurance company licensed to do business in the State of New
York chosen by Landlord, and such determination shall bind the parties.

(f) Notwithstanding anything to the contrary contained herein, Landlord shall
not commence an action for, nor require Tenant to pay damages calculated in
accordance with the provisions of paragraph (a) of Section 24.01 prior to the
date upon which the rights of any Leasehold Mortgagee to cure Tenant’s default
and to request and receive a new lease have expired.

43.04. (a) Notwithstanding anything to the contrary herein, any foreclosure
under any Leasehold Mortgage, or any exercise of rights or remedies under or
pursuant to any Leasehold Mortgage, including the appointment of a receiver,
shall not be deemed to violate this lease or, in and of itself, entitle Landlord
to exercise any rights or remedies. Notwithstanding any other provision of this
lease to the contrary, this lease may be assigned (i) by Tenant to a Leasehold
Mortgagee (or its nominee or designee) at any time that Tenant is in default
under this lease or under such Leasehold Mortgage and (ii) by a Leasehold
Mortgagee (or its nominee or designee) at a foreclosure sale or by an assignment
in lieu thereof, in either case without the consent of Landlord, and the
provisions of Article 7 shall be inapplicable to any such assignment.

(b) In the event of any lawsuit, arbitration, appraisal or other dispute
resolution proceeding, or any proceeding relating to the determination of rent
or any component thereof, between Landlord and Tenant, Landlord shall notify
each

 

104



--------------------------------------------------------------------------------

Leasehold Mortgagee of whom Landlord shall have been given notice of the
commencement thereof, which notice shall enclose copies of all notices, papers,
and other documents related to such proceeding to the extent given or received
by Landlord.

(c) Any insurance policies required to be maintained by Landlord under this
lease shall name as additional insureds any Leasehold Mortgagees whose name and
address shall have theretofore been provided to Landlord.

(d) Any assignment of subleases and/or the rents thereunder (i.e., an assignment
of rents and leases) given to a Leasehold Mortgagee and/or any security interest
in equipment or any other personal property given to a Leasehold Mortgagee
shall, for all purposes of this lease be deemed to be “collateral to” a mortgage
and made “in connection with” a mortgage, notwithstanding that such assignment
or security interest secures an obligation to the Leasehold Mortgagee that is
different from, or in addition to, that secured by the mortgage held by such
Leasehold Mortgagee.

(e) Tenant’s making of a Leasehold Mortgage shall not be deemed to constitute an
assignment or transfer of this lease, nor shall any Leasehold Mortgagee, as
such, or in the exercise of its rights under this lease, be deemed to be an
assignee or transferee of this lease so as to require such Leasehold Mortgagee,
as such, to assume or otherwise be obligated to perform any of Tenant’s
obligations hereunder except when, and then only for so long as, such Leasehold
Mortgagee has acquired ownership and possession of Tenant’s leasehold estate
pursuant to a foreclosure or other exercise of rights or remedies under its
Leasehold Mortgage (as distinct from its rights under this lease to cure
defaults of Tenant hereunder). Notwithstanding anything to the contrary
contained in this lease, no Leasehold Mortgagee, or any person acting for or on
behalf of a Leasehold Mortgagee, or any person acquiring Tenant’s leasehold
estate pursuant to any foreclosure or other exercise of a Leasehold Mortgagee’s
rights under its Leasehold Mortgage, shall have any liability under or with
respect to this lease or a new lease except during such period as such person is
Tenant under this lease or a new lease. Notwithstanding anything to the contrary
herein, such person’s liability shall not in any event extend beyond its
interest in this lease or a new lease and shall terminate upon such person’s
assignment or abandonment of this lease or the new lease.

(f) No Leasehold Mortgage shall affect or reduce any rights or obligations of
either party under this lease. All such rights and obligations shall continue in
full force and effect notwithstanding any Leasehold Mortgage.

(g) There shall be no limitation whatsoever on the amount or nature of any
obligation secured by a Leasehold Mortgage, the purpose for which the proceeds
of any such financing may be applied, the nature or character of any Leasehold
Mortgagee, the subsequent assignment, transfer or hypothecation of any Leasehold
Mortgage, or the creation of participation or syndication interests with respect
to any Leasehold Mortgage.

 

105



--------------------------------------------------------------------------------

(h) If any actual or prospective Leasehold Mortgagee requires any
modification(s) of this lease, then Landlord shall, at Tenant’s or such
Leasehold Mortgagee’s request and expense, promptly execute and deliver to
Tenant such instruments in recordable form effecting such modification(s) as
such actual or prospective Leasehold Mortgagee shall require, provided that such
modification(s) do not in any way alter the rent payable hereunder or the term
hereof, or adversely affect Landlord’s rights or increase Landlord’s liability
or obligations hereunder to more than a de minimis extent.

(i) Landlord shall, at Tenant’s request and expense, acknowledge receipt of the
name and address of any Leasehold Mortgagee (or proposed Leasehold Mortgagee)
and confirm to such party that such party is or would be, upon closing of its
loan, a Leasehold Mortgagee with all rights of a Leasehold Mortgagee under this
lease, which acknowledgment shall, if requested, be in recordable form, subject
to confirmation then and at all times thereafter that neither Tenant nor any
Affiliate of Tenant holds any interest therein.

(j) Upon request by Tenant or by any existing or prospective Leasehold
Mortgagee, Landlord shall deliver to the requesting party such documents and
agreements as the requesting party shall reasonably request to further
effectuate the intentions of the parties with respect to Leasehold Mortgages as
set forth in this lease, including a separate written instrument in recordable
form signed and acknowledged by Landlord setting forth and confirming, directly
for the benefit of specified Leasehold Mortgagee(s), any or all rights of
Leasehold Mortgagees, but no such document, agreement or instrument or any
provision contained in any thereof shall increase Landlord’s obligations or
liabilities or decrease Landlord’s rights hereunder.

(k) If a Leasehold Mortgagee’s Leasehold Mortgage expressly limits such
Leasehold Mortgagee’s exercise of any rights and protections provided for in
this lease, then as between Tenant and such Leasehold Mortgagee the terms of
such Leasehold Mortgage shall govern. A Leasehold Mortgagee may, by notice to
Landlord, temporarily or permanently waive any specified rights of a Leasehold
Mortgagee under this lease, and any such waiver shall be effective in accordance
with its terms, but any such waiver shall not bind any subsequent Leasehold
Mortgagee under a subsequent Leasehold Mortgage unless Landlord has relied to
its detriment upon the initial waiver. Tenant’s default as mortgagor under a
Leasehold Mortgage shall not constitute a default under this lease except to the
extent that Tenant’s actions or failure to act in and of itself constitutes a
breach of its obligations under this lease.

(l) Notwithstanding any provision hereof, the cure and new lease rights of any
Leasehold Mortgage shall be subject to the following:

(i) No default shall be considered not susceptible of being cured if the failure
to cure the same shall reduce the Fixed Rent or Additional Charges hereunder,
create any lien or encumbrance on Landlord’s interest under this lease or in the
Real

 

106



--------------------------------------------------------------------------------

Property or, other than to an immaterial extent, result in any increase in
Landlord’s obligations or liabilities hereunder or reduce Landlord’s rights
hereunder;

(ii) No extended cure period allowed to any Leasehold Mortgagee hereunder shall
subject Landlord to any criminal or civil fine or penalty or to any criminal
prosecution (except that as o any civil fine or penalty such Leasehold Mortgagee
shall unconditionally indemnify and hold harmless Landlord pursuant to an
indemnity in form and substance reasonably satisfactory to Landlord from a
reasonably credit-worthy party;

(iii) No extended cure period allowed to any Leasehold Mortgagee hereunder shall
void, limit or restrict any insurance required to be maintained by Tenant
hereunder or permit the Real Property to go uninsured for any period of time;
and

(iv) If any lender to Landlord shall assert that Landlord is in default to such
lender by reason of any extended cure period hereunder, the Leasehold Mortgagee
shall immediately cure such default or lose the right to do so.

ARTICLE 44

Right Of First Offer To Purchase

44.01. (a) If during the initial term of this lease, Landlord desires to sell
all or any portion of the Premises, whether in an asset transaction or, in
substance, as a transfer of ownership interests, directly or indirectly,
pertaining to the Premises, in a transaction intended to affect interests in the
Premises as distinguished from all or substantially all of Landlord’s and its
affiliates’ business interests, unless all or substantially all of said
interests relate primarily to Landlord’s interest in the Premises (in either
case, herein called the “Offered Property”), subject to the provisions of
Section 44.03, Landlord shall give Tenant a notice (herein called the “Offering
Notice”) offering to sell the Offered Property to Tenant at the purchase price
(the “Offer Price”) and on the terms and conditions contained therein. Within
thirty (30) days after the Offering Notice is given to Tenant (herein called the
“Option Period”), Tenant shall elect, by notice to Landlord, to either
(i) purchase the Offered Property on the terms contained in the Offering Notice
(without any substantive change whatsoever) or (ii) refuse to purchase the
Offered Property as herein provided. Time shall be of the essence with respect
to Tenant’s election, and any failure by Tenant to notify Landlord of its
election shall be deemed to be an election to refuse, and a waiver of Tenant’s
right, to purchase the Offered Property in response to such Offering Notice (but
not a waiver of any other rights that Tenant may have pursuant to this Article
44 in connection therewith). Landlord shall not be permitted to revoke the
Offering Notice during the Option Period, but the Offering Notice shall be
deemed to be revoked during the Option Period if Landlord and Tenant or its
designee enter into a purchase agreement on terms different than those contained
in the Offering Notice. If Tenant desires to purchase the Offered Property,
Tenant and

 

107



--------------------------------------------------------------------------------

Landlord shall enter into a purchase agreement, the form of which shall be
negotiated in good faith by the parties and must include the terms set forth in
the Offering Notice and the Terms set forth in Section 44.01(b) (the “Offer
Contract”). The Offer Contract must be entered into within thirty (30) days
following the expiration of the Option Period. Notwithstanding the foregoing, if
the parties are not able to agree upon a final form of the Offer Contract within
said thirty (30) day period, upon the request of either party, the final form of
Offer Contract may be determined by expedited arbitration in accordance with
Article 37 hereof. To provide further assurances for the parties, at any time
prior to the execution of a contract with a third-party purchaser for a sale of
ownership interests, Landlord shall have the right to give a written notice to
Tenant, requesting that Tenant advise Landlord as to whether Tenant believes
that such a sale would constitute a sale of the Offered Property as contemplated
by the first sentence of this Section 44.01(a), and Tenant shall respond to any
such request of Landlord within ten (10) Business Days after receipt of same
(time being of the essence with respect to such response), failing which the
transaction shall be deemed not to be a sale subject to this Article 44.

(b) Among other matters, the Offer Contract shall incorporate the following
(“Terms”):

(i) a closing date that is thirty (30) days following the date of the Offer
Contract;

(ii) the Offer Price shall be payable either solely in lawful money of the
United States or, if not payable in its entirety in cash, then any other
consideration must be of a type readily obtainable by Tenant;

(iii) the deposit required to bind the Offer Contract shall equal five percent
(5%) of the Offer Price; and

(iv) that the seller will deliver the Offered Property to the buyer on the
proposed closing date free of any liens (other than the lien of any first
mortgage and other financing of Landlord’s interest in the Premises if such term
was set forth as a requirement of the buyer to assume in the Offering Notice,
and any liens created or arising from the acts of Tenant or its agents, or
anyone claiming by or through such parties).

(v) that the Landlord shall not be required to give any representation or
warranty regarding the Premises or this lease.

44.02. (a) If Tenant shall refuse (or shall be deemed to have refused) to
purchase the Offered Property pursuant to this Article 44, then Landlord may
undertake to complete the transfer of the Offered Property to a third party
purchaser. Such transfer shall not be undertaken at a price which is not
“substantially the same” as the Offer Price. For purposes hereof, “substantially
the same” shall mean that the purchase price to be paid by the prospective buyer
shall be no less than ninety percent

 

108



--------------------------------------------------------------------------------

(90%) of the Offer Price taking into account all material relevant economic
matters, including, without limitation, the payment of the purchase price in its
entirety in cash (subject to any assumption of any financing by buyer, if any,
in accordance with the parenthetical set forth in Section 44.01(b)(iv)) and a
closing date of no more than thirty (30) days following the execution and
delivery of the subject contract of sale. If Landlord does not then consummate
the proposed transfer to the third party purchaser in accordance with the
foregoing within twelve (12) months after the date of Tenant’s refusal or deemed
refusal to purchase, and if a sale of the Offered Property is desired by
Landlord after such period, Landlord must again offer the Offered Property to
Tenant pursuant to Section 44.01(a). In addition, if Tenant shall refuse (or
shall be deemed to have refused) to purchase the Offered Property pursuant to
this Article 44 and thereafter within such six (6) month period Landlord desires
to consummate a transaction in which the purchase price is not substantially the
same as the Offer Price (hereinafter called the “Lower Price”), Landlord shall,
prior to consummation of such transaction, deliver to Tenant a notice specifying
the terms of such transaction, and such notice shall constitute an Offering
Notice pursuant to which Landlord re-offers the Offered Property to Tenant
pursuant to Section 44.01(a) at the Lower Price and otherwise on all the same
terms set forth in said notice.

(b) If Tenant has refused or is deemed to have refused to purchase the Offered
Property, Landlord shall, not more than ten (10) Business Days preceding a
closing with a third party purchaser, deliver a notice to Tenant together with a
fully executed copy of the contract of sale (and all amendments and exhibits
thereto) and side letters and pertinent agreements, with such third party
purchaser and its affiliates. Tenant shall, in writing and within five
(5) Business Days after the delivery of such notice by Landlord, confirm or
dispute that a specified purchase price is substantially the same as the Offer
Price. Time shall be of the essence with respect to such notice from Tenant to
Landlord and any failure to notify Landlord within such five (5) Business Day
period shall be deemed for all purposes and as against all parties as Tenant’s
agreement that the purchase price is substantially the same as the Offer Price.
If Landlord fails to comply with its obligations pursuant to Section 44.02(a) or
pursuant to this Section 44.02(b), Tenant may pursue any and all legal (but not
equitable) rights and remedies that it may have in connection therewith.

44.03. Tenant’s rights granted under this Article 44 shall not apply to (a) a
conveyance or assignment to an Affiliate of Landlord, (b) a transfer of up to
fifty percent (50%) of the ownership interests directly or indirectly pertaining
to the Premises to an unaffiliated third party, (c) to the sale to the purchaser
at a foreclosure sale in connection with the foreclosure or to any sale pursuant
to a bankruptcy proceeding or an order of a bankruptcy court, (d) to the
conveyance or assignment to Superior Mortgagee or any designee of Superior
Mortgagee in connection with a deed in lieu of foreclosure of the Mortgage,
(e) a sale of interests in Landlord or an Affiliate of Landlord pursuant to a
pledge of such interests to secure “mezzanine debt” or a transfer in lieu of any
such sale or (f) any direct or indirect transfer, sale or pledge (including (but
not limited to) by way

 

109



--------------------------------------------------------------------------------

of any merger, consolidation, amalgamation, sale, or other transfer of any kind)
of the legal or beneficial interests (including, without limitation, any rights,
distributions, profits or proceeds relating thereto) or assets of the parent
entities (or other upper tier level entities) which comprise the indirect
members of the Landlord entity; provided that any such transfer, sale or pledge
is done for a good business purpose and not principally for the purpose of
selling the Premises or any portion thereof or any interest therein to
circumvent Tenant’s rights granted under this Article 44 or (g) transfers of the
direct or indirect interests in the Landlord entity between its existing holders
(as of the date hereof) of direct or indirect interests in the Landlord entity;
it being understood and agreed that the foregoing shall not vitiate Landlord’s
rights under clause (b) of this Section 44.03. Tenant’s rights hereunder shall
survive any sale or transfer described in this Section 44.03.

44.04. Notwithstanding anything to the contrary in this Article 44, any transfer
of the Offered Property pursuant to this Article shall be subject to this lease
(i.e., Tenant shall retain its rights under this Article 44 following any and
all transfers of the Offered Property during the Term), any subleases and any
defects created, arising or resulting from any acts of Tenant or any assignee or
subtenant of Tenant, and Landlord shall make no representations, warranties or
covenants concerning same to Tenant or its assignee or subtenant.

44.05. Tenant shall keep confidential all information it receives with respect
to the Offered Property or contained in any Offering Notice or any contract of
sale submitted hereunder (except that Tenant may disclose such information
(i) to such of its executive officers, employees and professional advisors as
are reasonably required in connection with the analysis of the Offered Property,
(ii) in connection with any arbitration or suit regarding same, and (iii) as may
be required by law), provided that Tenant’s obligations pursuant to this
Section 44.05 shall terminate after closing of the purchase of the Offered
Property by Tenant (but otherwise Tenant’s obligations pursuant to this
Section 44.05 shall survive).

44.06. Tenant agrees, at any time and from time to time after the rights to
Tenant under this Article 44 are no longer in effect as to any particular
transaction, as requested by Landlord with not less than ten (10) Business Days’
prior notice, to execute and deliver to Landlord a statement certifying that the
rights granted to Tenant under this Article 44 are no longer in effect, it being
intended that any such statement delivered pursuant hereto shall be deemed a
representation and warranty to be relied upon by Landlord and others with whom
Landlord may be dealing, regardless of independent investigation; provided,
however, the reliance referred to herein shall be limited to Tenant being
estopped from contradicting any of the statements made in such certificate.

44.07. The provisions of this Article 44 shall be null and void if either
(i) the Tenant under this Lease is no longer a Citigroup Tenant or (ii) the
Named Tenant together with its Affiliates does not then occupy at least 80% of
the Premises.

 

110



--------------------------------------------------------------------------------

[signature page follows]

 

111



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this lease as of the
day and year first above written.

 

388 REALTY OWNER LLC, Landlord By:   388 Realty Mezz LLC, a Delaware limited
liability company, its sole member

By:

  Building Exchange Company, a Virginia corporation, its sole member By:  

/s/ Matthew Narby

Name:   Matthew Narby Title:   Vice President CITIGROUP GLOBAL MARKETS INC.,
Tenant By:  

/s/ Gus Gollisz

Name:   Gus Gollisz Title:   Authorized Signatory Tenant’s Federal
Identification Number: 11-2418191



--------------------------------------------------------------------------------

Schedule 1

Certificate of Insurance

(See Attached)



--------------------------------------------------------------------------------

Schedule 22

Employees

 

Employee

  

Union

  

Job Title

A. CATALA    32BJ    CLEANER C. FERGUSON    32BJ    CLEANER W. BENITEZ    32BJ
   CLEANER B. JOHNSON    32BJ    LEAD H/M J. PRIVOTT    32BJ    STARTER M.
VALENTIN    32BJ    CLEANER J. KATEHIS    32BJ    CARPENTER A. MARTE    32BJ   
CLEANER J. Mohammed    32BJ    CLEANER Y. ZEJNELI    32BJ    CLEANER J. CARRASCO
   32BJ    CLEANER B. ARIAS    32BJ    CLEANER B. CWIEKALA    32BJ    CLEANER T.
BARYLSKA    32BJ    CLEANER C. MEROLA    32BJ    STARTER F. DOWLING    32BJ   
CARPENTER L. LORA    32BJ    HANDYMAN N. THIEN    32BJ    HANDYMAN Y. SEUN   
32BJ    FOREPERSON C. TEJEDA    32BJ    CLEANER P. ORELLANA    32BJ    LOCKSMITH
O. OLENSKY    32BJ    HANDYMAN H. NGUYEN    32BJ    Supervisor A. MENAGI    32BJ
   CLEANER C.E. YEAU    32BJ    CLEANER R. LY    32BJ    CLEANER P. HUYNH   
32BJ    CLEANER J. AHMED    32BJ    CLEANER M. SUON    32BJ    CLEANER R. CASTRO
   32BJ    CLEANER M. TY    32BJ    CLEANER E. GAWRYCHOWSKI    32BJ    CLEANER

 

2 Schedule to be revised as of the end of the term of this lease to reflect the
then current employees.



--------------------------------------------------------------------------------

G. ADAMS    32BJ    CLEANER V. THOMAS    32BJ    CLEANER S. SOK    32BJ   
CLEANER A. MAINU    32BJ    CLEANER M. LASHEY    32BJ    CLEANER D. LOUIS-JEUNE
   32BJ    CLEANER S. BY    32BJ    CLEANER L. RODRIGUEZ    32BJ    CLEANER A.
KABA    32BJ    CLEANER J. LY    32BJ    CLEANER B. BACCHUS    32BJ    CLEANER
N. FLORES    32BJ    CLEANER A. BERNACKA    32BJ    CLEANER M. ZEOLI    32BJ   
FOREPERSON P. LUONG    32BJ    CLEANER M. SALAM    32BJ    CLEANER D. NOURIEL   
32BJ    CLEANER K. RIFAT    32BJ    CLEANER K. ALBARDAK    32BJ    CLEANER R.
KUSZ    32BJ    CLEANER M. MONTANA    32BJ    CLEANER A. ZARUBIN    32BJ   
CLEANER R. PAGOADA    32BJ    CLEANER J. TRUSZKOWSKI    32BJ    CLEANER L.
KLESZCZEWSKA    32BJ    CLEANER I. BANUSHI    32BJ    CLEANER M. SZETELA    32BJ
   CLEANER T. MAI    32BJ    CLEANER B. ULMA    32BJ    CLEANER T. NGUYEN   
32BJ    CLEANER J. SULLIVAN    32BJ    CLEANER R. SMITH    32BJ    CLEANER H.
MIAH    32BJ    CLEANER C. DESIMONE    32BJ    CLEANER S. DEMIRCANLI    32BJ   
CLEANER O. KUKIC    32BJ    CLEANER E. JIMENEZ    32BJ    CLEANER D. CEKOVIC   
32BJ    CLEANER J. DEREWIECKI    32BJ    CLEANER B. OLIVERA    32BJ    CLEANER
Z. VELESKI    32BJ    CLEANER M. PRZYBEK    32BJ    CLEANER

 

2



--------------------------------------------------------------------------------

P. PHAN    32BJ    CLEANER R. GRANT    32BJ    CLEANER G. PEREZ    32BJ   
CLEANER C. VONG    32BJ    CLEANER KIM NA    32BJ    CLEANER KONGORSKI JERZY   
32BJ    CLEANER R. KANDIC    32BJ    FOREPERSON J. MALEC    32BJ    CLEANER A.
KRIKEL    32BJ    CLEANER M. FRANCO-ALZATE    32BJ    Replacement Cleaner LA
HUNG    32BJ    Replacement Cleaner F. DJONBALJAJ    32BJ    Replacement Cleaner
A. KRAJC    32BJ    Replacement Cleaner L. NDOCI    32BJ    Replacement Cleaner
M. DIEP    32BJ    Replacement Cleaner H. GJEVUKAJ    32BJ    Replacement
Cleaner J. LUGO    32BJ    Replacement Cleaner E. MARULANDA    32BJ   
Replacement Cleaner M. BERISHA    32BJ    Replacement Cleaner H. RUTKOWSKA   
32BJ    Replacement Cleaner E. ANDERSON    Local 94    Mechanic J. PRIMIANO   
Local 94    Asst. Chief Engineer D. DOUGHERTY    Local 94    ENGINEER W. BILECKY
   Local 94    ENGINEER T. MAZZA    Local 94    ENGINEER W. SVIHRA    Local 94
   ENGINEER K. WELSH    Local 94    Engineer Helper A. PERRICONE    Local 94   
Engineer Helper W. DOLAN    Local 94    ENGINEER P. NOTO    Local 94    ENGINEER
R. HUARNECK    Local 94    ENGINEER D. SCHOOK    Local 94    ENGINEER E. WHITE
   Local 94    Engineer

 

3



--------------------------------------------------------------------------------

Schedule 3

Current Occupancy Agreements

1. Lease dated as of October 9, 1991 between Shearson Lehman Brothers Inc., as
landlord, and Paul Castro d/b/a Paulo Shoe Repair, as tenant.

First Amendment to Lease dated as of January 31, 1994, between Smith Barney
Shearson Inc. (successor to the interest of Shearson Lehman Brothers Inc.), as
landlord, and Paul Castro d/b/a Paulo Shoe Repair, as tenant

Second Amendment to Lease – Extension and Modification dated as of March 31,
1996 between Smith Barney Inc. (f/k/a Smith Barney Shearson Inc.
successor-in-interest to Shearson Lehman Brothers Inc.), as landlord, and Paul
Castro d/b/a Paulo Shoe Repair, as tenant.

Third Amendment to Lease – Extension and Modification dated as of December 29,
1999 between Salomon Smith Barney Inc. (successor-in-interest to Smith Barney
Inc.), as landlord, and The Cobbler Shop Inc. (f/k/a Paul Castro d/b/a Paulo
Shoe Repair), as tenant.

2. Sublease dated as of June 28, 2007 between Tenant and Martin’s News & Sundry
Shops, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

Parcel II (Block 216 Lot 1)

ALL that certain lot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County, and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the southerly line of
Hubert Street with the westerly line of Greenwich Street;

RUNNING THENCE South 21 degrees 28 minutes 00 seconds East, along the westerly
line of Greenwich Street, 210.01 feet;

THENCE South 68 degrees 07 minutes 20 seconds West, 140.00 feet;

THENCE South 21 degrees 52 minutes 40 seconds East, 9.00 feet;

THENCE South 68 degrees 07 minutes 20 seconds West, 281.89 feet to a point in
the easterly line of West Street;

THENCE North 20 degrees 04 minutes 45 seconds West, along the easterly line of
West Street, 219.11 feet to the corner formed by the intersection of the
easterly line of West Street with the southerly line of Hubert Street;

THENCE North 68 degrees 07 minutes 20 seconds East, along the southerly line of
Hubert Street, 416.52 feet to the point or place of BEGINNING.

The street lines described above are shown on map entitled “Map Showing a Change
in the Street System, Etc., in Connection with the Washington Market Urban
Renewal Area”, dated March 4, 1970, modified July 1, 1970, Acc. 29985 adopted by
the Board of Estimate, October 8, 1970, CAL 15 and filed in the Office of the
City Register, New York County, on November 30, 1970 as Map # 3756.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Recorded Agreements

1. Revocable Consent Agreement made by the Franchise Division and accepted and
agreed to by Tenant and US Bank National Association and recorded on May 19,
2004 in the Office of the City Register of the City of New York under CRFN
2004000314864.

2. Revocable Consent Agreement made by the Franchise Division and the IT
Division and accepted and agreed to by Tenant and US Bank National Association
and recorded on June 12, 2007 in the Office of the City Register of the City of
New York under CRFN 2007000303882.

3. Zoning Lot Description and Ownership Statement, dated 3/28/1985 and recorded
3/29/1985 in Reel 892 Page 116.

4. Map Showing a Change in the Street System, Etc., in connection with the
Washington Market Urban Renewal Area, dated March 4, 1970, modified July 1,
1970, Acc. 29985 adopted by the Board of Estimate, October 8, 1970, CAL 15 and
filed in the Office of the City Register, New York County, on November 30, 1970
as Map #3756.

5. (l) Notice of Appropriation made by the Commissioner of Transportation of the
State of New York, recorded 3/15/1999 in Reel 2836 Page 628. (Affects Streets)

With respect thereto:

a. Acquisition Map recorded 3/15/1999 in Reel 2836 Page 631.

(2) Superseding Notice of Appropriation made by the Commissioner of
Transportation of the State of New York, recorded 3/15/1999 in Reel 2836 Page
471. (Affects Streets)

With respect thereto:

a. Acquisition Map recorded 3/15/1999 in Reel 2836 Page 474.

6. State of facts shown on that certain survey dated December 16, 1986, prepared
by Earl B. Lovell – S.P. Belcher, Inc., as last redated pursuant to visual
inspection on November 13, 2007.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Form of Guaranty

Date: December     , 2007

388 Realty Owner LLC

c/o SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

Ladies and Gentlemen:

In consideration of 388 Realty Owner LLC (“Landlord”) entering into that certain
Lease with Citigroup Global Markets Inc. (“Tenant”), an indirect wholly-owned
subsidiary of Citigroup Inc., dated [December __, 2007] and relating to the real
property located at 390 Greenwich Street, New York, New York (the “Agreement”),
Citigroup Inc., a corporation incorporated under the laws of Delaware, hereby
agrees in accordance with the following:

 

1. Citigroup Inc. guarantees to Landlord the payment of the amounts owing by the
Tenant in accordance with the provisions of the Agreement (collectively, the
“Obligations”) subject to the terms set forth below (this “Guarantee”).

 

2. Notice of acceptance of this Guarantee and of default or non-payment by the
Tenant is expressly waived, and payment under this Guarantee shall be subject to
no other condition than the giving of a written request by Landlord, stating the
fact of default or non-payment, mailed to Citigroup Inc. at its offices located
at: Citigroup Inc., Corporate Treasury, 153 East 53rd Street, 5th Floor, New
York, New York 10043. Citigroup Inc. shall make payment to Landlord of any and
all amounts set forth in said written request, in immediately available funds in
lawful money of the United States, within five (5) business days of Landlord’s
delivery of said request. Landlord shall have the right to enforce this
Guarantee without pursuing any right or remedy of Landlord against Tenant or any
other party. Landlord may commence any action or proceeding based upon this
Guarantee directly against Guarantor without making Tenant or anyone else a
party defendant in such action or proceeding.

 

3. Citigroup Inc. will have all those defenses that would be available to it if
it were a primary co-obligor jointly and severally liable with Tenant, on the
Obligations. However, subject to the first sentence of this paragraph 3, the
obligations of Citigroup Inc. under this Guarantee shall in no way be impaired,
abated, deferred, diminished, modified, released, terminated or discharged, in
whole or in part, or otherwise affected, by any event, condition, occurrence,
circumstance, proceeding, action or failure to act, with or without notice to,
or the knowledge or consent of, Citigroup Inc., including, without limitation:

 

C-1



--------------------------------------------------------------------------------

  •  

any extension, amendment, modification or renewal of the Agreement or of the
Obligations;

 

  •  

any assignment, mortgage or other voluntary or involuntary transfer (whether by
operation of law or otherwise), of all or any part of Tenant’s interest in the
Agreement, or the occurrence of any such assignment, other voluntary or
involuntary transfer;

 

  •  

any right, power or privilege that Landlord may now or hereafter have against
any person, entity or collateral;

 

  •  

any waiver of any event of default, extension of time or failure to enforce any
of the Obligations; or

 

  •  

any extension, moratorium or other relief granted to the Tenant pursuant to any
applicable law or statute.

 

4. This Guarantee and the obligations of Citigroup Inc. hereunder shall be
irrevocably valid with respect to any claims asserted by Landlord prior to the
date upon which the earlier to occur of:

 

  •  

return by Landlord of the original of this Guarantee; or

 

 

•

 

the close of business in New York on the first (1st) anniversary of the end of
the term of the Agreement (“Final Termination Date”).

No claim by Landlord may be asserted under this Guarantee after the Final
Termination Date.

 

5. This Guarantee shall be binding upon Citigroup Inc. and its successors and
assigns, and shall inure to the benefit of and may be enforced by the successors
and assigns of Landlord or by any party to whom Landlord’s interest in the
Agreement or any part thereof, including the rents, may be assigned whether by
way of mortgage or otherwise. Wherever in this Guarantee reference is made to
either Landlord or Tenant, the same shall be deemed to refer also to the then
successor or assign of Landlord or Tenant.

 

6. Citigroup Inc. represents and warrants to Landlord that as of the date
hereof: (a) Citigroup Inc. has full power, authority and legal right to execute,
deliver, perform and observe this Guarantee, including, without limitation, the
payment of all moneys hereunder; (b) the execution, delivery and performance by
Citigroup Inc. of this Guarantee have been duly authorized by all necessary
corporate action; and (c) this Guarantee constitutes the legal, valid and
binding obligation of Citigroup Inc., enforceable in accordance with its terms.

 

7.

Citigroup Inc. hereby waives any and all rights of subrogation (if any) which it
may have against Tenant as a result of actions taken or amounts paid in
connection with or

 

C-2



--------------------------------------------------------------------------------

 

relating to this Guarantee or to the Agreement until satisfaction and payment in
full of all of the Obligations.

 

8. No more than two (2) times during any calendar year, Citigroup Inc. shall,
within ten (10) business days following request by Landlord, execute,
acknowledge and deliver to Landlord a statement certifying that this Guarantee
is unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating such
modifications) and that to the best of the certifying party’s knowledge,
Citigroup Inc. is not in default hereunder (or if there is such a default,
describing such default in reasonable detail).

 

9. This Guarantee shall be governed by and construed in accordance with the laws
of the State of New York. Citigroup Inc. shall be obligated to make payment
hereunder only at the principal office of Citigroup Inc. in New York, New York.

Citigroup Inc. shall have no obligation to make payment or take action hereunder
during any period when payment by the Tenant, in accordance with the provisions
of the Agreement, would constitute a violation of any applicable laws (other
than bankruptcy, liquidation, reorganization or similar laws affecting the
enforcement of the rights of creditors generally).

IN WITNESS WHEREOF, Citigroup Inc. has caused these presents to be executed by
its duly authorized officer this      day of December, 2007.

 

Very truly yours, CITIGROUP INC. By:  

 

STATE OF NEW YORK   )   : ss.: COUNTY OF NEW YORK   )

On this      day of December, in the year 2007, before me, the undersigned, a
Notary Public in and for said State, personally appeared                     ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the                              of                              and
acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the person, or the entity upon behalf of
which the person acted, executed the instrument.

 

      Notary Public

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

Superior Mortgagee SNDA Agreement

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT, dated the      day of                     , 200   by and among
                     (including its successors and assigns), [as agent]
(hereinafter called “Mortgagee“),                                         , a
                                        , having an office at
                                         (hereinafter called “Landlord”) and
                                        , a
                                         having an office at 388 Greenwich
Street, New York, New York 10013 (hereinafter called “Tenant”).

W I T N E S S E T H:

WHEREAS, Tenant has entered into a certain lease dated as of the date hereof
with Landlord (such lease, as the same may be amended, is hereinafter called the
“lease” or the “Lease”), covering the entire land and improvements thereon
commonly known as 390 Greenwich Street and located in New York, New York, as
more particularly described on Schedule A attached hereto;

WHEREAS, Tenant has entered into a certain Reciprocal Easement Agreement
respecting the Premises and 390 Greenwich Street, New York, New York, a copy of
which is annexed to the Lease (the “REA”); and

WHEREAS, [certain lenders for which Mortgagee is acting as agent have made]
Mortgagee has made a certain mortgage loan to the Landlord (hereinafter called
the “Mortgage”; the documents entered into in connection therewith, as the same
may be amended, restated, supplemented, replaced, consolidated, or otherwise
modified from time to time, the “Mortgage Loan Documents”) and the parties
desire to set forth their agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and of the sum of One Dollar
($1.00) by each party in hand paid to the other, the receipt of which is hereby
acknowledged, it is hereby agreed as follows:

1. Subject to the terms and conditions hereof, the lease and the REA shall be
subject and subordinate in each and every respect to the lien of the Mortgage
insofar as it affects the real property of which the Premises form a part, and
to all renewals, modifications, consolidations, replacements and extensions
thereof, to the full extent of the principal sum secured thereby and interest
thereon and other sums payable thereunder and the Mortgage Loan Documents.

 

D-1



--------------------------------------------------------------------------------

2. Tenant agrees that after notice is given to Tenant by Mortgagee it will
attorn to and recognize Mortgagee, any purchaser at a foreclosure sale under the
Mortgage, any transferees by deed in lieu of foreclosure of the Mortgage, and
the successors and assigns of Mortgagee or any such purchasers or transferees
who acquire the premises demised (the “Premises”) under the Lease (any of such
parties is herein referred to as an “Acquiring Party”) in the event of any suit,
action or proceeding for the foreclosure of the Mortgage or to enforce any
rights thereunder, any judicial sale or execution or other sale of the Premises
or the giving of a deed in lieu of foreclosure of any default under the Mortgage
or, with respect to Mortgagee, after any event of default under the Mortgage
Loan Documents pursuant to which Mortgagee has the right and elects to exercise
the rights of Landlord under the Lease (each, an “Attornment Event”), as its
landlord for the unexpired balance (and any extensions, if exercised) of the
term of the Lease upon the terms and conditions set forth in the Lease and this
Agreement. Such attornment is to be effective as of the date that such
Attornment Event occurs, without the execution of any further agreement.
However, Tenant and the Acquiring Party agree to confirm the provisions of this
Agreement in writing upon the request of either party.

3. In the event that it should become necessary to foreclose the Mortgage,
Mortgagee thereunder or any Acquiring Party will not terminate the Lease nor the
REA nor join Tenant in summary or foreclosure proceedings (unless Tenant is a
necessary party thereto under law), nor disturb the possession of Tenant, nor
diminish or interfere with Tenant’s rights and privileges under the Lease or the
REA or any extensions or renewals of the Lease entered into pursuant to the
Lease or consented to by Mortgagee, as applicable, so long as Tenant is not in
default, after any applicable notice and grace period, under any of the terms,
covenants, or conditions of the Lease and the REA, as the case may be.

4. In the event that Mortgagee or an Acquiring Party shall succeed to the
interest of Landlord under the Lease (the date of such succession being
hereinafter called the “Succession Date“), so long as Tenant is not in default,
after any applicable notice and grace period, under any of the terms, covenants,
or conditions of the Lease, Mortgagee or the Acquiring Party, as the case may
be, shall not disturb the possession of Tenant and shall be bound by all of
Landlord’s obligations under the Lease and the REA; provided that neither the
Mortgagee nor any Acquiring Party shall be:

(a) liable for any act or omission or negligence or failure or default of any
prior landlord (including Landlord) to comply with any of its obligations under
the Lease or the REA, except to the extent that (1) such act or omission
constitutes a default by landlord under the Lease or the REA and continues after
the Succession Date, and (2) Mortgagee’s or Acquiring Party’s liability is
limited to the effects of the continuation of such act or omission from and
after the Succession Date and shall not include any liability of any prior
landlord (including Landlord) which accrued prior to the Succession Date; or

 

D-2



--------------------------------------------------------------------------------

(b) liable for the return of any security deposit, except to the extent such
security deposit shall have been paid over (or assigned, in case of any letter
of credit) to the Mortgagee or Acquiring Party; or

(c) subject to any counterclaims, offsets or defenses which Tenant might have
against any prior landlord (including Landlord) except to the extent (1) that
such counterclaims, offsets or defenses shall have accrued in accordance with
the terms of the Lease or the REA, as applicable, including, without limitation,
any offsets with respect to Landlord Reimbursement Amounts (as defined in the
Lease) or (2) the basis for such counterclaims, offsets or defenses continue to
exist from and after the Succession Date; provided that Mortgagee receives
notice thereof in accordance with the Lease or the REA, as applicable; or

(d) bound by any rent or additional rent which Tenant might have paid for more
than the current month to any prior landlord, including Landlord, under the
Lease (other than customary prepayments of operating expense and real estate tax
and Landlord Reimbursement Amounts); or

(e) bound by any amendment or modification of the Lease or REA made without its
consent, other than an amendment or modification entered into to confirm the
exercise of a specific right or option under the Lease in accordance with all of
the material terms of the Lease governing the exercise of such specific right or
option.

[Clauses (a) through (e) shall not apply where the mortgagee of Superior Lessor
(in the case of a Superior Lease) is an affiliate of Landlord]

5. Tenant agrees to give the Mortgagee and/or Acquiring Party, as applicable, a
copy of any notice of default served upon the Landlord by Tenant at such time as
such notice is served upon Landlord, provided that prior to being obligated to
give notice to any Acquiring Party, Tenant has been notified, in writing (by way
of Notice of Assignment of Rents and Leases, or otherwise), of the address of
the Acquiring Party. No termination of the Lease as a result of such default
will be effective as against Mortgagee unless it has received the aforementioned
notice and the same opportunity to cure provided to Landlord under the Lease,
running from the date Mortgagee receives such notice.

6. Mortgagee hereby consents to the Lease and, subject to the provisions of
Paragraph 4 hereof, all of the terms and conditions thereof, and the terms of
the Mortgage shall not affect such terms and conditions of the Lease.

7. Any notice, statement, demand, consent, approval or other communication
required or permitted to be given, rendered or made hereunder (hereinafter
collectively called “notices”) shall be in writing (whether or not so stated
elsewhere in this agreement) and shall be deemed to have been properly given,
rendered or made only if sent by (a) registered or certified mail, return
receipt requested, posted in a United States

 

D-3



--------------------------------------------------------------------------------

post office station or letter box in the continental United States,
(b) nationally recognized overnight courier (e.g., Federal Express) with
verification of delivery requested or (c) personal delivery with verification of
delivery requested, in any of such cases addressed to the other party as
follows:

 

 

If to Mortgagee:

       

with a copy to:

       

If to Landlord:

       

with a copy to:

       

If to Tenant:

       

with a copy to:

       

with an additional copy to:

     

and shall be deemed to have been given, rendered or made (i) if mailed, on the
second Business Day following the day so mailed, unless mailed to a location
outside of the State of New York, in which case it shall be deemed to have been
given, rendered or made on the third Business Day after the day so mailed,
(ii) if sent by nationally recognized overnight courier, on the first Business
Day following the day sent or (iii) if sent by personal delivery, when delivered
and receipted by the party to whom addressed (or on the date that such receipt
is refused, if applicable). Each party may designate a change of

 

D-4



--------------------------------------------------------------------------------

address (or substitute parties for notice) by notice to the other, given at
least fifteen (15) days before such change of address or notice party is to
become effective. For purposes of this Agreement the term “Business Day” means
any day that the New York Stock Exchange is open for business.

8. The liability of Mortgagee for the performance of any obligation of Landlord
under the Lease shall be limited to Mortgagee’s interest in the Premises (which
shall be deemed to include the proceeds of any insurance, condemnation, sale or
refinancing proceeds received by Mortgagee or an Acquiring Party with respect to
all or any portion of the Premises), and Tenant hereby agrees that any monetary
judgment it may obtain against Mortgagee as a result of Mortgagee’s failure, as
Landlord, to perform any of Landlord’s obligations under the Lease shall be
enforceable solely against Mortgagee’s interest in the Premises. Notwithstanding
the foregoing, Mortgagee shall not, by virtue of the Mortgage, be or become a
mortgagee-in-possession or become subject to any liability or obligation under
the Lease or otherwise until Mortgagee shall have acquired the interest of
Landlord in the Premises, by foreclosure or otherwise.

9. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, and their successors and assigns.

10. Tenant acknowledges notice of the Mortgage and assignment of rents and
leases from the Landlord for the benefit of the Mortgagee. Tenant agrees to
continue making payments of rents and other amounts owed by Tenant under the
Lease to the Landlord until notified otherwise in writing by the Mortgagee, and
after receipt of such notice the Tenant agrees thereafter to make all such
payments to the Mortgagee, without any further inquiry on the part of the
Tenant, and Landlord consents to such payments made to the Mortgagee and
Landlord waives and releases any claim it may have against Tenant for any sum
paid by Tenant to Mortgagee pursuant to any such demand. This Agreement
constitutes the entire agreement between the Mortgagee and Tenant regarding the
subordination and non-disturbance of the Lease and the REA to the Mortgage. If
this Agreement conflicts with the Lease or the REA, as applicable, then this
Agreement shall govern as between the parties and their successors and assigns
and any Acquiring Party.

11. This Agreement shall be governed by the laws of the State of New York,
excluding such state’s principles of conflict of laws.

12. This Agreement may be amended, discharged or terminated, or any of its
provisions waived, only by a written instrument executed by the party to be
charged.

13. Tenant, Landlord and the Mortgagee hereby irrevocably waive all right to
trial by jury in any action, proceeding or counterclaim arising out of or
relating to this Agreement.

 

D-5



--------------------------------------------------------------------------------

14. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

D-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed these presents the day and
year first above written.

 

MORTGAGEE: By:  

 

Name:   Title:   LANDLORD: By:  

 

Name:   Title:   TENANT: By:  

 

Name:   Title:  

 

D-7



--------------------------------------------------------------------------------

STATE OF NEW YORK   )     )   ss.: COUNTY OF NEW YORK   )  

On the      day of                     , 200  , before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their/ capacity(ies), and that by,
his/her/their signature(s) on the instrument, the individuals) or the person
upon behalf of which the individuals acted, executed the instrument.

 

  Notary Public

 

STATE OF NEW YORK   )     )   ss.: COUNTY OF NEW YORK   )  

On the      day of                     , 200  , before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their/ capacity(ies), and that by,
his/her/their signature(s) on the instrument, the individuals) or the person
upon behalf of which the individuals acted, executed the instrument.

 

  Notary Public

 

D-8



--------------------------------------------------------------------------------

STATE OF NEW YORK   )     )   ss.: COUNTY OF NEW YORK   )  

On the      day of                     , 200  , before me, the undersigned, a
Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their/ capacity(ies), and that by,
his/her/their signature(s) on the instrument, the individuals) or the person
upon behalf of which the individuals acted, executed the instrument.

 

  Notary Public

 

D-9



--------------------------------------------------------------------------------

SCHEDULE A

Description of Premises

 

D-10



--------------------------------------------------------------------------------

EXHIBIT E

Not Used

 

E-12



--------------------------------------------------------------------------------

EXHIBIT F

Not Used

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

Landlord’s Non-Disturbance Agreement

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT made as of the      day of                     , 200   by and
among                              (hereinafter called “Landlord”),
                                         (hereinafter called “Tenant”), and
                                         (hereinafter called “Subtenant”).

W I T N E S S E T H:

WHEREAS, Landlord is the landlord under that certain lease dated as of
                    , 2005 between Landlord, as lessor, and Tenant, as lessee
(hereinafter called the “Overlease”), covering the entire premises (hereinafter
called the “Demised Premises”) in the building known as 390 Greenwich Street,
New York, New York (hereinafter called the “Building”) on land more particularly
described in Exhibit A annexed hereto; and

WHEREAS, a portion of the Demised Premises comprised of                     
(hereinafter called the “Sublease Premises”) has been subleased to Subtenant
pursuant to that certain sublease dated as of                     , 20    
between Tenant, as sublessor, and Subtenant, as sublessee (hereinafter called
the “Sublease”).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration in hand paid, the parties hereto agree as follows:

1. So long as Subtenant is not in default, after notice and the lapse of any
applicable grace period, in the performance of any terms, covenants and
conditions to be performed on its part under the Sublease, then in such event:

(a) Unless any applicable law requires same, Subtenant shall not be joined as a
party defendant in any action or proceeding which may be instituted or taken by
the Landlord for the purpose of terminating the Overlease by reason of any
default thereunder;

(b) Subtenant shall not be evicted from the Sublease Premises nor shall any of
Subtenant’s rights under the Sublease be affected in any way by reason of any
default under the Overlease, and

(c) Subtenant’s leasehold estate under the Sublease shall not be terminated or
disturbed by reason of any default under the Overlease.

2. (a) If Landlord shall succeed to the rights of Tenant under the Sublease by
termination of the Overlease or the expiration of the term thereof or

 

G-1



--------------------------------------------------------------------------------

otherwise, Landlord, as Subtenant’s landlord under said Sublease, shall accept
Subtenant’s attornment and Subtenant agrees to so attorn and recognize Landlord
as Subtenant’s landlord under said Sublease without further requirement for
execution and delivery of any instrument to further evidence the attornment set
forth herein. Subtenant or Landlord will, each within ten (10) business days
after demand of the other, execute and deliver any instrument that may
reasonably be required to evidence such attornment.

(b) Subject to the provisions of subparagraph 2(c) below, upon any such
attornment and recognition, the Sublease shall continue in full force and effect
as, or as if it were, a direct lease between Landlord and Subtenant upon all of
the then executory terms, conditions and covenants as are set forth in the
Sublease (as the same incorporates by reference the Overlease, notwithstanding
the termination of the Overlease), and shall be applicable after such
attornment, provided, to the extent that Landlord has any rights under the
Overlease which are applicable to the Demised Premises and are in addition to
the rights of the lessor under the Sublease, such rights shall be deemed
incorporated into the Sublease, notwithstanding the termination of the
Overlease; and provided, further that Landlord shall not be (i) subject to any
credits, offsets, defenses or claims which Subtenant might have against Tenant;
nor (ii) bound by any rent which Subtenant might have paid for more than the
current month to Tenant (other than customary prepayments of Taxes and Operating
Expenses), unless such prepayment shall have been made with Landlord’s prior
written consent; nor (iii) liable for any act or omission of Tenant; nor
(iv) bound by any covenant to undertake or complete any improvement to the
Sublease Premises or the Building; nor (v) be required to account for any
security deposit other than any security deposit actually delivered to Landlord;
nor (vi) liable for any payment to Subtenant of any sums, or the granting to
Subtenant of any credit, in the nature of a contribution towards the cost of
preparing, furnishing or moving into the Sublease Premises or any portion
thereof; nor (vii) bound by any amendment, modification or surrender of the
Sublease made without Landlord’s prior written consent, other than an amendment
or modification entered into to confirm the exercise of a specific right or
option under the Sublease in accordance with all of the material terms of the
Sublease governing the exercise of such specific right or option. Subtenant
waives the provisions of any statute or rule of law now or hereafter in effect
that may give or purport to give it any right or election to terminate or
otherwise adversely affect the Sublease or the obligations of Subtenant
thereunder by reason of any action or proceeding for the purpose of terminating
the Overlease by reason of any default thereunder.

(c) Notwithstanding anything to the contrary contained herein, in the event that
the rental rate set forth in the Sublease, on a per rentable square foot basis
(including fixed rent and additional rent on account of real estate taxes,
operating expenses and electricity), after taking into account all rent
concessions provided for in the Sublease, is less than the Minimum Sublease Rent
(as such term is defined in Section 7.09 of the Lease), the Sublease shall be
deemed to be automatically amended effective as of the date of the
aforementioned attornment and recognition so that from and after the

 

G-2



--------------------------------------------------------------------------------

date of such attornment and recognition, the rental rate payable under the
Sublease shall be increased to an amount that is equal to all of the same
economic terms and conditions (including fixed rent and additional rent on
account of real estate taxes, operating expenses and electricity) that would
have been applicable as between Landlord and Tenant under the Overlease with
respect to the Sublease Premises for the period commencing on such date of
attornment and ending on the expiration date of the such Sublease. Subtenant or
Landlord will, each within ten (10) business days after demand of the other,
execute and deliver an amendment to the Sublease, in form reasonably
satisfactory to Landlord and Subtenant, setting forth such increase in the
rental rate payable under the Sublease to the Lease Rent; provided, however,
that the absence of such written amendment shall not, in any event, affect the
automatic rental increase described herein.

3. The Sublease now is and shall remain subject and subordinate to the Overlease
and to any ground or underlying lease affecting the Demised Premises and to all
renewals and replacements, extensions, consolidations and modifications thereof,
and to all other matters to which the Overlease shall be subordinate, subject to
the terms and conditions of this Agreement.

4. This Agreement shall be binding upon and shall inure to the benefit of the
respective parties hereto, their successor and assigns.

5. This Agreement may not be modified except by an agreement in writing signed
by the parties or their respective successors in interest.

6. Any notice, statement, demand, consent, approval or other communication
(collectively, “notices”) required or permitted to be given, rendered or made
pursuant to, under, or by virtue of this Agreement (or any amendment to the
Sublease made pursuant hereto) must be in writing and shall be deemed to have
been properly given, rendered or made only if sent by (a) registered or
certified mail, return receipt requested, posted in a United States post office
station or letter box in the continental United States, (b) nationally
recognized overnight courier (e.g., Federal Express) with verification of
delivery requested or (c) personal delivery with verification of delivery
requested, in any of such cases addressed to the party for whom intended at its
address set forth above. Notices shall be deemed to have been given, rendered
and made (i) if mailed, on the second Business Day following the day so mailed,
unless mailed to a location outside of the State of New York, in which case it
shall be deemed to have been given, rendered or made on the third Business Day
after the day so mailed, (ii) if sent by nationally recognized overnight
courier, on the first Business Day following the day sent or (iii) if sent by
personal delivery, when delivered and receipted by the party to whom addressed
(or on the date that such receipt is refused, if applicable). Each party may
designate a change of address (or substitute parties for notice) by notice to
the others, given at least fifteen (15) days before such change of address or
notice party is to become effective.

[Signatures follow]

 

G-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto.

 

LANDLORD: By:  

 

Name:   Title:   TENANT: By:  

 

Name:   Title:   SUBTENANT: By:  

 

Name:   Title:  

 

G-4



--------------------------------------------------------------------------------

EXHIBIT H

Not Used

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I-1

Form of Memorandum of Lease

MEMORANDUM OF LEASE

between

388 REALTY OWNER LLC,

as Landlord

and

CITIGROUP GLOBAL MARKETS INC.

as Tenant

Dated: As of December     , 2007

Location of Premises

City, County and State of New York

 

    Address:    390 Greenwich Street           Section:              Block:   
          Lot:         

 

 

      Record and Return to:             Paul, Hastings, Janofsky & Walker LLP   
         75 East 55th Street               New York, New York 10022            
Attention: David M. Brooks, Esq.      



--------------------------------------------------------------------------------

MEMORANDUM OF LEASE

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Lease.

 

NAME AND ADDRESS

OF LANDLORD:

  

388 Realty Owner LLC

c/o SL Green Realty Corp.

420 Lexington Avenue

New York, New York 10170

NAME AND ADDRESS

OF TENANT:

  

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

DATE OF LEASE:    As of December     , 2007

DESCRIPTION OF

PREMISES:

   The Premises consist of the land and improvements (the “Building”) thereon
located 390 Greenwich Street, New York, New York such land being more
particularly described in Schedule A attached hereto (the “Real Property”).

COMMENCEMENT

DATE OF INITIAL

TERM:

   December     , 2007

EXPIRATION DATE OF

INITIAL TERM:

   December     , 2020

RIGHT TO GRANT

EASEMENTS

   Tenant has the right to grant certain easements which burden the Real
Property as more particularly described in Article 33 of the Lease. RENEWAL
TERMS:    The Lease contains three (3) ten (10) year extension options. The
extension options are more particularly described in Article 36 of the Lease.

RIGHT TO GRANT

LEASEHOLD

MORTGAGES

   During the period that Tenant leases the entire Building, Tenant may subject
its interest in the Lease and the leasehold interest created thereby may at any
time and from time to time be, directly or indirectly, to one or more leasehold
mortgages. The holders of any such leasehold mortgages shall be entitled to
certain rights under the Lease as more particularly set forth in the Lease,
including Article 43 thereof.

 

I-1



--------------------------------------------------------------------------------

RIGHT OF FIRST OFFER

TO PURCHASE:

   The Lease contains a right of first offer to purchase the Premises or
interests therein, as more particularly described in Article 44 of the Lease.

NAMING AND SIGNAGE

RIGHTS:

   Tenant has the right to name the Building, and Tenant has exclusive rights
with respect to signs, banners, flags, monuments, kiosks and other means of
identification, as more particularly described in Articles 16 of the Lease.
ROOFTOP RIGHTS:    Tenant has exclusive rights with respect to the rooftop of
the Building, as more particularly described in Article 39 of the Lease.

SURVIVING

OBLIGATIONS:

   Landlord’s obligations pursuant to Section 3.05(a) of the lease will survive
the termination of the Lease

This instrument is intended to be only a Memorandum of Lease, reference to which
is hereby made for all of the terms, conditions and covenants of the parties.
This instrument shall not be construed to modify, change, vary or interpret said
Lease or any of the terms, covenants or conditions thereof. In all instances,
reference to the Lease should be made for a full description of the rights and
obligations of the parties. The recordation of this Memorandum is in lieu of,
and with like effect as, the recordation of the Lease.

[signatures follow]

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Memorandum of
Lease on the date hereinabove first set forth.

 

WITNESS:   LANDLORD: By:  

 

    388 REALTY OWNER LLC, a Delaware limited liability company   Print Name    
      By:   388 Realty Mezz LLC, a Delaware limited liability company, its sole
member       By:   Building Exchange Company, a Virginia corporation, its sole
member       By:  

 

      Name:         Title:   WITNESS:   TENANT: By:  

 

    CITIGROUP GLOBAL MARKETS INC., a New York corporation   Print Name          
By:  

 

      Name:         Title:  

 

I-3



--------------------------------------------------------------------------------

State of New York       }   SS: County of New York    

On the      day of                      in the year 2007 before me, the
undersigned, a Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s) or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

  Notary Public

 

State of New York       }   SS: County of New York    

On the      day of                      in the year 2007 before me, the
undersigned, a Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s) or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

  Notary Public

 

I-4



--------------------------------------------------------------------------------

SCHEDULE A

Legal Description

 

I-5



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF TERMINATION OF MEMORANDUM OF LEASE

 

 

388 REALTY OWNER LLC,

(Landlord)

- and -

 

 

CITIGROUP GLOBAL MARKETS INC.,

(Tenant)

 

 

TERMINATION OF

MEMORANDUM OF LEASE

 

 

 

    Dated:  

 

          Location:   390 Greenwich Street           Section:  

 

             Block:   186           Lot:   1           County:   New York      

PREPARED BY AND UPON

RECORDATION RETURN TO:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Jonathan L. Mechanic, Esq.

 

 

 

I-2-1



--------------------------------------------------------------------------------

TERMINATION OF

MEMORANDUM OF LEASE

THIS TERMINATION OF MEMORANDUM OF LEASE, dated as of the      day of
                    , 20     (this “Termination”) by and between 388 REALTY
OWNER LLC, a Delaware limited liability company, having an office at c/o SL
Green Realty Corp., 420 Lexington Avenue, New York, New York 10170 (“Landlord”)
and CITIGROUP GLOBAL MARKETS INC., a New York corporation, having an office at
388 Greenwich Street, New York, New York 10013 (“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant are parties to a certain Lease, dated as of
December     , 2007 (“Lease”) pursuant to which Landlord leased to Tenant, and
Tenant hired from Landlord, that certain building commonly known as 390
Greenwich Street, New York, New York, more particularly bounded and described as
set forth in Schedule 1 annexed hereto; and

WHEREAS, in accordance with Section 291-c of the New York State Real Property
Law and Section 31.01 of the Lease, the parties recorded a memorandum of lease
(the “Memorandum”) summarizing certain (but not all) of the provisions,
covenants and conditions set forth in the Lease;

NOW, THEREFORE, Landlord and Tenant declare as follows:

1. Memorandum of Lease. The Memorandum was recorded in the office of the
Register of The City of New York on                                         ,
20    , bearing City Register File No. (CFRN)                     .

2. Termination of Lease. The Lease has terminated and is of no further force and
effect.

3. Termination of Memorandum of Lease. In connection with the termination of the
Lease, the Memorandum is of no further force and effect and the parties hereto
wish to terminate the Memorandum pursuant to the recordation of this
Termination.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

I-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this
Termination as of the date first set forth above.

 

LANDLORD: 388 REALTY OWNER LLC, a Delaware limited liability company

By:

  388 Realty Mezz LLC, a Delaware limited liability company, its sole member

By:

  Building Exchange Company, a Virginia corporation, its sole member

By:

 

 

Name:

 

Title:

  TENANT: CITIGROUP GLOBAL MARKETS INC., a New York corporation

By:

 

 

Name:

 

Title:

 

 

I-2-3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF NEW YORK

   }        SS.:

COUNTY OF NEW YORK

    

On the      day of                      in the year 20    , before me, the
undersigned, a Notary Public in and for said state, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

  Notary Public

 

STATE OF NEW YORK

   }        SS.:

COUNTY OF NEW YORK

    

On the      day of                      in the year 20    , before me, the
undersigned, a Notary Public in and for said state, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

  Notary Public

 

I-2-4



--------------------------------------------------------------------------------

Schedule 1

Legal Description

Parcel II (Block 216 Lot 1)

ALL that certain lot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County, and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the southerly line of
Hubert Street with the westerly line of Greenwich Street;

RUNNING THENCE South 21 degrees 28 minutes 00 seconds East, along the westerly
line of Greenwich Street, 210.01 feet;

THENCE South 68 degrees 07 minutes 20 seconds West, 140.00 feet;

THENCE South 21 degrees 52 minutes 40 seconds East, 9.00 feet;

THENCE South 68 degrees 07 minutes 20 seconds West, 281.89 feet to a point in
the easterly line of West Street;

THENCE North 20 degrees 04 minutes 45 seconds West, along the easterly line of
West Street, 219.11 feet to the corner formed by the intersection of the
easterly line of West Street with the southerly line of Hubert Street;

THENCE North 68 degrees 07 minutes 20 seconds East, along the southerly line of
Hubert Street, 416.52 feet to the point or place of BEGINNING.

The street lines described above are shown on map entitled “Map Showing a Change
in the Street System, Etc., in Connection with the Washington Market Urban
Renewal Area”, dated March 4, 1970, modified July 1, 1970, Acc. 29985 adopted by
the Board of Estimate, October 8, 1970, CAL 15 and filed in the Office of the
City Register, New York County, on November 30, 1970 as Map # 3756.

 

I-2-5



--------------------------------------------------------------------------------

EXHIBIT J

ARTICLE 19

Damage or Destruction

19.01. For purposes of this lease, the following terms shall have the following
meanings:

(a) the term “Leasehold Improvements” shall mean all improvements heretofore or
hereafter made to portions of the Premises other than portions of the Premises
constituting Base Elements.

(b) the term “Base Elements” shall mean the structure, core and shell of the
Building and the Building’s Systems.

(c) the term “Building Systems” shall mean (1) the elevators and escalators of
the Building; (2) the window washing and waste compacting and removal equipment
of the Building; (3) the core toilets and utility closets of the Building, and
all fixtures and equipment installed therein; (4) the electrical, HVAC,
mechanical, chilled water, condenser water, plumbing, domestic water, sanitary,
sprinkler, fire control, alarm and prevention, BMS, life safety and security
systems (including, without limitation, all core Class-E devices) and other
facilities of the Building (together with all related equipment), brought to and
including, but not beyond, the point on each floor of the Building at which such
systems connect to horizontal distribution facilities; provided, however that,
notwithstanding anything contained in this clause (4) to the contrary, the
following shall be considered part of the Building Systems: (x) the entire main
distribution loop of the sprinkler system on each floor of the Building and
(y) the entire HVAC system on each floor of the Building; and (5) raised floors.

19.02. If the Building or the Premises shall be partially or totally damaged or
destroyed by fire or other casualty (and if this lease shall not be terminated
as hereinafter provided in this Article 19), then:

(a) Landlord shall promptly settle any insurance claims and repair the damage to
and restore and rebuild the Base Elements (subject to changes thereto
necessitated by Legal Requirements) diligently and in a workmanlike manner
(herein called “Landlord’s Restoration Obligation”), and

(b) Tenant shall repair the damage to and restore such portion of the Leasehold
Improvements on such floor (or, in the case of a floor on which Tenant is not a
full-floor tenant, the portion of such floor demised to Tenant) as Tenant shall
deem desirable but at a minimum shall include drop ceilings, lighting and HVAC
distribution commensurate with a usable open floor plan (herein collectively
called the “Improvements Restoration Work”),

 

J-1



--------------------------------------------------------------------------------

which Landlord’s Restoration Obligation and Improvements Restoration Work shall
be performed diligently and in a workmanlike manner. Landlord and Tenant shall
each use all commercially reasonable efforts to coordinate the performance of
Landlord’s Restoration Work and the Improvements Restoration in such a manner
that there will not be delays (except to a de minimis extent) in the performance
of Landlord’s Restoration Obligation and Tenant’s Improvements Restoration Work
(e.g., in connection with the scheduling of freight elevator service).

The Improvements Restoration Work shall be deemed to constitute Alterations for
the purposes of Article 11. The proceeds of policies providing coverage for
Leasehold Improvements shall be paid to Tenant, to be used by Tenant to perform
the Improvements Restoration Work, to the extent Tenant is to perform the same,
and after the completion of the Improvements Restoration Work, any excess may be
retained by Tenant. If this lease shall be terminated by Landlord or Tenant
pursuant to this Article 19, then Tenant shall retain the proceeds of policies
providing coverage for Leasehold Improvements. Tenant shall be solely
responsible for (1) the amount of any deductible under the policy insuring the
Leasehold Improvements and (2) the amount, if any, by which the cost of the
Improvements Restoration Work exceeds the available insurance proceeds therefor.

19.03. If all or part of the Premises shall be damaged or destroyed or rendered
completely or partially untenantable or inaccessible on account of fire or other
casualty, the Fixed Rent and the other amounts payable by Tenant hereunder shall
be abated in the proportion that the untenantable area of the Premises bears to
the total area of the Premises for the period from the date of the damage or
destruction to:

(a) the date by which Tenant, acting diligently following Landlord’s restoration
of the damage to the Base Elements has or could have restored the Leasehold
Improvements and Tenant’s Property and re-commenced the conduct of business from
the affected portion of the Premises, or

(b) if the Premises are so damaged or destroyed that the Premises are rendered
untenantable due to insufficient access to the Premises, the date on which the
Premises shall be made tenantable and sufficient access thereto shall be
available;

provided, however, in the case of (a) or (b) above, should Tenant or any of its
subtenants reoccupy a portion of the Premises for the conduct of business prior
to the date that the Premises are substantially repaired or made tenantable, the
Fixed Rent and the other amounts payable hereunder by Tenant allocable to such
reoccupied portion, based upon the proportion which the area of the reoccupied
portion of the Premises bears to the total area of the Premises, shall be
payable by Tenant from the date of such occupancy. For purposes of this Article
19, the term “untenantable” shall mean inaccessible or unusable for the normal
conduct of Tenant’s (or any of its subtenant’s) business in a manner which is
consistent with Tenant’s (or such subtenant’s) use prior to the occurrence of
the casualty in question and Tenant ceases the operation of its business

 

J-2-2



--------------------------------------------------------------------------------

within the Premises (or the portion thereof deemed “untenantable”, as the case
may be) other than to the limited extent of Tenant’s security personnel for the
preservation of Tenant’s property, Tenant’s insurance adjusters, and/or a
minimal number of Tenant’s employees for file retrieval, planning of temporary
relocation and other disaster recovery functions (collectively, “Disaster
Functions”). In the event that a portion of any floor of the Premises is
rendered untenantable and in Tenant’s good faith judgment Tenant cannot use the
tenantable portion of such floor for the conduct of Tenant’s (or any of its
subtenant’s) business in a manner which is consistent with Tenant’s (or such
subtenant’s) use prior to the occurrence of such casualty and Tenant (or such
subtenant) ceases the operation of its business within the entire floor (except
for Disaster Functions), such entire floor shall be deemed to be untenantable.
In the event that a portion of the Premises is rendered untenantable and in
Tenant’s good faith judgment Tenant cannot use the tenantable portion of the
Premises for the conduct of Tenant’s business in a manner which is consistent
with Tenant’s use prior to the occurrence of such casualty and Tenant ceases the
operation of its business within the entire Premises (except for Disaster
Functions), the entire Premises shall be deemed to be untenantable.

19.04. (a) (x) If (i) the Building shall be seventy-five (75%) percent or more
damaged or destroyed by fire or other casualty such that the completion of
Landlord’s Restoration Obligation requires more than eighteen (18) months to
complete, (ii) forty percent (40%) or more of the rentable area of the Premises
shall be rendered untenantable due to damage or destruction to the Building such
that the completion of Landlord’s Restoration Obligation in connection therewith
requires more than eighteen (18) months to complete, (iii) the Building shall be
so damaged or destroyed by fire or other casualty that Landlord’s Restoration
Obligation requires the expenditure of more than forty (40%) percent of the full
insurable value of the Building immediately prior to the casualty (in the case
of (i), (ii) or (iii), as estimated by a reputable contractor, registered
architect or licensed professional engineer designated by Landlord subject to
Tenant’s approval, which approval Tenant shall not unreasonably withhold,
condition or delay (herein called “Landlord’s Expert”) or (y) if the Premises
shall be totally or substantially (i.e., for this purpose, more than fifty
percent (50%)) damaged or destroyed and it would require one hundred eighty
(180) days (or in the case of the last year of the Term, ninety (90) days) or
more to complete Landlord’s Restoration Obligation during the last two (2) years
of the Term (as estimated in any such case by Landlord’s Expert), and, if the
circumstances set forth in clause (x)(i), (ii) or (iii) above have occurred,
then in any such case Landlord may terminate this lease by giving Tenant notice
to such effect (herein called “Landlord’s Casualty Termination Notice”) as soon
as practicable under the circumstances and in any event within ninety (90) days
after the date of the casualty, and upon the giving of such notice this lease
and the term and estate hereby granted shall terminate as of the date set forth
in such notice (provided, however, that if Tenant is then in occupancy of the
Premises, Tenant shall have the right, to be exercised by written notice to
Landlord given within thirty (30) days after Tenant’s receipt of Landlord’s
termination notice, to extend the date set forth in Landlord’s termination
notice to a date up to one hundred eighty (180) days after the giving of
Landlord’s termination notice).

 

J-2-3



--------------------------------------------------------------------------------

(b) In the case of any damage or destruction mentioned in this Article 19 that
shall affect twenty percent (20%) or more of the rentable area of the Premises,
Tenant, subject to the thirty (30) day cure period set forth in the last
sentence of this Section 19.04(b), may terminate this lease by notice given to
Landlord in accordance with the last sentence of this Section 19.04(b) if
Landlord shall not have completed Landlord’s Restoration Obligation on or before
the Restoration Completion Date or has not commenced repair and restoration of
the Base Elements within ninety (90) days (or in the case of the last year of
the Term, forty-five (45) days) from the date of such casualty or said work is
not prosecuted with reasonable diligence to its completion within one hundred
eighty (180) days (or in the case of the last year of the Term, ninety
(90) days) after the date of such damage or destruction. As used herein, the
term “Restoration Completion Date” shall mean the date that is one hundred
eighty (180) days (or in the case of the last year of the Term, ninety
(90) days) from the date of such damage or destruction, subject to extension in
accordance with the provisions of this Section 19.04(b) and the provisions of
Sections 19.04(c) and 19.09. Tenant shall have the right, at any time prior to
the date on which Landlord completes its repair and restoration obligations set
forth in this Article 19, to commence an expedited arbitration proceeding in
accordance with the provisions of Article 37 for purposes of determining the
estimated date on which Landlord shall be able to substantially complete such
repair and restoration obligations (herein called the “Anticipated Completion
Date”). If it is determined pursuant to such expedited arbitration that based
upon Landlord’s progress the restoration could not be completed by the earlier
to occur of (x) the Expiration Date and (y) the date that is thirty (30) days
after the Restoration Completion Date, even with the use of overtime labor,
Tenant shall have the right, within thirty (30) days after such determination is
made, (x) to terminate this lease in its entirety, by giving notice of such
termination to Landlord, and on the date set forth in such notice, which shall
not in any event be more than one hundred eighty (180) days after the giving of
such notice, this lease will terminate as if such date were the Expiration Date
specified herein unless Landlord shall complete its repair and restoration
obligations set forth in this Article 19 prior to such date; provided, however,
that Landlord shall elect, in its sole discretion, whether such expedited
arbitration shall consider the use of overtime labor, in which event the
determination in such expedited arbitration shall set forth the amounts of
overtime labor assumed in connection with the rendering of such determination.
If Tenant does not give such termination notice within said thirty (30) day
period, then the Restoration Completion Date provided for herein shall
automatically be deemed extended to the date which is thirty (30) days following
the Anticipated Completion Date determined in such expedited arbitration
proceeding. Except as expressly provided in this Section 19.04, Tenant shall not
be entitled to terminate this lease and no damages, compensation or claim shall
be payable by Landlord for inconvenience, loss of business or annoyance arising
from any repair or restoration of any portion of the Base Elements or of the
Building pursuant to this Article 19 unless Landlord fails to perform such
repair or restoration on an overtime basis under circumstances where Landlord is
required to do so pursuant to the next succeeding sentence. Landlord shall use
all reasonable efforts to perform such repair or restoration diligently and in a
workmanlike manner and in such

 

J-2-4



--------------------------------------------------------------------------------

manner as to not unreasonably interfere with Tenant’s use and occupancy of the
Premises; provided, however, that: (i) Landlord shall not be required to perform
such repair or restoration work on an overtime basis except to the extent that
the cost of such overtime work would be covered by Landlord’s insurance, unless
the notice of the Anticipated Completion Date given to Tenant pursuant to
Section 19.04(c) (or the determination of the Anticipated Completion Date by an
expedited arbitration as aforesaid) provides for an Anticipated Completion Date
that is earlier than one hundred eighty (180) days (or in the case of the last
year of the Term, ninety (90) days) from the date of such damage or destruction
only on the condition that all or a portion of such repair or restoration work
is performed on an overtime basis (in which event Landlord shall perform such
repair or restoration work or such portion thereof on an overtime basis in the
amounts specified in such notice or in such expedited arbitration regardless of
whether the cost thereof would by covered by such insurance) or (ii) upon
Tenant’s written request and agreement to bear the incremental additional cost
of same, Landlord shall perform the repair and restoration of the Base Elements
on an overtime basis. In the event that Tenant becomes entitled to terminate
this lease and the term and estate hereby granted pursuant to the provisions of
the first sentence of this Section 19.04(b), Tenant may do so by giving a notice
to such effect to Landlord at any time following the date on which Tenant
becomes so entitled but prior to the date on which Landlord completes its repair
and restoration obligations set forth in this Article 19, and unless Landlord
shall complete its repair and restoration obligations set forth in this Article
19 prior to the expiration of thirty (30) days from Landlord’s receipt of such
notice, this lease and the term and estate hereby granted shall terminate as of
such thirtieth (30th) day (or such later date set forth in such notice which
shall not in any event be more than one hundred eighty (180) days after the
giving of such notice) with the same force and effect as if such date were the
Expiration Date specified herein.

(c) Within fifteen (15) days following the date of casualty, Landlord shall give
Tenant a notice (herein called the “Expert’s Notice”) prepared by a reputable
contractor, registered architect or licensed professional engineer designated by
Landlord’s Expert, setting forth the date which it estimates as the Anticipated
Completion Date (which notice shall, at Landlord’s sole election, state whether
and to what extent such estimate requires the repair or restoration work to be
performed on an overtime basis). If Landlord shall fail to timely deliver an
Expert’s Notice and such failure shall continue for five (5) days after
Landlord’s receipt of written notice from Tenant making specific reference to
the right of Tenant contained in this sentence and if Landlord fails to deliver
the Expert’s Notice prior to the expiration of such five (5) day period, or if
the Anticipated Completion Date shall be after the date that is after the
Restoration Completion Date (or in the case of the penultimate year of the Term,
thirty (30) days after the Restoration Completion Date), Tenant shall have the
right, within sixty (60) days after the Expert’s Notice has failed to be
delivered or is given, as applicable, to terminate this lease in its entirety,
by giving notice of such termination to Landlord, and on the date set forth in
such notice, which shall not in any event be more than one hundred eighty
(180) days after the giving of such notice, this

 

J-2-5



--------------------------------------------------------------------------------

lease will terminate as if such date were the Expiration Date specified herein.
Unless Landlord fails to perform such restoration on an overtime basis under
circumstances where Landlord is required to do so as provided in
Section 19.04(b), in no event shall Landlord be liable to Tenant in the event
the restoration is not completed on the Anticipated Completion Date and Tenant’s
sole remedy shall be the termination right herein provided.

(d) Any contracts entered into by Landlord for the performance of Landlord’s
repair and restoration obligations pursuant to this Article 19 shall require the
contractor(s) thereunder to complete such repair and restoration work on or
prior to the Anticipated Completion Date and to perform such work on an overtime
basis if and to the extent necessary to complete same on or prior to the
Anticipated Completion Date as specifically stated in an Expert’s Notice or a
determination of the Anticipated Completion Date by expedited arbitration in
accordance with the provisions of Article 37.

19.05. Landlord and Tenant shall cooperate with each other in connection with
the settlement of any insurance claims and the collection of any insurance
proceeds payable in respect of any casualty to the Building and/or Leasehold
Improvements and/or Tenant’s Property and in the performance of their respective
restoration obligations, and shall comply with all reasonable requests made by
the other in connection therewith, including, without limitation, the execution
of any affidavits required by the applicable insurance companies.

19.06. Except to the extent expressly set forth in this Article 19, Tenant shall
not be entitled to terminate this lease and Landlord shall have no liability to
Tenant for inconvenience, loss of business or annoyance arising from any repair
or restoration of any portion of the Premises pursuant to this Article 19.

19.07. Landlord will not carry insurance of any kind on Tenant’s Property or on
Tenant’s Leasehold Improvements and shall not be obligated to repair any damage
to or replace any of the foregoing and, Tenant agrees to look solely to its
insurance for recovery of any damage to or loss of any of the foregoing.

19.08. The provisions of this Article 19 shall be deemed an express agreement
governing any case of damage or destruction of the Premises by fire or other
casualty, and Section 227 of the Real Property Law of the State of New York,
providing for such a contingency in the absence of an express agreement, and any
other law of like import, now or hereafter in force, shall have no application
in such case.

19.09. The provisions of Section 35.04 hereof regarding Force Majeure Causes
shall have no applicability to the provisions of this Article 19; provided,
however, that the Restoration Completion Date (and the Anticipated Completion
Date set forth in an Expert’s Notice, but only if such Expert’s Notice specifies
an anticipated time period with respect to an instance of Contractor Force
Majeure then in effect and known by Landlord’s Expert) may be extended by one
day for each day (not to exceed thirty (30)

 

J-2-6



--------------------------------------------------------------------------------

days in the aggregate) that, for reasons outside of Landlord’s control (it being
understood that Landlord’s failure to pay or perform shall not give rise to a
Contractor Force Majeure), the contractors retained to complete Landlord’s
Restoration Obligation under this Article 19 are delayed in the completion of
Landlord’s Restoration Obligation by reason of strike, lock-out or other labor
trouble, governmental preemption of priorities or other controls in connection
with a national or other public emergency or shortages of fuel, supplies or
labor resulting therefrom, or any failure or defect in the supply, quantity or
character of electricity or water furnished to the Premises, by reason of any
requirement, act or omission of the public utility or others serving the
Building with electric energy, steam, oil, gas or water (herein called
“Contractor Force Majeure”).

 

J-2-7



--------------------------------------------------------------------------------

EXHIBIT K

Cable Interconnect

(See Attached)

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

(Form of Reciprocal Easement Agreement)

(See Attached)

 

L-1



--------------------------------------------------------------------------------

EXHIBIT M-1

Form of Tenant’s Estoppel

ESTOPPEL CERTIFICATE

 

TO:   

 

           

 

            Attention:   

 

        

Ladies/Gentlemen:

At the request of Landlord, and knowing that you are relying on the accuracy of
the information contained herein, the undersigned (“Tenant”) hereby certifies to
Landlord that as of the date hereof:

1. The undersigned is the tenant under that certain Lease dated as of
                     by and between                                         , a
                                         (“Landlord”) and Tenant [**, as amended
by ___________________ (describe lease and all amendments and modifications
thereto)**] (the “Lease”), covering the premises described therein (herein
referred to as the “Leased Premises”) in the improvements situated in the
building known as 390 Greenwich Street, New York, New York (the “Property”). A
complete and accurate copy of the Lease, including any and all modifications and
amendments thereto, is attached hereto as Exhibit A. The Lease represents the
entire agreement between Tenant and Landlord with respect to the leasing and
occupancy of the Lease Premises, and there are no other agreements between
Landlord and Tenant with respect thereto.

2. The Lease is in full force and effect. The Lease has not been further
modified, changed, altered, supplemented or amended in any respect (in writing
or orally) except as set forth in paragraph 1 above.

3. The term of the Lease commenced on                      and shall expire on
                    , unless sooner terminated or extended in accordance with
the terms of the Lease.

4. Tenant has exercised the following options to extend the term of the Lease
(if none, please state “none”):                                         , and
Tenant has the following unexercised options to extend the term of the Lease (if
none, please state “none”):                                          .

 

M-1-1



--------------------------------------------------------------------------------

5. Tenant has exercised the following rights of first offer, rights of first
refusal and/or other expansion rights with respect to the Property (if none,
please state “none”):                                     
                                             .

6. Fixed Rent is paid through and including                      and Tax
Payments are paid through and including                     . No Fixed Rent has
been paid more than 30 days in advance.

7. Tenant is not entitled to any rent concessions, rebates or abatements, except
(i) as specifically provided in the Lease, and (ii) as indicated below (if none,
please state “none”):                                     
                                             .

8. Tenant has no option or right to purchase the Leased Premises or the
Property, or any part thereof, or any interest therein other than as set forth
in Article 44 of the Lease.

9. Tenant has not sublet all or a portion of the Leased Premises, except as
indicated below (if none, please state
“none”):                                          .

10. ***[Copies of invoices for any Landlord Reimbursement Amounts heretofore
billed to Landlord by Tenant are attached hereto as Exhibit B.]***

11. As of the date hereof, Tenant, to its actual knowledge (“Actual Knowledge”;
which is limited to the actual knowledge of                     , a [**Vice
President,**] who is familiar with and involved in the day-to-day operations of
the Leased Premises), has no defense to its obligations under the Lease and no
charge, lien, claim or offset against Landlord under the Lease or otherwise,
against rents or other charges due or to become due under the Lease except as
indicated below (if none, please state
“none”):                                     
                                             .

12. As of the date hereof, no notice in accordance with the provisions of the
Lease has been received by Tenant from Landlord of a default by Tenant under the
Lease which has not been cured, except as indicated below (if none, please state
“none”):                                     
                                             .

13. Tenant has not given Landlord any notice of a default on the part of the
Landlord under the Lease which has not been cured and, to Tenant’s Actual
Knowledge, as of the date hereof, Landlord is not in default in the performance
of any of its obligations under the Lease [**or specify each such default or
event of which Tenant has knowledge**].

14. This certificate is delivered with the understanding that Landlord,
[**lender/purchaser and purchaser’s lenders and prospective lenders**], and
their successors and/or assigns, may rely upon this certificate.

 

M-1-2



--------------------------------------------------------------------------------

The undersigned is duly authorized to execute this certificate on behalf of
Tenant.

 

TENANT: By:  

 

Name:   Title:  

Dated:                     , 20    

 

M-1-3



--------------------------------------------------------------------------------

EXHIBIT M-2

Form of Landlord’s Estoppel

ESTOPPEL CERTIFICATE

 

TO:   

 

           

 

            Attention:   

 

        

Ladies/Gentlemen:

At the request of Tenant, and knowing that you are relying on the accuracy of
the information contained herein, the undersigned (“Landlord”) hereby certifies
to Tenant that as of the date hereof:

1. The undersigned is the landlord under that certain Lease dated as of
                    , by and between Landlord and Citigroup Global Markets Inc.
(“Tenant”) [**as amended by                                          (describe
lease and all amendments and modifications thereto)**] (the “Lease”), covering
the premises described therein (herein referred to as the “Leased Premises”) in
the improvements situated in the building known as 390 Greenwich Street, New
York, New York (the “Property”). A complete and accurate copy of the Lease,
including any and all modifications and amendments thereto, is attached hereto
as Exhibit A. The Lease represents the entire agreement between Tenant and
Landlord with respect to the leasing and occupancy of the Lease Premises, and
there are no other agreements between Landlord and Tenant with respect thereto.

2. The Lease is in full force and effect. The Lease has not been further
modified, changed, altered, supplemented or amended in any respect (in writing
or orally) except as set forth in paragraph 1 above.

3. The term of the Lease commenced on                      and shall expire on
                    , unless sooner terminated or extended in accordance with
the terms of the Lease.

4. Fixed Rent is paid through and including
                                        .

5. Landlord Reimbursement Amounts in the amount of $             are due and
payable on                     , 20    . Landlord is disputing its obligation to
pay Landlord Reimbursement Amounts in the amount of $             (if none,
please state “none”).

 

M-2-1



--------------------------------------------------------------------------------

6. Tenant is not entitled to any rent concessions, rebates or abatements, except
(i) as specifically provided in the Lease, and (ii) as indicated below (if none,
please state “none”):                                         
                                        

7. As of the date hereof, Landlord, to its actual knowledge (“Actual Knowledge”;
which is limited to the actual knowledge of                     , a [**Vice
President,**] who is familiar with and involved in the day-to-day operations of
the Leased Premises), has no defense to its obligations under the Lease and no
charge, lien, claim or offset against Tenant under the Lease or otherwise,
against any amounts due or to become due from Landlord to Tenant under the Lease
except as indicated below (if none, please state
“none”):                                     
                                             .

8. As of the date hereof, no notice in accordance with the provisions of the
Lease has been received by Landlord from Tenant of a default by Landlord under
the Lease which has not been cured, except as indicated below (if none, please
state “none”):                                     
                                             .

9. Landlord has not given Tenant any notice of a default on the part of the
Tenant under the Lease which has not been cured and, to Landlord’s Actual
Knowledge, as of the date hereof, Tenant is not in default in the performance of
any of its obligations under the Lease [**or specify each such default or event
of which Landlord has knowledge**].

10. This certificate is delivered with the understanding that Tenant,
[**lender/assignee and assignee’s lenders and prospective lenders**], and their
successors and/or assigns may rely upon this certificate.

The undersigned is duly authorized to execute this certificate on behalf of
Landlord.

 

LANDLORD: By:  

 

Name:   Title:  

Dated:                     , 20    

 

M-2-2